Exhibit 10.1

 

Execution Version

 

SUBSCRIPTION AGREEMENT

 

This SUBSCRIPTION AGREEMENT (this “Subscription Agreement”) is entered into this
24th day of August, 2018, by and between Hennessy Capital Acquisition Corp. III,
a Delaware corporation (the “Issuer”), and Cyrus Capital Partners, L.P., a
Delaware limited partnership (“Subscriber”).

 

WHEREAS, the Issuer has entered into that certain Purchase Agreement, dated as
of June 25, 2018 (as may be amended or supplemented from time to time, the
“Purchase Agreement”), by and between the Issuer and JFL-NRC-SES Partners, LLC,
a Delaware limited liability company (“NRC Seller”), pursuant to which NRC will
sell to the Issuer, and the Issuer will acquire from NRC Seller, all of the
issued and outstanding membership interests of NRC Group Holdings, LLC, a
Delaware limited liability company (“NRC”), on the terms and subject to the
conditions set forth therein (the “Acquisition,” and the consummation of the
Acquisition in accordance with the Purchase Agreement, the “Acquisition
Closing”);

 

WHEREAS, in connection with, and subject to completion of, the closing of the
Acquisition, Subscriber desires to subscribe for, and purchase from, the Issuer
shares of the Issuer’s 7.00 % Series A Convertible Cumulative Preferred Stock,
par value $0.0001 per share, having terms substantially consistent with those
set forth in the form of certificate of designations attached as Exhibit A
hereto (the “Certificate of Designations” and, such shares, the “Preferred
Shares”), for a cash purchase price of $100.00 per Preferred Share, and the
Issuer desires to issue and sell to Subscriber that number of Preferred Shares
as set forth in Section 1 hereof in consideration of payment of the cash
purchase price therefor by or on behalf of Subscriber to the Issuer on or prior
to the Closing (as defined below);

 

WHEREAS, in connection with, and subject to completion of, the Acquisition,
Subscriber also desires to subscribe for, and purchase from, the Issuer, shares
of the Issuer’s common stock, par value $0.0001 per share (the “Common Shares”),
for a cash purchase price of $10.25 per Common Share, and the Issuer desires to
issue and sell to Subscriber that number of Common Shares as set forth in
Section 2(a) hereof in consideration of the payment of the fees by or on behalf
of the Issuer to Subscriber as set forth in Section 2(b) hereof; and

 

WHEREAS, in connection with the Acquisition, certain other “qualified
institutional buyers” (as such term is defined in Rule 144A (“Rule 144A”)
promulgated under the Securities Act of 1933, as amended (the “Securities
Act”)), have entered into subscription agreements with the Issuer for Preferred
Shares and Common Shares, pursuant to which such investors have agreed to
purchase on the Closing Date (as defined below) Preferred Shares and Common
Shares for a cash purchase price of $100.00 per Preferred Share and $10.25 per
Common Share (the “Other Subscription Agreements”).

 

NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties and covenants, and subject to the conditions, herein
contained, and intending to be legally bound hereby, the parties hereto hereby
agree as follows:

 

1. Preferred Share Subscription. Subject to the terms and conditions hereof and
the substantially concurrent Acquisition Closing, Subscriber hereby agrees to
subscribe for and purchase, and the Issuer hereby agrees to issue and sell to
Subscriber, upon payment of the aggregate cash purchase price of $53.0 million,
530,000 Preferred Shares (such subscription and issuance, the “Preferred
Subscription”). Notwithstanding the foregoing, and for the avoidance of doubt,
if the Purchase Agreement is terminated in accordance with its terms prior to
the Acquisition Closing, then Subscriber’s obligations to proceed with the
Preferred Subscription under this Section 1 shall immediately terminate and be
extinguished.

 

2. Common Share Subscription; Fees.

 

(a) Subject to the terms and conditions hereof and the substantially concurrent
Acquisition Closing, Subscriber hereby agrees to subscribe for and purchase, and
the Issuer hereby agrees to issue and sell to Subscriber, upon payment of the
cash purchase price of $10.25 per Common Share, 1,463,415 Common Shares
(together with the total number of Preferred Shares being sold pursuant to
Section 1 hereof, the “Acquired Shares” and, such subscription and issuance, the
“Common Subscription” and, together with the Preferred Subscription, the
“Subscription”). Notwithstanding the foregoing, and for the avoidance of doubt,
if the Purchase Agreement is terminated in accordance with its terms prior to
the Acquisition Closing, then Subscriber’s obligations to proceed with the
Common Subscription under this Section 2 shall immediately terminate and be
extinguished.

 



 

 

 

(b) The Issuer shall pay Subscriber a fee (the “Closing Fee”) of $750,000. The
Closing Fee shall be payable at the Closing in cash.

 

3. Closing.

 

(a) The closing of the Subscription contemplated hereby (the “Closing”) is
contingent upon the substantially concurrent Acquisition Closing and shall occur
immediately prior thereto. Not less than two (2) business days prior to the
scheduled Acquisition Closing date, the Issuer shall provide written notice to
Subscriber (the “Closing Notice”) of the date of Closing hereunder (the “Closing
Date”). On the Closing Date, (i) the Issuer shall deliver to Subscriber the
Acquired Shares, free and clear of any liens or other restrictions whatsoever
(other than those arising under state or federal securities laws), in the name
of Subscriber (or its nominee in accordance with its delivery instructions) or
to a custodian designated by Subscriber, as applicable, and the Issuer shall
deliver to Subscriber the Closing Fee payable pursuant to Section 2(b) and
(ii) prior to the Acquisition Closing, Subscriber shall deliver to the Issuer
the aggregate cash purchase price payable pursuant to Section 1 (in respect of
the total number of Preferred Shares) and Section 2(a) (in respect of the total
number of Common Shares) by wire transfer of U.S. dollars in immediately
available funds to the account specified by the Issuer in the Closing Notice.
The closing of the Preferred Shares shall be made via the electronic clearance
and settlement services through The Depository Trust Company (“DTC”). In the
event the Acquisition Closing does not occur within one (1) business day of the
Closing, the Issuer shall promptly (but not later than two (2) business days
thereafter) return to Subscriber the aggregate cash purchase price deposited
with the Issuer, and any book-entries or share certificates shall be deemed
cancelled and any share certificates shall be promptly (but not later than two
(2) business days thereafter) returned to the Issuer.

 

(b) The Closing shall be subject to the conditions that, on the Closing Date:

 

(i) no suspension of the qualification of the Acquired Shares for offering or
sale or trading in any jurisdiction, or initiation or threatening of any
proceedings for any of such purposes, shall have occurred;

 

(ii) all representations and warranties of the Issuer and Subscriber contained
in this Subscription Agreement shall be true and correct in all material
respects as of the Closing Date, and consummation of the Closing shall
constitute a reaffirmation by each of the Issuer and Subscriber of each of the
representations, warranties and agreements of each such party contained in this
Subscription Agreement as of the Closing Date (except, in each case, to the
extent such representations and warranties are specifically made as of a
particular date, in which case such representations and warranties shall be true
and correct in all material respects as of such date);

 

(iii) the Issuer shall have performed, satisfied and complied in all material
respects with all covenants, agreements and conditions required by this
Subscription Agreement to be performed, satisfied or complied with by it at or
prior to the Closing;

 

(iv) no governmental authority shall have enacted, issued, promulgated, enforced
or entered any judgment, order, law, rule or regulation (whether temporary,
preliminary or permanent) which is then in effect and has the effect of making
consummation of the transactions contemplated hereby illegal or otherwise
preventing or prohibiting consummation of the transactions contemplated hereby,
and no governmental authority shall have instituted or threatened in writing a
proceeding seeking to impose any such prevention or prohibition;

 

(v) the Purchase Agreement shall not have been amended in a manner materially
adverse to the Preferred Shares or Common Shares; and

 



 2 

 

 

(vi) all conditions precedent to the Acquisition Closing, including the approval
of the Issuer’s stockholders, shall have been satisfied (other than those
conditions that may only be satisfied at the Acquisition Closing), but subject
to satisfaction of such conditions as of the Acquisition Closing.

 

(c) At the Closing, the parties hereto shall execute and deliver such additional
documents and take such additional actions as the parties reasonably may deem to
be practical and necessary in order to consummate the Subscription as
contemplated by this Subscription Agreement.

 

4. Issuer Representations and Warranties. For purposes of this Section 4, the
term “Issuer” shall refer to the Issuer as of the date hereof and, for purposes
of only representations contained in paragraphs (h), (i), (k), (n), (p),and (r)
of this Section 4 and to the extent such representations and warranties are made
as of the Closing Date, the combined company after giving effect to the
Acquisition. The Issuer represents and warrants that:

 

(a) The Issuer has been duly incorporated and is validly existing as a
corporation in good standing under the laws of the State of Delaware, with
corporate power and authority to own, lease and operate its properties and
conduct its business as presently conducted and to enter into, deliver and
perform its obligations under this Subscription Agreement, the Registration
Rights Agreement (as defined below) and the Purchase Agreement.

 

(b) The Acquired Shares have been duly authorized and, when issued and delivered
to Subscriber against full payment for the Acquired Shares in accordance with
the terms of this Subscription Agreement and duly registered, the Acquired
Shares will be validly issued, fully paid and non-assessable and will not have
been issued in violation of or subject to any preemptive or similar rights
created under the Issuer’s amended and restated certificate of incorporation and
bylaws or under the laws of the State of Delaware.

 

(c) The maximum number of Common Shares issuable upon conversion of the
Preferred Shares pursuant to Subscriber’s Preferred Subscription have been duly
authorized and reserved and, when such Common Shares are issued upon conversion
of such Preferred Shares in accordance with the terms thereof, will be validly
issued, fully paid and non-assessable, and will not have been issued in
violation of or subject to any preemptive or similar rights created under the
Issuer’s amended and restated certificate of incorporation and bylaws or under
the laws of the State of Delaware.

 

(d) This Subscription Agreement and the Purchase Agreement have been duly
authorized, executed and delivered by the Issuer, and each constitutes a legal
valid and binding obligation of the Issuer , enforceable against it in
accordance with its terms, except as may be limited or otherwise affected by
(i) bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium or
other laws relating to or affecting the rights of creditors generally, and
(ii) principles of equity, whether considered at law or equity.

 

(e) The Registration Rights Agreement will constitute upon execution and
delivery by the Issuer a legal valid and binding obligation of the Issuer
enforceable against it in accordance with its terms except as may be limited or
otherwise affected by (i) bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium or other laws relating to or affecting the rights of
creditors generally, and (ii) principles of equity, whether considered at law or
equity.

 

(f) The execution, delivery and performance of this Subscription Agreement, the
Registration Rights Agreement and the Purchase Agreement (including compliance
by the Issuer with all of the provisions hereof and thereof), the issuance and
sale of the Acquired Shares and the consummation of the other transactions
contemplated herein and in the Registration Rights Agreement and the Purchase
Agreement will not conflict with or result in a breach or violation of any of
the terms or provisions of, or constitute a default under, or result in the
creation or imposition of any lien, charge or encumbrance upon any of the
property or assets of the Issuer pursuant to the terms of (i) any indenture,
mortgage, deed of trust, loan agreement, lease, license or other agreement or
instrument to which the Issuer is a party or by which the Issuer is bound or to
which any of the property or assets of the Issuer is subject, which would
reasonably be expected to have a Material Adverse Effect (as defined in the
Purchase Agreement) on the Issuer and NRC or materially affect the validity of
the Acquired Shares or the legal authority of the Issuer to comply in all
material respects with the terms of this Subscription Agreement, the
Registration Rights Agreement or the Purchase Agreement; (ii) the organizational
documents of the Issuer; or (iii) any statute or any judgment, order, rule or
regulation of any court or governmental agency or body, domestic or foreign,
having jurisdiction over the Issuer or any of its properties that would
reasonably be expected to have a Material Adverse Effect (as defined in the
Purchase Agreement) or materially affect the validity of the Acquired Shares or
the legal authority of the Issuer to comply in all material respects with this
Subscription Agreement, the Registration Rights Agreement or the Purchase
Agreement.

 



 3 

 

 

(g) There are no securities or instruments issued by or to which the Issuer is a
party as of the date hereof containing anti-dilution or similar provisions that
will be triggered by the issuance of (i) the Acquired Shares or (ii) the
Preferred Shares and Common Shares to be issued pursuant to any Other
Subscription Agreement that have not been or will not be validly waived on or
prior to the Closing Date.

 

(h) The Issuer is not in default or violation (and no event has occurred which,
with notice or the lapse of time or both, would constitute a default or
violation) of any term, condition or provision of (i) the organizational
documents of the Issuer, (ii) any loan or credit agreement, note, bond,
mortgage, indenture, lease or other agreement, permit, franchise or license to
which the Issuer is now a party or by which the Issuer’s properties or assets
are bound or (iii) any statute or any judgment, order, rule or regulation of any
court or governmental agency or body, domestic or foreign, having jurisdiction
over the Issuer or any of its properties, except, in the case of clauses (ii)
and (iii), for defaults or violations that have not had and would not be
reasonably likely to have, individually or in the aggregate, a Material Adverse
Effect (as defined in the Purchase Agreement).

 

(i) The Issuer is not required to obtain any consent, waiver, authorization or
order of, give any notice to, or make any filing or registration with, any court
or other federal, state, local or other governmental authority, self-regulatory
organization or other person in connection with the execution, delivery and
performance by the Issuer of this Subscription Agreement (including, without
limitation, the issuance of the Acquired Shares), the Registration Rights
Agreement or the Purchase Agreement, other than (i) filings with the SEC,
including the Proxy Statement, the Registration Statement (as defined below) and
any Current Reports on Form 8-K relating to the Acquisition, (ii) filings
required by applicable state securities laws, (iii)  those required by the New
York Stock Exchange with respect to the NYSE American (f/k/a NYSE MKT) market
(the “NYSE”), including with respect to obtaining Issuer stockholder approval,
(iv) the filing of the Certificate of Designations with the Secretary of State
of the State of Delaware and (v) those the failure of which to obtain would not
be reasonably likely to have, individually or in the aggregate, a Material
Adverse Effect.

 

(j) The authorized capital stock of the Issuer consists of (i) 1,000,000
undesignated Preferred Shares and (ii) 200,000,000 Common Shares. As of the date
hereof: (i) no Preferred Shares are issued and outstanding, (ii) 32,081,250
Common Shares are issued and outstanding and (iii) 19,248,750 redeemable public
purchase warrants and 9,600,000 private placement warrants are outstanding. As
of the Closing Date, and subject to approval by the Issuer’s stockholders, the
authorized capital stock of the Issuer will consist of (i) 5,000,000 Preferred
Shares, at least 1,300,000 of which will be designated as 7.00% Series A
Convertible Cumulative Preferred Stock, and (ii) 200,000,000 Common Shares. As
of the Closing Date, and subject to approval by the Issuer’s stockholders, there
shall be no more than 1,050,000 Preferred Shares issued and outstanding and
(ii) 19,248,750 redeemable public purchase warrants and no private placement
warrants outstanding.

 

(k) The Issuer has not received any written communication since June 30, 2018
from a governmental entity that alleges that the Issuer is not in compliance
with or is in default or violation of any applicable law, except where such
non-compliance, default or violation would not, individually or in the
aggregate, be reasonably likely to have a Material Adverse Effect (as defined in
the Purchase Agreement).

 

(l) The Common Shares are registered pursuant to Section 12(b) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”) and are listed for trading
on the NYSE American under the symbol “HCAC.” There is no suit, action,
proceeding or investigation pending or, to the knowledge of the Issuer,
threatened against the Issuer by the NYSE or the Securities and Exchange
Commission (the “SEC”) with respect to any intention by such entity to
deregister the Common Shares or prohibit or terminate the listing of the Common
Shares on the NYSE American. The Issuer has taken no action that is designed to
terminate the registration of the Common Shares under the Exchange Act.

 



 4 

 

 

(m) The NYSE American will have approved the issuance of the Preferred Shares
prior to the Closing Date.

 

(n) Assuming the accuracy of Subscriber’s representations and warranties set
forth in Section 5 of this Subscription Agreement, no registration under the
Securities Act is required for the offer and sale of the Acquired Shares by the
Issuer to Subscriber.

 

(o) Neither the Issuer nor any person acting on its behalf has engaged or will
engage in any form of general solicitation or general advertising (within the
meaning of Regulation D of the Securities Act) in connection with any offer or
sale of the Acquired Shares.

 

(p) As of the date hereof, the Issuer has not entered into any side letter or
similar agreement with any other investor in connection with such other
investor’s direct or indirect investment in the Issuer other than (w) the
Purchase Agreement, (x) that certain Backstop and Subscription Agreement, dated
as of June 25, 2018, by and between the Issuer and Nomura Securities
International, Inc., a corporation formed under the laws of the State of New
York (“Nomura”), (y) that certain Subscription Agreement, dated as of June 25,
2018, with J.F. Lehman & Company, LLC and (z) the Other Subscription Agreements.

 

(q) The Issuer has made available to Subscriber (including via the SEC’s EDGAR
system) a copy of each form, report, statement, schedule, prospectus, proxy,
registration statement and other document, if any, filed by the Issuer with the
SEC since its initial registration of the Common Shares (the “SEC Documents”).
None of the SEC Documents filed under the Exchange Act contained, when filed or,
if amended, as of the date of such amendment with respect to those disclosures
that are amended, included any untrue statement of a material fact or omitted to
state a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading. The Issuer has timely filed each report, statement, schedule,
prospectus, and registration statement that the Issuer was required to file with
the SEC since its inception. There are no material outstanding or unresolved
comments in comment letters from the SEC Staff with respect to any of the SEC
Documents.

 

(r) Except for such matters as have not had and would not be reasonably likely
to have, individually or in the aggregate, a Material Adverse Effect (as defined
in the Purchase Agreement), there is no (i)  action, lawsuit, claim, suit,
arbitration, hearing, examination or judicial or legal proceeding or
investigation, whether civil, criminal or administrative, at law or in equity,
or by or before any governmental authority pending, or, to the knowledge of the
Issuer, threatened against the Issuer or (ii) judgment, decree, injunction,
ruling or order of any governmental entity or arbitrator outstanding against the
Issuer.

 

(s) Except for placement agent fees payable to Credit Suisse Securities (USA)
LLC (“Credit Suisse”), Stifel, Nicolaus & Company, Incorporated (“Stifel,”) and
Nomura (together with Credit Suisse and Stifel, in their respective capacities
as placement agents with respect to the issuance and sale of the Acquired Shares
pursuant to this Subscription Agreement and the Other Subscription Agreements,
the “Placement Agents”) at the Closing, the Issuer has not paid, and is not
obligated to pay, any brokerage, finder’s or other fee or commission in
connection with its issuance and sale of the Acquired Shares, including, for the
avoidance of doubt, any fee or commission payable to any stockholder or
affiliate of the Issuer.

 

(t) The Proxy Statement, when filed or, if amended, as of the date of such
amendment with respect to those disclosures that are amended, will not include
any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading.

 

(u) As of the date hereof, all representations and warranties of NRC and NRC
Seller that are contained in the Purchase Agreement are true and correct in all
material respects, to the knowledge of the Issuer after due inquiry.

 



 5 

 

 

5. Subscriber Representations and Warranties. Subscriber represents and warrants
that:

 

(a) Subscriber is validly existing in good standing under the laws of its
jurisdiction of incorporation or formation, with power and authority to enter
into, deliver and perform its obligations under this Subscription Agreement.

 

(b) This Subscription Agreement has been duly authorized, executed and delivered
by Subscriber. This Subscription Agreement is enforceable against Subscriber in
accordance with its terms, except as may be limited or otherwise affected by
(i) bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium or
other laws relating to or affecting the rights of creditors generally, and
(ii) principles of equity, whether considered at law or equity.

 

(c) The execution, delivery and performance by Subscriber of this Subscription
Agreement and the consummation of the transactions contemplated herein will not
conflict with or result in a breach or violation of any of the terms or
provisions of, or constitute a default under, or result in the creation or
imposition of any lien, charge or encumbrance upon any of the property or assets
of Subscriber or any of its subsidiaries pursuant to the terms of (i) any
indenture, mortgage, deed of trust, loan agreement, lease, license or other
agreement or instrument to which Subscriber or any of its subsidiaries is a
party or by which Subscriber or any of its subsidiaries is bound or to which any
of the property or assets of Subscriber or any of its subsidiaries is subject,
which would reasonably be expected to have a material adverse effect on the
business, properties, financial condition, stockholders’ equity or results of
operations of Subscriber and any of its subsidiaries, taken as a whole (a
“Subscriber Material Adverse Effect”), or materially affect the legal authority
of Subscriber to comply in all material respects with the terms of this
Subscription Agreement; (ii) the organizational documents of Subscriber; or
(iii) any statute or any judgment, order, rule or regulation of any court or
governmental agency or body, domestic or foreign, having jurisdiction over
Subscriber or any of its subsidiaries or any of their respective properties that
would reasonably be expected to have a Subscriber Material Adverse Effect or
materially affect the legal authority of Subscriber to comply in all material
respects with this Subscription Agreement.

 

(d) Subscriber (i) is a “qualified institutional buyer” (as defined in
Rule 144A)) (a “QIB”) satisfying the applicable requirements set forth on
Schedule A hereto, (ii) is an “Institutional Account” as defined by FINRA Rule
4512(c), (iii) is acquiring the Acquired Shares (including the Underlying Common
Shares (as defined in Section 7(a) below)) only for its own account and not for
the account of others, or if Subscriber is subscribing for the Acquired Shares
as a fiduciary or agent for one or more investor accounts, each owner of such
account is a qualified institutional buyer and Subscriber has full investment
discretion with respect to each such account, and the full power and authority
to make the acknowledgements, representations and agreements herein on behalf of
each owner of each such account, and (iv)  shall provide the requested
information on Schedule A hereto following the signature page hereto.

 

(e) Subscriber understands that the Acquired Shares are being offered in a
transaction not involving any public offering within the meaning of the
Securities Act and that the Acquired Shares have not been registered under the
Securities Act. Subscriber understands that the Acquired Shares may not be
resold, transferred, pledged or otherwise disposed of by Subscriber absent an
effective registration statement under the Securities Act, except (i) to the
Issuer or a subsidiary thereof, (ii) to non-U.S. persons pursuant to offers and
sales that occur outside the United States within the meaning of Regulation S
under the Securities Act, (iii) pursuant to Rule 144 under the Securities Act,
provided that all of the applicable conditions thereof have been met, (iv)
pursuant to Rule 144A promulgated under the Securities Act or (v) pursuant to
another applicable exemption from the registration requirements of the
Securities Act, and that any certificates or book-entry records representing the
Acquired Shares shall contain a legend to such effect. Subscriber understands
and agrees that the Acquired Shares will be subject to transfer restrictions
and, as a result of these transfer restrictions, Subscriber may not be able to
readily resell the Acquired Shares and may be required to bear the financial
risk of an investment in the Acquired Shares for an indefinite period of time.
Subscriber understands that it has been advised to consult legal counsel prior
to making any offer, resale, pledge or transfer of any of the Acquired Shares.
To the extent Subscriber resells the Acquired Shares pursuant to Rule 144A under
the Securities Act, Subscriber understands and agrees that (1) it will only
offer and sell the Acquired Shares to persons reasonably believed to be QIBs and
(2) it will not offer or sell the Acquired Shares by any manner involving a
public offering in the United States within the meaning of Section 4(a)(2) of
the Securities Act.

 



 6 

 

 

(f) Subscriber understands and agrees that Subscriber is purchasing the Acquired
Shares directly from the Issuer. Subscriber further acknowledges that there have
been no representations, warranties, covenants and agreements made to Subscriber
by the Issuer or any of its officers or directors, expressly or by implication,
other than those representations, warranties, covenants and agreements expressly
included in this Subscription Agreement.

 

(g) Subscriber represents and warrants that its acquisition and holding of the
Acquired Shares will not constitute or result in a non-exempt prohibited
transaction under section 406 of the Employee Retirement Income Security Act of
1974, as amended (“ERISA”), section 4975 of the Internal Revenue Code of 1986,
as amended (the “Code”), or any applicable similar law. Subscriber represents
that it is not an employee benefit plan that is subject to Title I of ERISA, a
plan, an individual retirement account or other arrangement that is subject to
section 4975 of the Code or an employee benefit plan that is a governmental plan
(as defined in section 3(32) of ERISA), a church plan (as defined in section
3(33) of ERISA), a non-U.S. plan (as described in section 4(b)(4) of ERISA) or
other plan that is not subject to the foregoing but may be subject to provisions
under any other federal, state, local, non-U.S. or other laws or regulations
that are similar to such provisions of ERISA or the Code, or an entity whose
underlying assets are considered to include “plan assets” of any such plan,
account or arrangement, subject to the fiduciary or prohibited transaction
provisions of ERISA or section 4975 of the Code.

 

(h) In making its decision to purchase the Acquired Shares, Subscriber
represents that it has relied solely upon independent investigation made by
Subscriber. Subscriber acknowledges and agrees that Subscriber has received such
information as Subscriber deems necessary in order to make an investment
decision with respect to the Acquired Shares, including with respect to the
Issuer, NRC and the Acquisition. Subscriber has had the opportunity to retain,
at its own expense, and relied upon, appropriate professional advice regarding
the investment, tax and legal merits and consequences of purchasing and owning
the Acquired Shares. Subscriber represents and agrees that Subscriber and
Subscriber’s professional advisor(s), if any, have had the full opportunity to
ask such questions, receive such answers and obtain such information as
Subscriber and Subscriber’s professional advisor(s), if any, have deemed
necessary to make an investment decision with respect to the Acquired Shares and
determined that the Acquired Shares are a suitable investment for Subscriber and
that Subscriber is able at this time and in the foreseeable future to bear the
economic risk of a total loss of Subscriber’s investment in the Issuer.
Subscriber acknowledges specifically that a possibility of total loss exists.

 

(i) Subscriber became aware of this offering of the Acquired Shares solely by
means of direct contact between Subscriber and the Issuer (or Credit Suisse,
Stifel or Nomura on behalf of the Issuer), and the Acquired Shares were offered
to Subscriber solely by direct contact between Subscriber and the Issuer.
Subscriber did not become aware of this offering of the Acquired Shares, nor
were the Acquired Shares offered to Subscriber, by any other means. Subscriber
acknowledges that the Issuer represents and warrants that the Acquired Shares
(i) were not offered by any form of general solicitation or general advertising
and (ii) are not being offered in a manner involving a public offering under, or
in a distribution in violation of, the Securities Act, or any state securities
laws.

 

(j) Subscriber acknowledges that it is aware that there are substantial risks
incident to the purchase and ownership of the Acquired Shares. Subscriber has
such knowledge and experience in financial and business matters as to be capable
of evaluating the merits and risks of an investment in the Acquired Shares, and
Subscriber has sought such accounting, legal and tax advice as Subscriber has
considered necessary to make an informed investment decision.

 

(k) Subscriber understands and agrees that no federal or state agency has passed
upon or endorsed the merits of the offering of the Acquired Shares or made any
findings or determination as to the fairness of this investment.

 



 7 

 

 

(l) Subscriber represents and warrants that Subscriber is not (i) a person or
entity named on the List of Specially Designated Nationals and Blocked Persons,
the Executive Order 13599 List, the Foreign Sanctions Evaders List, or the
Sectoral Sanctions Identification List, each of which is administered by the
U.S. Treasury Department’s Office of Foreign Assets Control (“OFAC”)
(collectively, the “OFAC Lists”); (ii) owned or controlled by, or acting on
behalf of, a person, that is named on an OFAC List; (iii) organized,
incorporated, established, located, resident or born in, or a citizen, national,
or the government, including any political subdivision, agency, or
instrumentality thereof, of, Cuba, Iran, North Korea, Syria, the Crimea region
of Ukraine, or any other country or territory embargoed or subject to
substantial trade restrictions by the United States; (iv) a Designated National
as defined in the Cuban Assets Control Regulations, 31 C.F.R. Part 515; or (v) a
non-U.S. shell bank or providing banking services indirectly to a non-U.S. shell
bank. Subscriber represents that if it is a financial institution subject to the
Bank Secrecy Act (31 U.S.C. section 5311 et seq.), as amended by the USA PATRIOT
Act of 2001, and its implementing regulations (collectively, the “BSA/PATRIOT
Act”), that Subscriber maintains policies and procedures reasonably designed to
comply with applicable obligations under the BSA/PATRIOT Act. Subscriber also
represents that, to the extent required, it maintains policies and procedures
reasonably designed to ensure compliance with OFAC-administered sanctions
programs, including for the screening of its investors against the OFAC Lists.
Subscriber further represents and warrants that, to the extent required, it
maintains policies and procedures reasonably designed to ensure that the funds
held by Subscriber and used to purchase the Acquired Shares were legally
derived.

 

(m) Subscriber has, and at the Closing will have, sufficient funds to pay the
aggregate cash purchase price payable pursuant to Section 3(a).

 

(n) As of the date hereof, Subscriber does not own, directly or indirectly, any
Common Shares.

 

(o) Subscriber (i) acknowledges that Stifel is engaged by both the Issuer and an
affiliate of NRC Seller in connection with the Acquisition, (x) serving as an
underwriter in the Issuer’s June 2017 initial public offering and providing
related capital markets, investment banking and financial advisory services to
the Issuer, including acting as co-placement agent with respect to the issuance
and sale of Acquired Shares pursuant to this Subscription Agreement, for which
Stifel will receive customary compensation (including placement agent fees and a
deferred IPO underwriting discount) payable at the Acquisition Closing, and (y)
serving as financial advisor to J.F. Lehman & Company (“JFL”), an affiliate of
NRC Seller, in connection with the Acquisition, for which Stifel will be
entitled to receive customary compensation; and (ii) waives any conflict of
interest with respect to Stifel serving in these roles on behalf of both the
Issuer and JFL, an affiliate of NRC Seller.

 

(p) Subscriber acknowledges that it is a U.S. citizen (within the meaning of the
Jones Act). “Jones Act” means, collectively, the U.S. citizenship and cabotage
laws principally contained in 46 U.S.C. § 50501 and 46 U.S.C. Chapters 121 and
551 and any successor statutes thereto, together with the rules and regulations
promulgated thereunder by the U.S. Coast Guard and the U.S. Maritime
Administration enforcing, administering and interpreting such laws, statutes,
rules and regulations, in each case as amended or supplemented from time to
time, relating to the ownership and operation of U.S.-flag vessels in the
carriage or transport of merchandise and/or other materials and/or passengers in
the coastwise trade of the United States of America within the meaning of 46
U.S.C. Chapter 551 and any successor statutes thereto, as amended or
supplemented from time to time.

 

(q) Subscriber has read the form of Issuer’s second amended and restated
certificate of incorporation attached as Exhibit B hereto to become effective as
of the Acquisition Closing, the form of Issuer’s amended and restated bylaws
attached as Exhibit C hereto to become effective as of the Acquisition Closing
and the form of Certificate of Designations attached as Exhibit A hereto and
acknowledges that there are beneficial ownership limitations and certain other
transfer restrictions set forth therein that would apply to the Preferred Shares
or the conversion of the Preferred Shares into Common Shares. In particular,
Subscriber acknowledges and understands that, under Section 12 of the
Certificate of Designations entitled “Beneficial Ownership Limitation; Permitted
Percentage Limitation; Certain Other Transfer Restrictions,” Subscriber shall
not have the right to convert any portion of the Preferred Shares, to the extent
that, and after giving effect to such conversion (i) it would beneficially own
in excess of 9.99% of the Issuer’s outstanding Common Shares or (ii) the number
of shares beneficially owned by non-U.S. citizens (as defined in the Issuer’s
second amended and restated certificate of incorporation) would exceed 24% of
the Issuer’s outstanding Common Shares. Subscriber has delivered to the Issuer,
and Subscriber shall cause each of its affiliates and funds and/or accounts that
are managed, advised or sub-advised by Subscriber who will receive Acquired
Shares at the Closing (if any) to deliver to the Issuer the Affidavit of United
States Citizenship attached as Exhibit D hereto.

 



 8 

 

 

6. Rule 144 Reporting. With a view to making available the benefits of certain
rules and regulations of the SEC that will permit the sale of the Acquired
Shares without registration with the SEC, the Issuer agrees to:

 

(a) file with the SEC in a timely manner all reports and other documents
required to be filed by the Issuer under the Exchange Act; and

 

(b) so long as Subscriber owns any Acquired Shares, upon request by Subscriber,
if the Issuer is not filing reports and other documents under the Exchange Act,
the Issuer will make available other information as required by Rule 144A
(including the provision of information to Subscriber and prospective purchasers
designated by Subscriber pursuant to Rule 144A(d)(4)) for so long as necessary
to permit sales of the Acquired Shares pursuant to Rule 144A, and commencing at
such time as sales are permitted under Rule 144, and in any event shall make
available (either by mailing a copy thereof, by posting on the Issuer’s website,
or by press release) to Subscriber a copy of:

 

(i) the Issuer’s annual consolidated financial statements (including at least
balance sheets, statements of profit and loss, statements of stockholders’
equity and statements of cash flows) prepared in accordance with generally
accepted accounting principles in the United States, no later than 90 days after
the end of each fiscal year of the Issuer; and

 

(ii) the Issuer’s quarterly consolidated financial statements (including at
least balance sheets, statements of profit and loss, statements of stockholders’
equity and statements of cash flows) prepared in a manner substantially
consistent with the preparation of the Issuer’s annual consolidated financial
statements, no later than 45 days after the end of each fiscal quarter of the
Issuer.

 

7. Registration Rights.

 

(a) At the Closing, the Issuer and Subscriber shall enter into a Registration
Rights Agreement (the “Registration Rights Agreement”), pursuant to which the
Issuer will agree to (i) as soon as reasonably practicable following the
Closing, but in no event later than sixty (60) days after the Closing Date, file
a shelf registration statement to register the resale of the Acquired Shares
(including the Common Shares into which the Preferred Shares may be converted
(the “Underlying Common Shares”)) under the Securities Act and the rules and
regulations promulgated thereunder and applicable state securities laws, (ii)
use its reasonable best efforts to cause such registration statement (the
“Registration Statement”) to become effective as promptly thereafter as
practicable, but in any event not later than one hundred eighty (180) days after
the Closing Date if the Issuer receives comments to the Registration Statement
from the staff of the SEC (“SEC Comments”) or ninety (90) days after the Closing
Date if the Issuer does not receive SEC Comments and (iii) provide Subscriber
and certain other investors in the Issuer’s equity securities with customary
piggyback registration rights. The Registration Rights Agreement shall include
such additional terms and conditions as are customary and reasonably
satisfactory to the Issuer and Subscriber.

 

(b) None of the Acquired Shares (including the Underlying Common Shares) may be
directly or indirectly transferred, disposed of or otherwise monetized in any
manner whatsoever, except pursuant to a registration statement or in a
transaction that is exempt from the registration requirements of the Securities
Act and applicable state securities laws.

 

8. Termination.

 

Except for the provisions of Sections 8 through 10, which shall survive any
termination hereunder, this Subscription Agreement shall terminate and be void
and of no further force and effect, and all rights and obligations of the
parties hereunder shall terminate without any further liability on the part of
any party in respect thereof, upon the earlier to occur of (a) such date and
time as the Purchase Agreement is terminated in accordance with its terms,
(b) upon the mutual written agreement of each of the parties hereto to terminate
this Subscription Agreement, (c) if any of the conditions to Closing set forth
in Section ‎3 of this Subscription Agreement are not satisfied on or prior to
the Closing and, as a result thereof, the transactions contemplated by this
Subscription Agreement are not consummated at the Closing or (d) the Termination
Date (as defined in the Purchase Agreement); provided, that nothing herein shall
relieve any party from liability for any willful breach hereof prior to the time
of termination, and each party shall be entitled to any remedies at law or in
equity to recover losses, liabilities or damages arising from such breach. The
Issuer shall promptly notify Subscriber of the termination of the Purchase
Agreement promptly after the termination thereof.

 



 9 

 

 

9. Waiver of Claims Against Trust. Reference is made to the final prospectus of
the Issuer, filed with the SEC (File No. 333-218341) (the “Prospectus”), and
dated as of June 22, 2017. Subscriber hereby represents and warrants that it
understands that the Issuer has established a trust account (the “Trust
Account”) containing the proceeds of its initial public offering (“IPO”) and
from certain private placements occurring simultaneously with the IPO (including
interest accrued from time to time thereon) for the benefit of the Issuer’s
public stockholders (including overallotment shares acquired by the Issuer’s
underwriters, the “Public Stockholders”), and has read the provisions of the
Prospectus relating thereto, and that, except as otherwise described in the
Prospectus, the Issuer may disburse monies from the Trust Account only: (a) to
the Public Stockholders in the event they elect to redeem their Common Shares in
connection with the consummation of the Issuer’s initial business combination
(as such term is used in the Prospectus) (the “Business Combination”) or in
connection with an extension of the deadline to consummate a Business
Combination, (b) to the Public Stockholders if the Issuer fails to consummate a
Business Combination within eighteen (18) months after the closing of the IPO,
(c) with respect to any interest earned on the amounts held in the Trust
Account, as necessary to pay any taxes or (d) to the Issuer after or
concurrently with the consummation of a Business Combination. For and in
consideration of the Issuer’s entering into discussions with Subscriber
regarding the Acquired Shares, and for other good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, Subscriber hereby
agrees that it does not now and shall not at any time hereafter have any right,
title, interest or claim of any kind in or to any monies in the Trust Account or
distributions therefrom, or make any claim against, the Trust Account (including
any distributions therefrom), regardless of whether such claim arises as a
result of, in connection with or relating in any way to any proposed or actual
business relationship between Subscriber and the Issuer, this Subscription
Agreement or any other matter, and regardless of whether such claim arises based
on contract, tort, equity or any other theory of legal liability (any and all
such claims are collectively referred to hereafter as the “Released Claims”).
Subscriber on behalf of itself and its affiliates hereby irrevocably waives any
Released Claims that Subscriber or its affiliates may have against the Trust
Account (including any distributions therefrom) now or in the future as a result
of, or arising out of, any negotiations, contracts or agreements with the Issuer
(including this Subscription Agreement) or its representatives and will not seek
recourse against the Trust Account (including any distributions therefrom) for
any reason whatsoever (including for an alleged breach of any agreement with the
Issuer or its affiliates). Subscriber agrees and acknowledges that such
irrevocable waiver is material to this Subscription Agreement and specifically
relied upon by the Issuer and its affiliates to induce the Issuer to enter into
this Subscription Agreement, and Subscriber further intends and understands such
waiver to be valid, binding and enforceable under applicable law. To the extent
Subscriber or any of its affiliates commences any action or proceeding based
upon, in connection with, relating to or arising out of any matter relating to
the Issuer or its representatives, which proceeding seeks, in whole or in part,
monetary relief against the Issuer or its representatives, Subscriber hereby
acknowledges and agrees that Subscriber’s and its affiliates’ sole remedy shall
be against funds held outside of the Trust Account and that such claim shall not
permit Subscriber or its affiliates (or any person claiming on any of their
behalves or in lieu of any of them) to have any claim against the Trust Account
(including any distributions therefrom) or any amounts contained therein. In the
event Subscriber or any of its affiliates commences any action or proceeding
based upon, in connection with, relating to or arising out of any matter
relating to the Issuer or its representatives, which proceeding seeks, in whole
or in part, relief against the Trust Account (including any distributions
therefrom) or the Public Stockholders, whether in the form of money damages or
injunctive relief, the Issuer and its representatives, as applicable, shall be
entitled to recover from Subscriber and its affiliates the associated legal fees
and costs in connection with any such action, in the event the Issuer or its
representatives, as applicable, prevails in such action or proceeding. This
Section 9 will survive any termination or expiration of this Subscription
Agreement and will continue with respect to claims against funds contained in
the Trust Account (other than those set aside or otherwise attributable to
distributions made to Public Stockholders) until such time as immediately after
a Business Combination has been consummated; provided that with respect to
claims involving distributions made to Public Stockholders and for transaction
expenses paid (including deferred IPO underwriting discount and expenses payable
to the Issuer’s underwriters in connection with the IPO), this Section 9 will
survive indefinitely.

 

10. Miscellaneous.

 

(a) Each of the Issuer and Subscriber acknowledges that it and others will rely
on the acknowledgments, understandings, agreements, representations and
warranties made by the other party and contained in this Subscription Agreement.
Prior to the Closing, each party agrees to promptly notify the other party if
any of the acknowledgments, understandings, agreements, representations and
warranties set forth herein are no longer accurate in all material respects.

 



 10 

 

 

(b) Each of the Issuer and Subscriber is entitled to rely upon this Subscription
Agreement and is irrevocably authorized to produce this Subscription Agreement
or a copy hereof to any interested party in any administrative or legal
proceeding or official inquiry with respect to the matters covered hereby.

 

(c) Each of the Issuer and Subscriber acknowledges and agrees that the Placement
Agents shall be entitled to rely on their respective representations and
warranties contained in Section 4 and Section 5, respectively, of this
Subscription Agreement as if such representations and warranties were being made
to the Placement Agents. Subscriber acknowledges that it is not relying on the
Placement Agents or their respective affiliates with respect to (i) the legal,
tax, economic and related considerations of an investment in the Acquired
Shares, (ii) the accuracy or completeness of any documents or materials provided
by the Issuer to Subscriber, or (iii) Subscriber’s decision to subscribe for and
purchase the Acquired Shares. Subscriber acknowledges and agrees that Subscriber
has made its own determination that the Acquired Shares are a suitable
investment for Subscriber and that Subscriber is able at this time and in the
foreseeable future to bear the economic risk of a total loss of Subscriber’s
investment in the Issuer.

 

(d) Neither this Subscription Agreement nor any rights that may accrue to
Subscriber hereunder (other than the Acquired Shares acquired hereunder, if any)
may be transferred or assigned except to an affiliate of Subscriber or to any
fund and/or accounts that are managed, advised, or sub-advised by Subscriber
(provided that Subscriber has provided written notice to the Issuer of such
assignment and such affiliate, account or fund has agreed in writing to be bound
by the terms and provisions of this Subscription Agreement). Neither this
Subscription Agreement nor any rights that may accrue to the Issuer hereunder
may be transferred or assigned.

 

(e) All the covenants, agreements, representations and warranties made by each
party hereto in this Subscription Agreement that, by their terms, explicitly
continue past the date hereof shall survive the Closing until the expiration of
the applicable statute of limitations.

 

(f) The Issuer may request from Subscriber such additional information as the
Issuer, following the reasonable advice of its counsel and advisors, may deem
necessary to evaluate the eligibility of Subscriber to acquire the Acquired
Shares, and Subscriber shall provide such information as may be reasonably
requested, to the extent readily available and to the extent consistent with its
internal policies and procedures.

 

(g) This Subscription Agreement may not be modified, waived or terminated except
by an instrument in writing, signed by the party against whom enforcement of
such modification, waiver, or termination is sought. The parties hereto
acknowledge and agree that Nomura is a third party beneficiary with respect to
Section 4(d) and Section 5 of this Subscription Agreement.

 

(h) This Subscription Agreement constitutes the entire agreement, and supersedes
all other prior agreements, understandings, representations and warranties, both
written and oral, among the parties, with respect to the subject matter hereof.

 

(i) Except as otherwise provided herein, this Subscription Agreement shall be
binding upon, and inure to the benefit of the parties hereto and their heirs,
executors, administrators, successors, legal representatives, and permitted
assigns, and the agreements, representations, warranties, covenants and
acknowledgments contained herein shall be deemed to be made by, and be binding
upon, such heirs, executors, administrators, successors, legal representatives
and permitted assigns.

 

(j) If any provision of this Subscription Agreement shall be invalid, illegal or
unenforceable, the validity, legality or enforceability of the remaining
provisions of this Subscription Agreement shall not in any way be affected or
impaired thereby and shall continue in full force and effect.

 

(k) This Subscription Agreement may be executed in two (2) or more counterparts
(including by electronic means), all of which shall be considered one and the
same agreement and shall become effective when signed by each of the parties and
delivered to the other parties, it being understood that all parties need not
sign the same counterpart.

 



 11 

 

 

(l) Subscriber shall pay all of its own expenses in connection with this
Subscription Agreement and the transactions contemplated herein.

 

(m) Notices. Any notice or communication required or permitted hereunder shall
be in writing and either delivered personally, emailed or telecopied, sent by
overnight mail via a reputable overnight carrier, or sent by certified or
registered mail, postage prepaid, and shall be deemed to be given and received
(a) when so delivered personally, (b) upon receipt of an appropriate electronic
answerback or confirmation when so delivered by telecopy (to such number
specified below or another number or numbers as such person may subsequently
designate by notice given hereunder), (c) when sent, with no mail undeliverable
or other rejection notice, if sent by email, or (d) five (5) business days after
the date of mailing to the address below or to such other address or addresses
as such person may hereafter designate by notice given hereunder:

 

(i)if to Subscriber, to such address or addresses set forth on the page
following the signature page hereto;

 

with a copy to:

 

Nomura Securities International, Inc.

309 West 49th Street

New York, New York 10019
Attention: Mark Connelly, Head of Equity Capital Markets
Email: mark.connelly@nomura.com

 

and

 

Mayer Brown LLP
1221 Avenue of the Americas

New York, New York 10020

Attention: Anna T. Pinedo, Esq.
Email: apinedo@mayerbrown.com

 

and

 

Akin Gump Strauss Hauer & Feld

One Bryant Park

New York, New York 10036
Attention: Allison Miller, Esq. and Randall B. Dorf, Esq.
Email: amiller@akingump.com and rdorf@akingump.com

 

(ii)if to the Issuer (prior to the Acquisition Closing), to:

 

Hennessy Capital Acquisition Corp. III
3485 N. Pines Way, Suite 110
Wilson, Wyoming 83104
Attention: Daniel J. Hennessy, Chairman and Chief Executive Officer
Email: dhennessy@hennessycapllc.com

 

with a copy to:

 

Sidley Austin LLP
One South Dearborn
Chicago, Illinois 60603
Attention: Jeffrey N. Smith, Esq. and Michael P. Heinz, Esq.
Email: jnsmith@sidley.com and mheinz@sidley.com

 



 12 

 

 

(iii)if to the Issuer (following the Acquisition Closing), to:

 

NRC Group Holdings Corp.

3500 Sunrise Highway, Suite 200, Building 200
Great River, New York 11739

Attention: Christian Swinbank, Chief Executive Officer
Email: cswinbank@sprintenergy.com

 

with a copy to:

 

Jones Day

2727 North Harwood Street

Dallas, Texas 75201
Attention: Alain Dermarkar, Esq.
Email: adermarkar@jonesday.com

 

(n) This Subscription Agreement, and any claim or cause of action hereunder
based upon, arising out of or related to this Subscription Agreement (whether
based on law, in equity, in contract, in tort or any other theory) or the
negotiation, execution, performance or enforcement of this Subscription
Agreement, shall be governed by and construed in accordance with the Laws of the
State of New York, without giving effect to the principles of conflicts of law
thereof.

 

THE PARTIES HERETO IRREVOCABLY SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE NEW
YORK STATE COURTS AND THE U.S. FEDERAL COURTS SITTING IN THE STATE OF NEW YORK,
COUNTY OF NEW YORK, BOROUGH OF MANHATTAN IN RESPECT OF THE INTERPRETATION AND
ENFORCEMENT OF THE PROVISIONS OF THIS SUBSCRIPTION AGREEMENT AND THE DOCUMENTS
REFERRED TO IN THIS SUBSCRIPTION AGREEMENT AND IN RESPECT OF THE TRANSACTIONS
CONTEMPLATED HEREBY, AND HEREBY WAIVE, AND AGREE NOT TO ASSERT, AS A DEFENSE IN
ANY ACTION, SUIT OR PROCEEDING FOR INTERPRETATION OR ENFORCEMENT HEREOF OR ANY
SUCH DOCUMENT THAT IS NOT SUBJECT THERETO OR THAT SUCH ACTION, SUIT OR
PROCEEDING MAY NOT BE BROUGHT OR IS NOT MAINTAINABLE IN SAID COURTS OR THAT
VENUE THEREOF MAY NOT BE APPROPRIATE OR THAT THIS SUBSCRIPTION AGREEMENT OR ANY
SUCH DOCUMENT MAY NOT BE ENFORCED IN OR BY SUCH COURTS, AND THE PARTIES HERETO
IRREVOCABLY AGREE THAT ALL CLAIMS WITH RESPECT TO SUCH ACTION, SUIT OR
PROCEEDING SHALL BE HEARD AND DETERMINED BY SUCH A NEW YORK STATE OR U.S.
FEDERAL COURT. THE PARTIES HEREBY CONSENT TO AND GRANT ANY SUCH COURT
JURISDICTION OVER THE PERSON OF SUCH PARTIES AND OVER THE SUBJECT MATTER OF SUCH
DISPUTE AND AGREE THAT MAILING OF PROCESS OR OTHER PAPERS IN CONNECTION WITH
SUCH ACTION, SUIT OR PROCEEDING IN THE MANNER PROVIDED IN SECTION 10(m) OR IN
SUCH OTHER MANNER AS MAY BE PERMITTED BY LAW SHALL BE VALID AND SUFFICIENT
SERVICE THEREOF.

 

EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE UNDER
THIS SUBSCRIPTION AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY IS LIKELY TO
INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS SUBSCRIPTION AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS
SUBSCRIPTION AGREEMENT. EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (I) NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER; (II) SUCH PARTY UNDERSTANDS AND HAS CONSIDERED
THE IMPLICATIONS OF THE FOREGOING WAIVER; (III) SUCH PARTY MAKES THE FOREGOING
WAIVER VOLUNTARILY AND (IV) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS
SUBSCRIPTION AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVER AND
CERTIFICATIONS IN THIS SECTION 10(n).

 

(o) Subscriber hereby acknowledges that the Issuer and its counsel represent the
interests of the Issuer and not those of Subscriber in any agreement (including
this Subscription Agreement) to which the Issuer is a party.

 

[Signature pages follow.]

 



 13 

 

 

IN WITNESS WHEREOF, each of the Issuer and Subscriber has executed or caused
this Subscription Agreement to be executed by its duly authorized representative
as of the date set forth below.

 

ISSUER:

 

HENNESSY CAPITAL ACQUISITION CORP. III

 

By:/s/ Daniel J. Hennessy   Name: Daniel J. Hennessy   Title:Chairman and CEO  

 

Date: August 24, 2018

 

SUBSCRIBER:

 

CYRUS CAPITAL PARTNERS, L.P.

 



By: /s/ Jennifer M. Pulick   Name:  Jennifer M. Pulick   Title: Authorized
Signatory  

Date: August 20, 2018

 

Name of DTC Participant (broker-dealer at which the account or accounts to be
credited with the Acquired Shares are maintained):

___XXXXXX________________________________

 

Participant Number:

___XXXXXX________________________________

 

Name of Account at DTC Participant being credited with the Acquired Shares:

___XXXXXX________________________________

 

Account Number at DTC Participant being credited with the Acquired Shares:

___XXXXXX________________________________

 



Signature Page to

Subscription Agreement

 



 14 

 

 

Name of Subscriber:

 

Cyrus Capital Partners, L.P.                                         

(Please print. Please indicate name and
capacity of person signing above)   Cyrus Capital Partners,
L.P.                                          Name in which securities are to be
registered
(if different):   Email Address: XXXXXX   If there are joint investors, please
check one:   ☐ Joint Tenants with Rights of Survivorship   ☐ Tenants-in-Common  
☐ Community Property   Subscriber’s EIN:
XXXXXX                                           Business Address-Street:   65
East 55th Street, 35th Floor                                        New York,
New York 10022                                           City, State, Zip:  
Attn:   Telephone No.: XXXXXX   Facsimile No.: XXXXXX

 

You must pay the aggregate purchase price payable pursuant to Section 3(a) by
wire transfer of United States dollars in immediately available funds to the
account specified by the Issuer in the Closing Notice.

 

Signature Page to

Subscription Agreement

 



 15 

 

 

SCHEDULE A
ELIGIBILITY REPRESENTATIONS OF SUBSCRIBER

 

A.QUALIFIED INSTITUTIONAL BUYER STATUS
(Please check the applicable subparagraphs):

 

1.☒  We are a “qualified institutional buyer” (as defined in Rule 144A under the
Securities Act (a “QIB”)).

 

2.☐  We are subscribing for the Acquired Shares as a fiduciary or agent for one
or more investor accounts, and each owner of such account is a QIB.

 

*** AND ***

 

B.AFFILIATE STATUS
(Please check the applicable box)

 

SUBSCRIBER:

 

☒is:

 

☐is not:

 

an “affiliate” (as defined in Rule 144 under the Securities Act) of the Issuer
or acting on behalf of an affiliate of the Issuer.

 

This page should be completed by Subscriber
and constitutes a part of the Subscription Agreement.

 



  

 

 

Exhibit A

 

Form of Certificate of Designations

 

[See attached.]

 



Exhibit A- 1

 



  

FORM OF

 

CERTIFICATE OF DESIGNATIONS,

 

PREFERENCES, RIGHTS AND LIMITATIONS

 

OF

 

7.00% SERIES A CONVERTIBLE CUMULATIVE PREFERRED STOCK

 

OF

 

NRC GROUP HOLDINGS CORP.

 

(formerly known as Hennessy Capital Acquisition Corp. III)

 

Pursuant to Section 151 of the General Corporation Law of the State of Delaware

 

NRC GROUP HOLDINGS CORP. (formerly known as Hennessy Capital Acquisition Corp.
III), a Delaware corporation (the “Corporation”), certifies that pursuant to the
authority contained in Article IV of its Second Amended and Restated Certificate
of Incorporation, as amended (the “Certificate of Incorporation”), and in
accordance with the provisions of Section 151 of the General Corporation Law of
the State of Delaware (the “DGCL”), the Board of the Corporation has adopted the
following resolution on [•], 2018, creating a series of preferred stock, par
value $0.0001 per share, of the Corporation designated as 7.00% Series A
Convertible Cumulative Preferred Stock, which resolution remains in full force
and effect on the date hereof:

 

RESOLVED, that a series of preferred stock, par value $0.0001 per share, of the
Corporation be, and hereby is, created, and that the designation and number of
shares thereof and the voting powers, preferences and relative, participating,
optional or other special rights and such qualifications, limitations or
restrictions thereof are as follows:

 

1) Designation and Amount; Ranking.

 

(a) There shall be created from the 5,000,000 shares of preferred stock, par
value $0.0001 per share, of the Corporation authorized to be issued pursuant to
the Certificate of Incorporation, a series of preferred stock, designated as
“7.00% Series A Convertible Cumulative Preferred Stock”, par value $0.0001 per
share (the “Preferred Stock”), and the authorized number of shares of Preferred
Stock shall be [_____].1 Shares of Preferred Stock that are purchased or
otherwise acquired by the Corporation, or that are converted into shares of
Common Stock, shall be cancelled and shall revert to authorized but unissued
shares of Preferred Stock.

 

(b) The Preferred Stock, with respect to dividend rights and rights upon the
liquidation, winding-up or dissolution of the Corporation, ranks: (i) senior to
all Junior Stock; (ii) on a parity with all Parity Stock; and (iii) junior to
all Senior Stock, in each case as provided more fully herein.

 

2) Definitions. As used herein, the following terms shall have the following
meanings:

 

(a) “Accumulated Dividends” shall mean, with respect to any share of Preferred
Stock, as of any date, the aggregate accumulated and unpaid dividends, whether
or not declared, on such share from the Issue Date until the most recent
Dividend Payment Date on or prior to such date. There shall be no Accumulated
Dividends with respect to any share of Preferred Stock prior to the Issue Date.
For the avoidance of doubt, dividends that have been paid in Preferred Stock or
Common Stock shall not be included in Accumulated Dividends.

 



 

1 Note to Draft: Amount to be total Preferred Shares issued in the Preferred
Offering.

 



Exhibit A- 2

 

 

(b) “Affiliate” shall have the meaning ascribed to it, on the date hereof, under
Rule 144 of the Securities Act.

 

(c) “Agent Members” shall have the meaning specified in Section 16(a).

 

(d) “Approved Stock Plan” shall mean any employee benefit plan which has been
approved by the Board and the Corporation’s stockholders, pursuant to which the
Corporation’s securities may be issued to any employee, officer, consultant or
director for services provided to the Corporation or its Subsidiaries.

 

(e) “Base Conversion Price” shall mean an amount equal to $12.50.

 

(f) “Beneficial Ownership Limitation” shall mean, with respect to any Holder,
9.99% of the number of shares of Common Stock outstanding after giving effect to
the issuance of shares of Common Stock issuable upon conversion of Preferred
Stock held by such Holder.

 

(g) “Bloomberg” shall mean Bloomberg Financial Markets.

 

(h) “Board” shall mean the Board of Directors of the Corporation or, with
respect to any action to be taken by the Board of Directors, any committee of
the Board of Directors duly authorized to take such action, except that for
purposes of the definition of “Fundamental Change,” the Board shall refer to the
full Board of Directors of the Corporation.

 

(i) “Business Day” shall mean any day other than a Saturday, Sunday or other day
on which the Federal Reserve Bank of New York is authorized or required by law
or executive order to close or be closed.

 

(j) “Capital Stock” shall mean, for any entity, any and all shares, interests,
rights to purchase, warrants, options, participations or other equivalents of or
interests in (however designated) stock issued by that entity.

 

(k) “Certificated Notice of Conversion” shall have the meaning specified in
Section 8(b)(ii)(A).

 

(l) “close of business” shall mean 5:00 p.m. (New York City time).

 

(m) “Closing Sale Price” of the Common Stock on any date shall mean the closing
sale price per share (or if no closing sale price is reported, the average of
the closing bid and ask prices or, if more than one in either case, the average
of the average closing bid and the average closing ask prices) of the Common
Stock on such date as reported on the NYSE American or, if the Common Stock is
not listed on the NYSE American, on the principal other national or regional
securities exchange on which the Common Stock is then listed or, if the Common
Stock is not listed on a national or regional securities exchange, on the
principal other market on which the Common Stock is then listed, quoted or
admitted for trading. In the absence of such a quotation, the Closing Sale Price
shall be the average of the midpoint of the last bid and ask prices for the
Common Stock on the relevant date from each of at least three nationally
recognized independent investment banking firms selected by the Corporation for
this purpose.

 

(n) “Common Stock” shall mean the common stock, par value $0.0001 per share, of
the Corporation, subject to Section 8(j).

 

(o) “Conversion Agent” shall have the meaning set forth in Section 15(a).

 

(p) “Conversion Cap” shall have the meaning set forth in Section 8(a).

 

(q) “Conversion Date” shall have the meaning specified in Section 8(b).

 

(r) “Conversion Instruction” shall have the meaning specified in
Section 8(b)(i).

 



Exhibit A- 3

 

 

(s) “Conversion Price” shall mean, at any time, the Liquidation Preference
divided by the Conversion Rate in effect at such time.

 

(t) “Conversion Rate” shall have the meaning specified in Section 8(a).

 

(u) “Convertible Securities” shall mean any stock or securities (other than
Options) directly or indirectly convertible into or exercisable or exchangeable
for shares of Common Stock, including the Corporation’s warrants.

 

(v) “Depositary” shall have the meaning specified in Section 16(a).

 

(w) “Distributed Property” shall have the meaning specified in Section
8(e)(iii).

 

(x) “Dividend Payment Date” shall mean [•], [•], [•] and [•] of each year,
commencing on the first such date after the date of the first issuance of the
Preferred Stock.

 

(y) “Dividend Rate” shall mean the rate per annum of 7.00% per share of
Preferred Stock on the Liquidation Preference.

 

(z) “Dividend Record Date” shall mean, with respect to any Dividend Payment
Date, the [•], [•], [•] or [•], as the case may be, immediately preceding such
Dividend Payment Date.

 

(aa) “Dividends” shall have the meaning specified in Section 3(a).

 

(bb) “DTC” means The Depository Trust Corporation.

 

(cc) “Effective Date” shall mean the date on which a Fundamental Change event
occurs or becomes effective, except that, as used in Section 8(e), Effective
Date shall mean the first date on which the shares of the Common Stock trade on
the applicable exchange or market, regular way, reflecting the relevant share
split or share combination, as applicable.

 

(dd) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended,
and the rules and regulations promulgated thereunder.

 

(ee) “Excluded Securities” shall mean any Common Stock issued or issuable (i) in
connection with any Approved Stock Plan; (ii) upon conversion or redemption of
the Preferred Stock; (iii) upon exercise of any Options or Convertible
Securities which are outstanding on the Issue Date; or (iv) shares issuable
pursuant to the terms of Section 5.18 of that certain Purchase Agreement dated
as of June 25, 2018, by and between JFL-NRC-SES Partners, LLC and Hennessy
Capital Acquisition Corp. III; provided, that the terms of such Options or
Convertible Securities are not amended, modified or changed in any material
respect on or after the Issue Date.

 

(ff) “Ex-Date,” when used with respect to any issuance, dividend or distribution
on the Common Stock, shall mean the first date on which the Common Stock trades
on the applicable exchange or in the applicable market, regular way, without the
right to receive such issuance, dividend or distribution from the Corporation
or, if applicable, from the seller of the Common Stock on such exchange or
market (in the form of due bills or otherwise) as determined by such exchange or
market.

 

(gg) “Final Mandatory Conversion Period” shall have the meaning specified in
Section 9(c).

 

(hh) “First Mandatory Conversion Period” shall have the meaning specified in
Section 9(a).

 

(ii) “First Mandatory Conversion Premium” shall have the meaning specified in
Section 9(a).

 



Exhibit A- 4

 

 

(jj) “Fundamental Change” shall be deemed to have occurred at any time after the
Preferred Stock is originally issued if any of the following occurs:

 

(i) a “person” or “group” within the meaning of Section 13(d) of the Exchange
Act, other than any of the Corporation or any of its Affiliates or Subsidiaries,
and the employee benefit plans of the Corporation and its Subsidiaries, has
become the direct or indirect “beneficial owner,” as defined in Rule 13d-3 under
the Exchange Act, of more than 50% of the voting power in the aggregate of all
classes of Capital Stock then outstanding entitled to vote generally in
elections of the Board;

 

(ii) the consummation of (A) any recapitalization, reclassification or change of
the Common Stock (other than changes resulting from a subdivision or
combination) as a result of which the Common Stock would be converted into, or
exchanged for, stock, other securities, other property or assets; (B) any share
exchange, consolidation or merger of the Corporation with any Person (other than
any of the Corporation’s Subsidiaries) pursuant to which the Common Stock will
be converted into cash, securities or other property; or (C) any sale, lease or
other transfer in one transaction or a series of transactions of all or
substantially all of the consolidated assets of the Corporation and its
Subsidiaries, taken as a whole, including pursuant to a merger transaction, to
any Person (other than one of the Corporation’s Subsidiaries); provided,
however, that any merger solely for the purpose of changing the Corporation’s
jurisdiction of incorporation, and resulting in a reclassification, conversion
or exchange of outstanding shares of Common Stock solely into shares of common
stock of the surviving entity, shall not be a Fundamental Change;

 

(iii) the stockholders of the Corporation approve any plan or proposal for the
liquidation or dissolution of the Corporation;

 

(iv) the Common Stock (or other Reference Property) ceases to be listed or
quoted on any of the New York Stock Exchange, the NYSE American or The Nasdaq
Stock Market (or any of their respective successors); or

 

(v) the number of shares of the Common Stock (or other Reference Property) held
by beneficial holders and holders of record who are not, either directly or
indirectly, an executive officer or director of the Corporation, or the
beneficial holder of more than 10% of the total shares of the Common Stock (or
other Reference Property) outstanding, is less than 50% of the number of shares
of the Common Stock (or other Reference Property) that would be outstanding if
all issued shares of the Preferred Stock were converted into shares of the
Common Stock (or other Reference Property) in accordance with Section 8(a)
(determined without regard to the Conversion Cap, the Beneficial Ownership
Limitation or the Permitted Percentage Limitation);

 

provided, however, that a transaction or transactions described in clause (i) or
(ii) above shall not constitute a Fundamental Change, if at least 90% of the
consideration received or to be received by the common stockholders of the
Corporation, excluding cash payments for fractional shares and cash payments
made pursuant to dissenters’ appraisal rights, in connection with such
transaction or transactions consists of shares of common stock and as a result
of such transaction or transactions the Preferred Stock becomes convertible into
such consideration pursuant to the terms hereof.

 

(kk) “Fundamental Change Additional Shares” shall mean, in respect of a
Fundamental Change, such number of shares as is set forth under the Acquisition
Price Per Share applicable to such Fundamental Change, and beside the date
indicating the last day of the 12-month period in which the Effective Date of
such Fundamental Change occurred, on Annex A hereto.

 

(ll) “Fundamental Change Notice” shall have the meaning specified in
Section 5(a).

 

(mm) “Global Preferred Share” shall have the meaning specified in Section 16(a).

 

(nn) “Global Shares Legend” shall have the meaning specified in Section 16(a).

 

(oo) “Holder” or “holder” shall mean a holder of record of the Preferred Stock.

 



Exhibit A- 5

 

 

(pp) “Holder Stock Price” shall have the meaning specified in Section 5(b).

 

(qq) “Issue Date” shall mean [•], 2018, the original date of issuance of the
Preferred Stock.

 

(rr) “Junior Stock” shall mean Common Stock and any class of Capital Stock or
series of preferred stock established after the Issue Date, the terms of which
expressly provide that such class or series will rank junior to the Preferred
Stock as to dividend rights or rights upon the liquidation, winding-up or
dissolution of the Corporation.

 

(ss) “Liquidation Preference” shall mean $100.00 per share of Preferred Stock.

 

(tt) “Mandatory Conversion Date” shall have the meaning specified in
Section 9(d).

 

(uu) “Material Change” shall mean any change (i) expediting the commencement of
the First Mandatory Conversion Period, the Second Mandatory Conversion Period or
the Final Mandatory Conversion Period, (ii) reducing the First Mandatory
Conversion Premium, the Second Mandatory Conversion Premium, the Dividend Rate
or the Liquidation Preference, (iii) increasing the Base Conversion Price or
(iv) any change that impairs the Seven-Year Holder Conversion Right.

 

(vv) “Notice of Conversion” shall mean, as applicable, a Conversion Instruction
or a Certificated Notice of Conversion.

 

(ww) “NYSE American” shall mean the NYSE American (f/k/a NYSE MKT) market (or
its successor).

 

(xx) “Officer” shall mean the Chief Executive Officer, the President, any Vice
President, the Treasurer, any Assistant Treasurer, the Secretary or any
Assistant Secretary of the Corporation.

 

(yy) “open of business” shall mean 9:00 a.m. (New York City time).

 

(zz) “Options” shall mean any rights, warrants or options to subscribe for or
purchase shares of Common Stock or Convertible Securities.

 

(aaa) “Outstanding” shall mean, when used with respect to Preferred Stock, as of
any date of determination, all Preferred Stock theretofore authenticated and
delivered under this Certificate of Designations, except shares of Preferred
Stock as to which any property deliverable upon conversion thereof has been
delivered and required to be cancelled pursuant to Sections 5, 8 or 9.

 

(bbb) “Parity Stock” shall mean any class of Capital Stock or series of
preferred stock established after the Issue Date, the terms of which expressly
provide that such class or series will rank on a parity with the Preferred Stock
as to dividend rights, and/or rights upon the liquidation, winding-up or
dissolution of the Corporation and/or voting rights.

 

(ccc) “Paying Agent” shall have the meaning set forth in Section 15(a).

 

(ddd) “Permitted Percentage Limitation” shall mean, with respect to the Common
Stock (or any other class or series of the Corporation’s capital stock), after
giving effect to the issuance of shares of Common Stock (or any other class or
series of the Corporation’s capital stock) issuable upon conversion of Preferred
Stock held by any Holder, 24% of the number of shares of Common Stock (or any
other class or series of the Corporation’s capital stock) issued and outstanding
being beneficially owned by Non-U.S. Citizens (as defined in the Certificate of
Incorporation) in the aggregate.

 

(eee) “Person” shall mean any individual, corporation, general partnership,
limited partnership, limited liability partnership, joint venture, association,
joint-stock company, trust, limited liability company, unincorporated
organization or government or any agency or political subdivision thereof.

 



Exhibit A- 6

 

 

(fff) “Preferred Director” shall have the meaning specified in Section 7(c).

 

(ggg) “Record Date” shall mean, with respect to any dividend, distribution or
other transaction or event in which the holders of the Common Stock or the
Preferred Stock (or other applicable security) have the right to receive any
cash, securities or other property or in which the Common Stock or the Preferred
Stock (or such other security) is exchanged for or converted into any
combination of cash, securities or other property, the date fixed for
determination of holders of the Common Stock or the Preferred Stock (or such
other security) entitled to receive such cash, securities or other property
(whether such date is fixed by the Board, statute, contract or otherwise).

 

(hhh) “Reference Property” shall have the meaning specified in Section 8(j).

 

(iii) “Registrar” shall have the meaning set forth in Section 13.

 

(jjj) “Reorganization Event” shall have the meaning specified in Section 8(j).

 

(kkk) “Required Holders” means any Holder that acquired the Preferred Stock on
the Issue Date (solely for the purposes of this definition, treating any Holder
and its Affiliates (or any other funds or accounts managed by the same
investment manager) that are Holders as a singular Holder) that, as of any time,
continues to own at least 14.99% of the shares of Preferred Stock originally
issued.

 

(lll) “Resale Restriction Termination Date” shall have the meaning specified in
Section 14(a).

 

(mmm) “Restricted Securities” shall have the meaning specified in Section 14(a).

 

(nnn) “Rule 144” shall mean Rule 144 as promulgated under the Securities Act.

 

(ooo) “SEC” or “Commission” shall mean the Securities and Exchange Commission.

 

(ppp) “Second Mandatory Conversion Period” shall have the meaning specified in
Section 9(b).

 

(qqq) “Second Mandatory Conversion Premium” shall have the meaning specified in
Section 9(b).

 

(rrr) “Securities Act” shall mean the Securities Act of 1933, as amended.

 

(sss) “Senior Stock” shall mean any class of the Corporation’s Capital Stock or
series of preferred stock established after the Issue Date, the terms of which
expressly provide that such class or series will rank senior to the Preferred
Stock as to dividend rights and/or rights upon the liquidation, winding-up or
dissolution of the Corporation.

 

(ttt) “Seven-Year Holder Conversion Right” shall have the meaning specified in
Section 8(a).

 

(uuu) “Shareholder Approval” shall mean all approvals, if any, of the
shareholders of the Corporation necessary for purposes of Section 713(a) of the
NYSE American Company Guide or the terms hereof, including without limitation,
to approve (i) the conversion of the Preferred Stock into shares of Common
Stock, (ii) the voting rights of the Preferred Stock, and (iii) the payment of
additional Preferred Stock or Common Stock as Dividends.

 

(vvv) “Spin-Off” shall have the meaning specified in Section 8(e)(iii).

 

(www) “Subsidiary” shall mean, with respect to any Person, any corporation,
association, partnership or other business entity of which more than 50% of the
total voting power of shares of Capital Stock or other interests (including
partnership interests) entitled (without regard to the occurrence of any
contingency) to vote in the election of directors, managers, general partners or
trustees thereof is at the time owned or controlled, directly or indirectly, by
(i) such Person; (ii) such Person and one or more Subsidiaries of such Person;
or (iii) one or more Subsidiaries of such Person.

 



Exhibit A- 7

 

 

(xxx) “Trading Day” shall mean a day during which trading in the Common Stock
generally occurs on the NYSE American or, if the Common Stock is not listed on
the NYSE American, on the principal other national or regional securities
exchange on which the Common Stock is then listed or, if the Common Stock is not
listed on a national or regional securities exchange, on the principal other
market on which the Common Stock is then listed or admitted for trading. If the
Common Stock is not so listed or traded, Trading Day means a Business Day.

 

(yyy) “Transfer Agent” shall have the meaning set forth in Section 13.

 

(zzz) “Weighted Average Price” shall mean for any security as of any Trading
Day, the per share volume-weighted average price for such security as displayed
under the heading “Bloomberg VWAP” on Bloomberg page Ticker <HCAC> VWAP (or its
equivalent successor if such page is not available) in respect of the period
from 9:30:01 a.m. to 4:00:00 p.m., New York City time, on such Trading Day or,
if no weighted average price is reported for such security by Bloomberg for such
hours, the average of the highest closing bid price and the lowest closing ask
price of any of the market makers for such security as reported in the OTC Link
or “pink sheets” by OTC Markets Group Inc. (formerly Pink OTC Markets Inc.). If
the Weighted Average Price cannot be calculated for a security on a particular
date on any of the foregoing bases, the Weighted Average Price of such security
on such date shall be the fair market value as mutually determined by the
Corporation and a majority of the Holders. All such determinations are to be
appropriately adjusted for any stock dividend, stock split, stock combination,
reclassification or similar transaction during the applicable calculation
period.

 

3) Dividends.

 

(a) Holders of shares of Preferred Stock shall be entitled to receive, when, as
and if declared by the Board out of funds of the Corporation legally available
for payment, cumulative dividends at the Dividend Rate (“Dividends”). Dividends
on the Preferred Stock shall be paid quarterly in arrears at the Dividend Rate
in cash or, at the election of the Corporation, subject to receipt of any
necessary Shareholder Approval (to the extent necessary), in Common Stock as
provided pursuant to Section 4 that is registered pursuant to a registration
statement that has become or been declared effective under the Securities Act.
For the avoidance of doubt, unless prohibited by applicable law, (i) the Board
shall not fail to declare such Dividends on Preferred Stock and
(ii) notwithstanding anything contained herein to the contrary, dividends on the
Preferred Stock shall accrue for all fiscal periods during which the Preferred
Stock is outstanding, regardless of whether the Corporation has earnings in any
such period, whether there are funds legally available for the payment of such
dividends and whether or not such dividends are authorized or declared.
Dividends shall be payable in arrears on each Dividend Payment Date to the
holders of record of Preferred Stock as they appear on the Corporation’s stock
register at the close of business on the relevant Dividend Record Date.
Dividends payable for any period less than a full quarterly dividend period
(based upon the number of days elapsed during such period) shall be computed on
the basis of a 360-day year consisting of twelve 30-day months.

 

(b) No dividend shall be declared or paid upon, or any sum set apart for the
payment of dividends upon, any Outstanding share of the Preferred Stock with
respect to any dividend period unless all dividends for all preceding dividend
periods have been declared and paid, or declared and a sufficient sum has been
set apart for the payment of such dividend, upon all Outstanding shares of
Preferred Stock.

 

(c) No dividends or other distributions (other than a dividend or distribution
payable solely in shares of Parity Stock or Junior Stock (in the case of Parity
Stock) or Junior Stock (in the case of Junior Stock) and cash in lieu of
fractional shares) may be declared, made or paid, or set apart for payment upon,
any Parity Stock or Junior Stock, nor may any Parity Stock or Junior Stock be
redeemed, purchased or otherwise acquired for any consideration (or any money
paid to or made available for a sinking fund for the redemption of any Parity
Stock or Junior Stock) by the Corporation or on behalf of the Corporation
(except by (i) conversion into or exchange for shares of Parity Stock or Junior
Stock (in the case of Parity Stock) or Junior Stock (in the case of Junior
Stock) and cash solely in lieu of fractional shares of Parity Stock or Junior
Stock (in the case of Parity Stock) or Junior Stock (in the case of Parity
Stock) and (ii) payments in connection with the satisfaction of employees’ tax
withholding obligations pursuant to employee benefit plans or outstanding awards
(and payment of any corresponding requisite amounts to the appropriate
governmental authority), unless all Accumulated Dividends (as of the date of
such declaration, payment, redemption, purchase or acquisition) shall have been
or contemporaneously are declared and paid in cash. Further, no dividends or
other distributions (other than a dividend or distribution payable solely in
shares of Junior Stock and cash in lieu of fractional shares) may be declared,
made or paid, or set apart for payment upon, any Junior Stock (except payments
in connection with the satisfaction of employees’ tax withholding obligations
pursuant to employee benefit plans or outstanding awards (and payment of any
corresponding requisite amounts to the appropriate governmental authority)
unless the payment of the dividend in respect of the Preferred Stock for the
most recent dividend period ending on or prior to the date of such declaration
or payment has been declared and paid in cash or declared and a sum of cash
sufficient for the payment thereof has been set aside for such payment.
Notwithstanding the foregoing, if full dividends have not been paid on the
Preferred Stock and any Parity Stock, dividends may be declared and paid on the
Preferred Stock and such Parity Stock so long as the dividends are declared and
paid pro rata so that the amounts of dividends declared per share on the
Preferred Stock and such Parity Stock shall in all cases bear to each other the
same ratio that accumulated and unpaid dividends per share on the shares of
Preferred Stock and such Parity Stock bear to each other at the time of
declaration.

 



Exhibit A- 8

 

 

(d) Holders of shares of Preferred Stock shall not be entitled to any dividend,
whether payable in cash, property or stock, in excess of full cumulative
dividends (it being understood that this Section 3(d) shall not limit the
Corporation’s obligations pursuant to Section 3(a).

 

(e) If any Dividend Payment Date falls on a day that is not a Business Day, the
required payment will be on the next succeeding Business Day and no interest or
dividends on such payment will accrue or accumulate as the case may be, in
respect of the delay.

 

(f) The holders of shares of Preferred Stock at the close of business on a
Dividend Record Date shall be entitled to receive the dividend payment on those
shares on the corresponding Dividend Payment Date notwithstanding the conversion
of such shares in accordance with Sections 8 or 9 following such Dividend Record
Date or the Corporation’s default in payment of the dividend due on such
Dividend Payment Date. In the case of conversion of shares of Preferred Stock
pursuant to Section 5 following the close of business on a Dividend Record Date
but prior to the corresponding Dividend Payment Date, the holders of such shares
shall not be entitled to receive the corresponding dividend payment following
conversion (it being understood that the value thereof is included in the
conversion terms set forth in Section 5).

 

(g) Notwithstanding anything herein to the contrary:

 

(i) to the extent that any Holder’s right to participate in any Dividend would
result in the Holder exceeding the Beneficial Ownership Limitation, then the
Corporation shall, at the Corporation’s option, waive the Beneficial Ownership
Limitation or pay such Dividend in cash; and

 

(ii) to the extent that any Holder’s right to participate in any Dividend would
result in the Holder exceeding the Permitted Percentage Limitation, then the
Corporation shall pay such Dividend in cash.

 

(h) Except as provided in Section 8 the Corporation shall make no payment or
allowance for unpaid dividends, whether or not in arrears, on converted shares
of Preferred Stock or for dividends on the shares of Common Stock issued upon
conversion.

 

4) Method of Payment of Dividends.

 

(a) Subject to the restrictions set forth herein, the Corporation may elect to
pay any dividend on the Preferred Stock: (i) in cash; (ii) by delivery of shares
of Common Stock; or (iii) through any combination of cash and Common Stock;
provided that any shares of Common Stock issued or delivered to a Holder as part
of a dividend on the Preferred Stock in accordance with Section 3 and this
Section 4 shall be the subject of a registration statement that has become or
been declared effective under the Securities Act.

 

(b) If the Corporation elects to make a dividend payment, or any portion
thereof, in shares of Common Stock, the number of shares deliverable shall be
(i) the cash amount of such dividend payment that would apply if no payment were
to be made in Common Stock, or such portion, divided by (ii) the product of
(x) the Weighted Average Price of the Common Stock for each of the 10
consecutive Trading Days ending on the second Trading Day immediately preceding
such Dividend Payment Date (as equitably adjusted by the Board to the extent
necessary for any stock splits, combinations or like transactions); multiplied
by (y) 0.95; provided, that at least 2 Trading Days prior to the beginning of
the averaging period described in (ii)(x) above, the Corporation shall provide
written notice of such election to the Holder.

 

(c) The Corporation shall make each dividend payment on the Preferred Stock in
cash, except to the extent the Corporation elects to make all or any portion of
such payment in shares of the Common Stock (or any combination thereof) as set
forth above. The Corporation shall give Holders notice of any such election and
the portion of such payment that will be made in cash and the portion that will
be made in shares of the Common Stock no later than 12 Trading Days prior to the
Dividend Payment Date for such dividend.

 

5) Conversion Upon a Fundamental Change.

 

(a) The Corporation must give notice (a “Fundamental Change Notice”) of each
Fundamental Change to all Holders of the Preferred Stock no later than 10
Business Days prior to the anticipated Effective Date (determined in good faith
by the Board) of the Fundamental Change or, if not practicable because the
Corporation is unaware of the Fundamental Change, as soon as reasonably
practicable but in any event no later than one (1) Business Day after the
Corporation becomes aware of such Fundamental Change.

 

(b) Within 15 days following the Effective Date of such Fundamental Change, each
Outstanding share of the Preferred Stock shall (subject to the applicable
limitations set forth in Section 12), at the election of the Holder thereof
pursuant to the delivery of a Notice of Conversion, be converted into a number
of shares of Common Stock equal to (i) the greater of (A) the sum of the
Conversion Rate on the Effective Date of such Fundamental Change plus the
Fundamental Change Additional Shares and (B) the quotient of (x) the Liquidation
Preference, divided by (y) the greater of (1) the applicable Holder Stock Price
and (2) 10% of the Closing Sale Price of the Common Stock on the Issue Date (it
being understood that for purposes of this Section 5(b) the Closing Sale Price
shall be adjusted proportionally in the event of any stock split, stock
dividend, issuance of rights, options or warrants or other event that would
result in an adjustment to the Conversion Rate pursuant to Section 8(e)), plus
(ii) the number of shares of the Common Stock that would be issued if any and
all accumulated and unpaid dividends were paid in shares of the Common Stock in
accordance with the terms hereof. Notwithstanding anything contained herein to
the contrary, prior to the receipt of Shareholder Approval, shares of Preferred
Stock shall not be convertible pursuant to this Section 5 in the aggregate into
more than the Conversion Cap. As used herein, “Holder Stock Price” means (i) in
the case of a Fundamental Change in which the Holders of Common Stock will
receive only cash consideration, the price to be paid (or deemed paid) per share
of Common Stock in such Fundamental Change transaction and (ii) in all other
cases, the average Closing Sale Price of the Common Stock on the 10 consecutive
Trading Days immediately preceding the Effective Date of the Fundamental Change.

  



Exhibit A- 9

 

 

(c) The Fundamental Change Notice shall be given by first-class mail to each
record holder of shares of Preferred Stock, at such Holder’s address as the same
appears on the books of the Corporation. Each such notice shall state (i) the
anticipated Effective Date and (ii) that dividends on the Preferred Stock to be
converted will cease to accrue on the date immediately preceding the Effective
Date of the Fundamental Change.

 

(d) Whenever any provision of this Certificate of Designations requires the
Corporation to calculate the Weighted Average Price or Closing Sale Price for
purposes of a Fundamental Change over a span of multiple days, the Board shall
make appropriate adjustments to account for any adjustment to the Conversion
Rate that becomes effective, or any event requiring an adjustment to the
Conversion Rate where the Record Date of the event occurs, at any time during
the period when such Weighted Average Prices or Closing Sale Prices are to be
calculated.

 

6) Voting.

 

(a) The shares of Preferred Stock shall have no voting rights except as set
forth in this Section 6 or otherwise required by Delaware law.

 



(b) So long as any shares of Preferred Stock remain Outstanding, unless a
greater percentage shall then be required by law, the Corporation shall not,
without the affirmative vote or consent of the Holders of at least 50.1% of the
shares of Preferred Stock Outstanding at the time, voting together as a single
class, (i) create, or authorize the creation of, any additional class or series
of Capital Stock of the Corporation (or any security convertible into or
exercisable for any class or series of capital stock of the Corporation), (ii)
issue or sell, or obligate itself to issue or sell, any securities of the
Corporation or any Subsidiary (or any security convertible into or exercisable
for any class or series of Capital Stock of the Corporation or any Subsidiary),
in each case, that constitutes Senior Stock or, within the first 12 months after
the Issue Date, that constitutes Parity Stock, or (iii) at any time after the
12-month anniversary of the Issue Date, issue or sell, or obligate itself to
issue or sell, in excess of $50.0 million in the aggregate of any securities of
the Corporation or any Subsidiary (or any security convertible into or
exercisable for any class or series of Capital Stock of the Corporation or any
Subsidiary), in each case, that constitutes Parity Stock.

 

(c) In the election of directors to the Corporation, for so long as the Holders
own in the aggregate at least [●]2 shares of Preferred Stock, the Holders,
voting as a separate class, by the affirmative vote or consent of the Holders of
at least 50.1% of the shares of Preferred Stock Outstanding at the time and with
each share of Preferred Stock entitled to one vote, shall be entitled to appoint
one (1) individual to serve on the Board as a director of the Corporation (the
“Preferred Director”) and, following the expiration of the initial term of the
Preferred Director, nominate one individual to stand for election to the Board
as the Preferred Director at each meeting of the stockholders of the Corporation
in which the Class III directors are elected, including, without limitation, at
every adjournment or postponement thereof. The initial term of the Preferred
Director shall begin immediately upon such Preferred Director’s appointment by
the Holders pursuant to the preceding sentence. Thereafter, except as set forth
herein, such Preferred Director shall stand for election to the Board as a Class
III Director in accordance with Section 6.2(b) of the Certificate of
Incorporation. In each case, the individual appointed or nominated to serve as
the Preferred Director shall satisfy all requirements regarding service as a
director of the Corporation under applicable law and regulation (including the
applicable rules of the NYSE American). The Holders will cause the Preferred
Director to make himself or herself reasonably available for interviews and to
consent to such reference and background checks or other investigations and
provide such information as the Board may reasonably request to determine the
Preferred Director’s eligibility and qualification to serve as a director of the
Board. From and after the date hereof, the Corporation shall take such actions
as are necessary to cause the Preferred Director to be nominated as a member of
the Board and shall, subject to applicable law, include in any proxy statement
prepared, used, delivered or publicly filed by the Corporation to solicit the
vote of its stockholders in connection with any meeting of Corporation
stockholders in which the Class III directors are elected the recommendation of
the Board that stockholders of the Corporation vote in favor of the Preferred
Director and solicit votes in favor of the election of the Preferred Director to
the Board consistent with the Corporation’s efforts to solicit votes in favor of
the election of the Corporation’s other nominees to the Board. The Preferred
Director may be removed at any time as a director on the Board (with or without
cause) upon, and only upon, the written request of the Holders (voting as a
separate class by the affirmative vote or consent of the Holders of at least
50.1% of the shares of Preferred Stock Outstanding at the time and with each
share of Preferred Stock entitled to one vote). In the event that a vacancy is
created on the Board at any time due to the death, disability, retirement,
resignation or removal of a Preferred Director, then the Holders (voting as a
separate class by the affirmative vote or consent of the Holders of at least
50.1% of the shares of Preferred Stock Outstanding at the time and with each
share of Preferred Stock entitled to one vote) shall have the right to designate
an individual to fill such vacancy. In the event that the Holders shall fail to
designate in writing a representative to fill the vacant Preferred Director seat
on the Board, and such Board seat shall remain vacant until such time as the
Holders elect an individual to fill such seat in accordance with this Section
6(c), and during any period where such seat remains vacant, the Board
nonetheless shall be deemed duly constituted. At such time that the Holders are
no longer entitled to designate the Preferred Director pursuant to this Section
6(c), the Holders shall promptly cause the Preferred Director to offer to resign
from the Board.

 



 



2 Note to Draft: Calculated as 1/3 of the shares of Preferred Stock issued at
Closing.

 



Exhibit A- 10

 

 

(d) So long as any shares of Preferred Stock remain Outstanding, unless a
greater percentage shall then be required by law, the Corporation shall not,
without the affirmative vote or consent of (a) the Holders of at least 50.1% of
the shares of Preferred Stock Outstanding at the time, voting together as a
single class with all series of Parity Stock upon which similar voting rights
have been conferred and are exercisable, given in person or by proxy, either in
writing or at a meeting, amend, alter or repeal the provisions of the
Certificate of Incorporation, whether by merger, consolidation or otherwise, so
as to materially and adversely affect any right, preference, privilege or voting
powers of the shares of Preferred Stock; provided, however, that so long as any
shares of Preferred Stock remain Outstanding with the terms thereof materially
unchanged, such amendment, alteration or repeal shall not be deemed to
materially and adversely affect such rights, preferences, privileges or voting
powers of Holders of the shares of Preferred Stock and, provided further, that
any increase in the amount of authorized preferred stock (including, without
limitation, additional Preferred Stock) or the creation or issuance of any
additional shares of Preferred Stock or other series of preferred stock, or any
increase in the amount of authorized shares of such series, in each case of
Parity Stock or Junior Stock, shall not be deemed to materially and adversely
affect the rights, preferences, privileges or voting powers of Holders of shares
of Preferred Stock specified herein and (b) for so long as there is any Required
Holder, the Required Holder(s), given in person or by proxy, either in writing
or at a meeting, amend, alter or repeal the provisions of the Certificate of
Incorporation, whether by merger, consolidation or otherwise, so as to effect a
Material Change. For the avoidance of doubt, any change, amendment, alteration
or repeal of Section 6(b) or Section 6(c) without the affirmative vote or
consent of the Holders of at least 50.1% of the shares of Preferred Stock
Outstanding at the time, voting together as a single class, shall be deemed to
materially and adversely affect the rights, preferences, privileges or voting
powers of the shares of Preferred Stock.

 

7) Liquidation Rights.

 

(a) In the event of any liquidation, winding-up or dissolution of the
Corporation, whether voluntary or involuntary, each Holder of shares of
Preferred Stock shall be entitled to receive and to be paid out of the assets of
the Corporation available for distribution to its stockholders the Liquidation
Preference plus all accumulated and unpaid dividends in respect of the Preferred
Stock (whether or not declared) to the date fixed for liquidation, winding-up or
dissolution in preference to the holders of, and before any payment or
distribution is made on, any Junior Stock, including, without limitation, the
Common Stock.

 

(b) Neither the sale (for cash, shares of stock, securities or other
consideration) of all or substantially all the assets or business of the
Corporation (other than in connection with the liquidation, winding-up or
dissolution of the Corporation) nor the merger or consolidation of the
Corporation into or with any other Person shall be deemed to be a liquidation,
winding-up or dissolution, voluntary or involuntary, for the purposes of this
Section 7.

 

(c) After the payment to the Holders of the shares of Preferred Stock of full
preferential amounts provided for in this Section 7, the Holders of Preferred
Stock as such shall have no right or claim to any of the remaining assets of the
Corporation.

 

(d) In the event the assets of the Corporation available for distribution to the
Holders of shares of Preferred Stock and holders of shares of Parity Stock upon
any liquidation, winding-up or dissolution of the Corporation, whether voluntary
or involuntary, shall be insufficient to pay in full all amounts to which such
Holders are entitled pursuant to this Section 7, no such distribution shall be
made on account of any shares of Parity Stock upon such liquidation, dissolution
or winding-up unless proportionate distributable amounts shall be paid on
account of the shares of Preferred Stock, equally and ratably, in proportion to
the full distributable amounts for which holders of all Preferred Stock and of
any Parity Stock are entitled upon such liquidation, winding-up or dissolution.

 



Exhibit A- 11

 

 

8) Conversion.

 

(a) Each Holder of Preferred Stock shall have the right at any time, at its
option, to convert, subject to the terms and provisions of this Section 8 and
subject to the applicable limitations set forth in Section 12, any or all of
such Holder’s shares of Preferred Stock into Common Stock at a conversion rate
equal to the quotient of (i) the Liquidation Preference; divided by (ii) the
Base Conversion Price (subject to adjustment as provided in this Section 8, the
“Conversion Rate”) per share of Preferred Stock. Notwithstanding the foregoing,
but subject to the Conversion Cap, each Holder of Preferred Stock shall have the
right (the “Seven-Year Holder Conversion Right”) at any time after the
seven-year anniversary of the Issue Date, if the then-current Conversion Price
exceeds the Weighted Average Price for the Common Stock during any 10
consecutive Trading Days, at its option by delivery of a Notice of Conversion in
accordance with Section 8(b) below no later than 5 Business Days following such
10th consecutive Trading Day, to convert any or all of such Holder’s shares of
Preferred Stock into, at the Corporation’s sole discretion, either Common Stock,
cash or a combination of Common Stock and cash; provided, that the Corporation
shall provide such converting Holder notice of its election within 2 Trading
Days of receipt of the Notice of Conversion; provided further, that in the event
the Corporation elects to issue Common Stock for all or a portion of such
conversion, the “Conversion Rate” for such conversion (subject to the applicable
limitations set forth in Section 12) shall mean the quotient of the Liquidation
Preference divided by the average Weighted Average Price for the Common Stock
during the 20 consecutive Trading Days commencing on the Trading Day immediately
following the Trading Day on which the Corporation provided such notice. If the
Corporation does not elect a settlement method prior to the deadline set forth,
the Corporation shall be deemed to have elected to settle the conversion
entirely in Common Stock. Notwithstanding anything to the contrary herein, prior
to the receipt of Shareholder Approval, shares of Preferred Stock shall not be
converted pursuant to this Section 8 in the aggregate into more than 19.99% of
the shares of Common Stock outstanding on the Issue Date (subject to appropriate
adjustment in the event of a stock split, stock dividend, combination or other
similar recapitalization) (such limitation, the “Conversion Cap”). Upon
conversion of any share of Preferred Stock, the Corporation shall deliver to the
converting Holder, in respect of each share of Preferred Stock being converted,
a number of shares of Common Stock equal to the Conversion Rate, together with a
cash payment in lieu of any fractional share of Common Stock in accordance with
Section 10, on the second Business Day immediately following the relevant
Conversion Date; provided, that upon any Holder’s election to convert any share
or shares of Preferred Stock pursuant to the second sentence of this
Section 8(a) the Corporation shall have the option to deliver the applicable
conversion value (or any portion thereof) in cash in lieu of shares of Common
Stock, after providing such Holder at least 2 Business Days’ prior written
notice of its election pursuant to this proviso; provided further, that any such
payment in cash in lieu of shares of Common Stock shall be made in an amount
equal to the Liquidation Preference for every whole share of Preferred Stock so
converted; provided further, that if the conversion value consists (x) solely of
cash, then the Corporation shall deliver such cash payment to the Holder no
later than 2 Trading Days from the receipt of the Notice of Conversion or
(y) partially of cash, then the Corporation shall deliver such cash payment to
the Holder simultaneously with the delivery of the Common Stock included in the
conversion value.

 

(b) Before any Holder shall be entitled to convert a share of Preferred Stock as
set forth above, such Holder who:

 

(i) holds a beneficial interest in a Global Preferred Share must deliver to DTC
the appropriate instruction form for conversion pursuant to DTC’s conversion
program (a “Conversion Instruction”) and, if required, pay all transfer or
similar taxes or duties, if any; or

 

(ii) holds Preferred Stock in definitive, certificated form must:

 

(A) manually sign and deliver an irrevocable notice to the office of the
Conversion Agent as set forth in the Form of Certificated Notice of Conversion
(or a facsimile thereof) in the form included in Exhibit A hereto (a
“Certificated Notice of Conversion”) and state in writing therein the number of
shares of Preferred Stock to be converted and the name or names (with addresses)
in which such Holder wishes the certificate or certificates for any shares of
Common Stock, if any, to be delivered and registered;

 

(B) surrender such shares of Preferred Stock, at the office of the Conversion
Agent;

 

(C) if required, furnish appropriate endorsements and transfer documents; and

 

(D) if required, pay all transfer or similar taxes or duties, if any.

 

The Conversion Agent shall notify the Corporation of any pending conversion
pursuant to this Section 8 on the Conversion Date for such conversion. The date
on which a Holder complies with the procedures in this clause (b) is the
“Conversion Date.” If more than one share of Preferred Stock shall be
surrendered for conversion at one time by the same Holder, the number of shares
of Common Stock to be delivered upon conversion of such shares of Preferred
Stock shall be computed on the basis of the aggregate number of shares of
Preferred Stock so surrendered.

 



Exhibit A- 12

 

 

(c) With respect to any conversion of shares of Preferred Stock:

 

(i) if there shall have been surrendered certificate or certificates, as the
case may be, representing a greater number of shares of Preferred Stock than the
number of shares of Preferred Stock to be converted, the Corporation shall
execute and the Registrar shall countersign and deliver to such Holder or such
Holder’s designee, at the expense of the Corporation, a new certificate or
certificates, as the case may be, representing the number of shares of Preferred
Stock that shall not have been converted; and

 

(ii) if the shares of Preferred Stock converted are held in book-entry form
through the facilities of the Depositary, promptly following the relevant
Conversion Date, the Corporation shall cause the Transfer Agent and Registrar to
reduce the number of shares of Preferred Stock represented by the global
certificate by making a notation on Schedule I attached to the relevant Global
Preferred Share.

 

(d) Immediately prior to the close of business on the Conversion Date with
respect to a conversion, a converting Holder of Preferred Stock shall be deemed
to be the holder of record of the Common Stock issuable upon conversion of such
Holder’s Preferred Stock notwithstanding that the share register of the
Corporation shall then be closed or that certificates representing such Common
Stock, if any, shall not then be actually delivered to such Holder. On the date
of any conversion, all rights with respect to the shares of Preferred Stock so
converted, including the rights, if any, to receive notices, shall terminate,
excepting only the rights of holders thereof (i) pursuant to Section 3(f) and
(ii) to (A) receive certificates for the number of whole shares of Common Stock,
if any, into which such shares of Preferred Stock have been converted (with a
cash payment in lieu of any fractional share of Common Stock in accordance with
Section 10) and (B) exercise the rights to which they are thereafter entitled as
holders of Common Stock, if any.

 

(e) The Conversion Rate shall be adjusted, without duplication, upon the
occurrence of any of the following events:

 

(i) If the Corporation exclusively issues shares of Common Stock as a dividend
or distribution on all shares of its Common Stock, or if the Corporation effects
a share split or share combination, the Conversion Rate shall be adjusted based
on the following formula:

 

[eximg_001.jpg]

 

where,

 

  CR0 = the Conversion Rate in effect immediately prior to the close of business
on the Record Date for such dividend or distribution, or immediately prior to
the open of business on the Effective Date of such share split or share
combination, as the case may be;   CR1 = the Conversion Rate in effect
immediately after the close of business on the Record Date for such dividend or
distribution, or immediately after the open of business on the Effective Date of
such share split or share combination, as the case may be;   OS0 = the number of
shares of Common Stock outstanding immediately prior to the close of business on
the Record Date for such dividend or distribution, or immediately prior to the
open of business on the Effective Date of such share split or share combination,
as the case may be; and   OS1 = the number of shares of Common Stock outstanding
immediately after giving effect to such dividend or distribution, or such share
split or share combination, as the case may be.

 



Exhibit A- 13

 

 

Any adjustment made under this Section 8(e)(i) shall become effective
immediately after the close of business on the Record Date for such dividend or
distribution, or immediately after the open of business on the Effective Date
for such share split or share combination, as the case may be. If any dividend
or distribution of the type described in this Section 8(e)(i) is declared but
not so paid or made, the Conversion Rate shall be immediately readjusted,
effective as of the date the Board determines not to pay such dividend or
distribution, to the Conversion Rate that would then be in effect if such
dividend or distribution had not been declared.

 

(ii) If the Corporation distributes to all or substantially all holders of its
Common Stock any rights, options or warrants entitling them, for a period
expiring not more than 60 days immediately following the announcement date of
such distribution, to purchase or subscribe for shares of its Common Stock at a
price per share that is less than the average of the Closing Sale Prices of the
Common Stock over the 10 consecutive Trading Day period ending on, and
including, the Trading Day immediately preceding the Ex-Date of such
distribution, the Conversion Rate shall be increased based on the following
formula:

 

[eximg_002.jpg] 

 

where,

 

  CR0 = the Conversion Rate in effect immediately prior to the close of business
on the Record Date for such distribution;   CR1 = the Conversion Rate in effect
immediately after the close of business on the Record Date for such
distribution;   OS 0 = the number of shares of Common Stock outstanding
immediately prior to the close of business on the Record Date for such
distribution;   X = the total number of shares of Common Stock issuable pursuant
to such rights, options or warrants; and   Y = the number of shares of Common
Stock equal to the aggregate price payable to exercise such rights, options or
warrants, divided by the average of the Closing Sale Prices of the Common Stock
over the 10 consecutive Trading Day period ending on, and including, the Trading
Day immediately preceding the Ex-Date of such distribution.

 

Any increase made under this Section 8(e)(ii) shall be made successively
whenever any such rights, options or warrants are distributed and shall become
effective immediately after the close of business on the Record Date for such
distribution. To the extent that shares of Common Stock are not delivered after
the expiration of such rights, options or warrants, the Conversion Rate shall be
readjusted, effective as of the date of such expiration, to the Conversion Rate
that would then be in effect had the increase with respect to the distribution
of such rights, options or warrants been made on the basis of delivery of only
the number of shares of Common Stock actually delivered. If such rights, options
or warrants are not so distributed, the Conversion Rate shall be decreased,
effective as of the date the Board determines not to make such distribution, to
be the Conversion Rate that would then be in effect if such Record Date for such
distribution had not occurred. If such rights, options or warrants are only
exercisable upon the occurrence of certain triggering events, then the
Conversion Rate shall not be adjusted until the triggering events occur.

 

For purposes of this Section 8(e)(ii) in determining whether any rights, options
or warrants entitle the holders to subscribe for or purchase shares of Common
Stock at less than such average of the Closing Sale Prices of the Common Stock
for the 10 consecutive Trading Day period ending on, and including, the Trading
Day immediately preceding the Ex-Date of such distribution, and in determining
the aggregate offering price of such shares of Common Stock, there shall be
taken into account any consideration received by the Corporation for such
rights, options or warrants and any amount payable on exercise or conversion
thereof, the value of such consideration, if other than cash, to be determined
by the Board.

 



Exhibit A- 14

 

 

(iii) If the Corporation distributes shares of its Capital Stock, evidences of
its indebtedness or other assets, securities or property of the Corporation or
rights, options or warrants to acquire its Capital Stock or other securities, to
all or substantially all holders of Common Stock, excluding (a) dividends,
distributions or issuances as to which an adjustment was effected pursuant to
Section 8(e)(i) or Section 8(e)(ii), (b) dividends or distributions paid
exclusively in cash as to which an adjustment was effected pursuant to (or a
cash amount paid pursuant to the last paragraph of) Section 8(e)(iv) and
(c) Spin-Offs as to which the provisions set forth below in this
Section 8(e)(iii) shall apply (any of such shares of Capital Stock, evidences of
indebtedness, other assets, securities or property or rights, options or
warrants to acquire Capital Stock or other securities, the “Distributed
Property”), then the Conversion Rate shall be increased based on the following
formula:

 

[eximg_003.jpg] 

 

where,

 

  CR0 = the Conversion Rate in effect immediately prior to the close of business
on the Record Date for such distribution;   CR1 = the Conversion Rate in effect
immediately after the close of business on the Record Date for such
distribution;   SP0 = the average of the Closing Sale Prices of the Common Stock
over the 10 consecutive Trading Day period ending on, and including, the Trading
Day immediately preceding the Ex-Date for such distribution; and   FMV = the
fair market value as of the Record Date for such distribution (as determined by
the Board) of the Distributed Property with respect to each outstanding share of
the Common Stock.

 

Any increase made under the portion of this Section 8(e)(iii) above shall become
effective immediately after the close of business on the Record Date for such
distribution. If such distribution is not so paid or made, the Conversion Rate
shall be decreased, effective as of the date the Board determines not to pay the
distribution, to be the Conversion Rate that would then be in effect if such
distribution had not been declared.

 

Notwithstanding the foregoing (but subject to the applicable limitations set
forth in Section 12), if “FMV” (as defined above) is equal to or greater than
“SP0” (as defined above), in lieu of the foregoing increase, each Holder of
Preferred Stock shall receive, for each share of Preferred Stock, at the same
time and upon the same terms as holders of the Common Stock, the amount and kind
of Distributed Property that such Holder would have received as if such Holder
owned a number of shares of Common Stock equal to the Conversion Rate
(determined without regard to the Conversion Cap, Beneficial Ownership
Limitation or the Permitted Percentage Limitation) in effect on the Record Date
for the distribution.

 



Exhibit A- 15

 

 

With respect to an adjustment pursuant to this Section 8(e)(iii) where there has
been a payment of a dividend or other distribution on the Common Stock
consisting solely of shares of Capital Stock of any class or series, or similar
equity interests, of or relating to a Subsidiary or other business unit of the
Corporation where such Capital Stock or similar equity interest is, or will be
when issued, listed or admitted for trading on a U.S. national securities
exchange (a “Spin-Off”), the Conversion Rate will be increased based on the
following formula:

 

 [eximg_004.jpg]

 

where,

 

  CR0 = the Conversion Rate in effect immediately prior to the close of business
on the 10th Trading Day immediately following, and including, the Ex-Date for
the Spin-Off;   CR1 =  the Conversion Rate in effect immediately after the close
of business on the 10th Trading Day immediately following, and including, the
Ex-Date for the Spin-Off;   FMV = the average of the Closing Sale Prices of the
Capital Stock or similar equity interest distributed to holders of the Common
Stock applicable to one share of Common Stock over the 10 consecutive Trading
Day period immediately following, and including, the Ex-Date for the Spin-Off;
and   MP0 = the average of the Closing Sale Prices of the Common Stock over the
10 consecutive Trading Day period immediately following, and including, the
Ex-Date for the Spin-Off.

 

The adjustment to the Conversion Rate under the preceding paragraph shall become
effective at the close of business on the 10th Trading Day immediately
following, and including, the Ex-Date for the Spin-Off; provided that, for
purposes of determining the Conversion Rate, in respect of any conversion during
the 10 Trading Days following, and including, the Ex-Date of any Spin-Off,
references within the portion of this Section 8(e)(iii) related to Spin-Offs to
10 consecutive Trading Days shall be deemed to be replaced with such lesser
number of consecutive Trading Days as have elapsed between the Ex-Date of such
Spin-Off and the relevant Conversion Date.

 

(iv) If any cash dividend or distribution is made to all or substantially all
holders of the Common Stock, excluding any consideration payable in connection
with a tender or exchange offer made by the Corporation or any of its
Subsidiaries, the Conversion Rate shall be increased based on the following
formula:

 

 [eximg_005.jpg]

 

where,

 

  CR0 = the Conversion Rate in effect immediately prior to the close of business
on the Record Date for such dividend or distribution;   CR1 = the Conversion
Rate in effect immediately after the close of business on the Record Date for
such dividend or distribution;   SP0 = the average of the Closing Sale Prices of
the Common Stock over the 10 consecutive Trading Day period ending on, and
including, the Trading Day immediately preceding the Ex-Date for such dividend
or distribution; and   C = the amount in cash per share of Common Stock the
Corporation distributes to all or substantially all holders of its Common Stock.

 



Exhibit A- 16

 

 

Any increase pursuant to this Section 8(e)(iv) shall become effective
immediately after the close of business on the Record Date for such dividend or
distribution. If such dividend or distribution is not so paid, the Conversion
Rate shall be decreased, effective as of the date the Board determines not to
pay or make such dividend or distribution, to be the Conversion Rate that would
then be in effect if such dividend or distribution had not been declared.

 

Notwithstanding the foregoing, if “C” (as defined above) is equal to or greater
than “SP0“ (as defined above), in lieu of the foregoing increase, each Holder of
Preferred Stock shall receive, for each share of Preferred Stock, at the same
time and upon the same terms as holders of the Common Stock, the amount of cash
that such Holder would have received as if such Holder owned a number of shares
of Common Stock equal to the Conversion Rate on the Record Date for such cash
dividend or distribution (determined without regard to the Conversion Cap,
Beneficial Ownership Limitation or the Permitted Percentage Limitation).

 

(v) If the Corporation or any of its Subsidiaries makes a payment in respect of
a tender offer or exchange offer for the Common Stock and the cash and value of
any other consideration included in the payment per share of the Common Stock
exceeds the average of the Closing Sale Price of the Common Stock over the 10
consecutive Trading Day period commencing on, and including, the Trading Day
next succeeding the last date on which tenders or exchanges may be made pursuant
to such tender or exchange offer, the Conversion Rate shall be increased based
on the following formula:

 

where,

 

[eximg_006.jpg] 

 

  CR0 = the Conversion Rate in effect immediately prior to the close of business
on the last Trading Day of the 10 consecutive Trading Day period commencing on,
and including, the Trading Day next succeeding the date such tender or exchange
offer expires;   CR1 = the Conversion Rate in effect immediately after the close
of business on the last Trading Day of the 10 consecutive Trading Day period
commencing on, and including, the Trading Day next succeeding the date such
tender or exchange offer expires;   AC = the aggregate value of all cash and any
other consideration (as determined by the Board) paid or payable for shares of
Common Stock purchased in such tender or exchange offer;   OS0 = the number of
shares of Common Stock outstanding immediately prior to the date such tender or
exchange offer expires (prior to giving effect to the purchase of all shares of
Common Stock accepted for purchase or exchange in such tender or exchange
offer);   OS1 = the number of shares of Common Stock outstanding immediately
after the date such tender or exchange offer expires (after giving effect to the
purchase of all shares of Common Stock accepted for purchase or exchange in such
tender or exchange offer); and   SP1 = the average of the Closing Sale Prices of
the Common Stock over the 10 consecutive Trading Day period commencing on, and
including, the Trading Day next succeeding the date such tender or exchange
offer expires.

 



Exhibit A- 17

 

 

The increase to the Conversion Rate under this Section 8(e)(v) shall occur at
the close of business on the 10th Trading Day immediately following, and
including, the Trading Day next succeeding the date such tender or exchange
offer expires; provided that, for purposes of determining the Conversion Rate,
in respect of any conversion during the 10 Trading Days immediately following,
and including, the Trading Day next succeeding the date that any such tender or
exchange offer expires, references within this Section 8(e)(v) to 10 consecutive
Trading Days shall be deemed to be replaced with such lesser number of
consecutive Trading Days as have elapsed between the date such tender or
exchange offer expires and the relevant Conversion Date.

 

In the event that the Corporation or one of its Subsidiaries is obligated to
purchase shares of Common Stock pursuant to any such tender offer or exchange
offer, but the Corporation or such Subsidiary is permanently prevented by
applicable law from effecting any such purchases, or all such purchases are
rescinded, then the Conversion Rate shall be readjusted to be such Conversion
Rate that would then be in effect if such tender offer or exchange offer had not
been made.

 

(vi) All calculations and other determinations under this Section 8(e) shall be
made by the Corporation and shall be made to the nearest one-ten thousandth
(1/10,000th) of a share. Notwithstanding anything herein to the contrary, no
adjustment under this Section 8(e) shall be made to the Conversion Rate unless
such adjustment would result in a change of at least 1% in the Conversion Rate
then in effect. Any lesser adjustment shall be carried forward and shall be made
at the time of and together with the next subsequent adjustment, if any, which,
together with any adjustment or adjustments so carried forward, shall amount to
a change of at least 1% in such Conversion Rate; provided, however, that the
Corporation shall make such carried-forward adjustments, regardless of whether
the aggregate adjustment is less than 1%, (a) on December 31 of each calendar
year, (b) on the Conversion Date for any conversions of Preferred Stock,
(c) upon the occurrence of a Fundamental Change and (d) in the event that the
Corporation exercises its mandatory conversion right pursuant to Section 9. No
adjustment to the Conversion Rate shall be made if it results in a Conversion
Price that is less than the par value (if any) of the Common Stock.

 

(vii) In addition to those adjustments required by clauses (i), (ii), (iii),
(iv) and (v) of this Section 8(e) and to the extent permitted by applicable law
and subject to the applicable rules of the NYSE American, the Corporation may
from time to time increase the Conversion Rate by any amount for a period of at
least 20 Business Days or any longer period permitted or required by law if the
increase is irrevocable during that period and the Board determines that such
increase would be in the Corporation’s best interest. In addition, the
Corporation may (but is not required to) increase the Conversion Rate to avoid
or diminish any income tax to holders of Common Stock or rights to purchase
Common Stock in connection with a dividend or distribution of shares (or rights
to acquire shares) or similar event. Whenever the Conversion Rate is increased
pursuant to any of the preceding two sentences, the Corporation shall mail to
the Holder of each share of Preferred Stock at its last address appearing on the
stock register of the Corporation a notice of the increase at least 15 days
prior to the date the increased Conversion Rate takes effect, and such notice
shall state the increased Conversion Rate and the period during which it will be
in effect.

 

(viii) For purposes of this Section 8(e) the number of shares of Common Stock at
any time outstanding shall not include shares held in the treasury of the
Corporation so long as the Corporation does not pay any dividend or make any
distribution on shares of Common Stock held in the treasury of the Corporation,
but shall include shares issuable in respect of scrip certificates issued in
lieu of fractions of shares of Common Stock.

 

(f) Notwithstanding anything to the contrary in Section 8(e), no adjustment to
the Conversion Rate shall be made with respect to any transaction described in
Section 8(e)(i) through Section 8(e)(iv) if the Corporation makes provision for
each Holder of the Preferred Stock to participate in such transaction, at the
same time as holders of the Common Stock, without conversion, as if such Holder
held a number of shares of Common Stock equal to the Conversion Rate in effect
on the Record Date or Effective Date, as the case may be, for such transaction,
multiplied by the number of shares of Preferred Stock held by such Holder
(determined without regard to the Conversion Cap, the Beneficial Ownership
Limitation or the Permitted Percentage Limitation). No adjustment to the
Conversion Rate shall be made with respect to any transaction described in
Section 8(e)(v) if the Corporation makes provision for each Holder of the
Preferred Stock to participate in such transaction, at the same time as holders
of the Common Stock as if such Holder held a number of shares of Common Stock
equal to the Conversion Rate in effect on the Record Date or Effective Date, as
the case may be, for such transaction, multiplied by the number of shares of
Preferred Stock held by such Holder (determined without regard to the Conversion
Cap, the Beneficial Ownership Limitation or the Permitted Percentage
Limitation).

 



Exhibit A- 18

 

 

 

(g) Notwithstanding anything to the contrary herein, no adjustment to the
Conversion Rate shall be made pursuant to this Section 8 in respect of the
issuance of any Excluded Securities.

 

(h) If the Corporation shall take a record of the holders of its Common Stock
for the purpose of entitling them to receive an extraordinary dividend or other
distribution, and shall thereafter (and before the extraordinary dividend or
distribution has been paid or delivered to stockholders) legally abandon its
plan to pay or deliver such extraordinary dividend or distribution, then
thereafter no adjustment in the Conversion Rate then in effect shall be required
by reason of the taking of such record.

 

(i) Upon any increase in the Conversion Rate, the Corporation shall deliver to
each Holder, as promptly as practicable, a certificate signed by an authorized
officer of the Corporation, setting forth in reasonable detail the event
requiring the adjustment and the method by which such adjustment was calculated
and specifying the increased Conversion Rate then in effect following such
adjustment.

 

(j) In the case of:

 

(i) any recapitalization, reclassification or change of the Common Stock (other
than changes resulting from a subdivision or combination),

 

(ii) any consolidation, merger or combination involving the Corporation,

 

(iii) any sale, lease or other transfer to a third party of the consolidated
assets of the Corporation and the Corporation’s Subsidiaries substantially as an
entirety, or

 

(iv) any statutory share exchange,

 

as a result of which the Common Stock is converted into, or exchanged for,
stock, other securities, other property or assets (including cash or any
combination thereof) (any such transaction or event, a “Reorganization Event”),
then, at and after the effective time of such Reorganization Event, the right to
convert each share of Preferred Stock shall be changed into a right to convert
such share into the kind and amount of shares of stock, other securities or
other property or assets (including cash or any combination thereof) that a
holder of a number of shares of Common Stock equal to the Conversion Rate
immediately prior to such Reorganization Event would have owned or been entitled
to receive upon such Reorganization Event (such stock, securities or other
property or assets, the “Reference Property”). If the Reorganization Event
causes the Common Stock to be converted into, or exchanged for, the right to
receive more than a single type of consideration (determined based in part upon
any form of stockholder election), then the Reference Property into which the
Preferred Stock will be convertible shall be deemed to be the weighted average
of the types and amounts of consideration received by the holders of Common
Stock that affirmatively make such an election. The Corporation shall notify
Holders of such weighted average as soon as practicable after such determination
is made. None of the foregoing provisions shall affect the right of a Holder of
Preferred Stock to convert its Preferred Stock into shares of Common Stock as
set forth in Section 8(a) prior to the effective time of such Reorganization
Event. Notwithstanding Section 8(e) no adjustment to the Conversion Rate shall
be made for any Reorganization Event to the extent stock, securities or other
property or assets become the Reference Property receivable upon conversion of
Preferred Stock.

 

The Corporation shall provide, by amendment hereto effective upon any such
Reorganization Event, for anti-dilution and other adjustments that shall be as
nearly equivalent as is possible to the adjustments provided for in this
Section 8. The provisions of this Section 8 shall apply to successive
Reorganization Events.

 

In this Certificate of Designations, if the Common Stock has been replaced by
Reference Property as a result of any such Reorganization Event, references to
the Common Stock are intended to refer to such Reference Property.

 



Exhibit A- 19

 

 

(k) The Corporation shall at all times reserve and keep available for issuance
upon the conversion of the Preferred Stock a number of its authorized but
unissued shares of Common Stock equal to the aggregate Liquidation Preference
divided by the Conversion Price on the Issue Date, and shall take all action
required to increase the authorized number of shares of Common Stock if at any
time there shall be insufficient unissued shares of Common Stock to permit such
reservation or to permit the conversion of all Outstanding shares of Preferred
Stock or the payment or partial payment of dividends declared on Preferred Stock
that are payable in Common Stock.

 

(l) For the avoidance of doubt, the Corporation shall not be required to pay any
tax which may be payable in respect of any transfer involved in the issuance and
delivery of any such certificate in a name other than that of the holder of the
shares of the relevant Preferred Stock and the Corporation shall not be required
to issue or deliver such certificate unless or until the Person or Persons
requesting the issuance or delivery thereof shall have paid to the Corporation
the amount of such tax or shall have established to the reasonable satisfaction
of the Corporation that such tax has been paid.

 

(m) Shares of Preferred Stock shall immediately and permanently cease to be
subject to the Conversion Cap for purposes of this Section 8 and Sections 5 and
9 upon the receipt of Shareholder Approval. For the avoidance of doubt and
notwithstanding anything in this Certificate of Designations to the contrary,
the Conversion Cap shall not in any way limit the amounts to accrue or be paid
as dividends. Shares of Preferred Stock not convertible as a result of the
Conversion Cap shall remain Outstanding and shall become convertible by such
Holder or another Holder to the extent the Conversion Cap no longer applies.
Notwithstanding the foregoing, the Conversion Cap shall have no effect on any
adjustment to the Conversion Rate pursuant to this Section 8.

 

(n) Notwithstanding Sections 8(e)(ii) and 8(e)(iii), if the Corporation has a
rights plan (including, without limitation, the distribution of rights pursuant
thereto to all holders of the Common Stock) in effect while any shares of
Preferred Stock remain Outstanding, Holders of Preferred Stock will receive,
upon conversion of Preferred Stock, in addition to the Common Stock to which a
Holder is entitled (subject to the applicable limitations set forth in
Section 12), a corresponding number of rights in accordance with the rights
plan. If, prior to any conversion, such rights have separated from the shares of
Common Stock in accordance with the provisions of the applicable rights plan so
that Holders of Preferred Stock would not be entitled to receive any rights in
respect of the Common Stock delivered upon conversion of Preferred Stock, the
Conversion Rate will be adjusted at the time of separation, as if the
Corporation had distributed to all holders of its Common Stock, shares of
Capital Stock, evidences of indebtedness, assets, securities, property, rights,
options or warrants as described in Section 8(e)(iii) above, subject to
readjustment in the event of the expiration, termination or redemption of such
rights.

 

9) Mandatory Conversion.

 

(a) During the period on or after the 3-year anniversary of the Issue Date but
prior to the 5-year anniversary of the Issue Date (the “First Mandatory
Conversion Period”), the Corporation shall have the right, at its option, to
give notice of its election to cause all Outstanding shares of Preferred Stock
to be automatically converted into that number of whole shares of Common Stock
for each share of Preferred Stock equal to the Conversion Rate in effect on the
Mandatory Conversion Date (subject to the applicable limitations set forth in
Section 12), with cash in lieu of any fractional share pursuant to Section 10.
The Corporation may exercise its right to cause a mandatory conversion pursuant
to this Section 9(a) only if the Weighted Average Price of the Common Stock
equals or exceeds 140% (such percentage, the “First Mandatory Conversion
Premium”) of the then-current Conversion Price for at least 20 Trading Days
(whether or not consecutive) in a period of 30 consecutive Trading Days,
including the last Trading Day of such 30 Trading Day period, ending on, and
including, the Trading Day immediately preceding the Business Day on which the
Corporation issues a press release announcing the mandatory conversion as
described in Section 9(d).

 

(b) During the period on or after the 5-year anniversary of the Issue Date but
prior to the 7-year anniversary of the Issue Date (the “Second Mandatory
Conversion Period”), the Corporation shall have the right, at its option, to
give notice of its election to cause all Outstanding shares of Preferred Stock
to be automatically converted into that number of whole shares of Common Stock
for each share of Preferred Stock equal to the Conversion Rate in effect on the
Mandatory Conversion Date (subject to the applicable limitations set forth in
Section 12), with cash in lieu of any fractional share pursuant to Section 10.
The Corporation may exercise its right to cause a mandatory conversion pursuant
to this Section 9 only if the Weighted Average Price of the Common Stock equals
or exceeds 115% (such percentage, the “Second Mandatory Conversion Premium”) of
the then-current Conversion Price for at least 20 Trading Days (whether or not
consecutive) in a period of 30 consecutive Trading Days, including the last
Trading Day of such 30 Trading Day period, ending on, and including, the Trading
Day immediately preceding the Business Day on which the Corporation issues a
press release announcing the mandatory conversion as described in Section 9(d).

 



Exhibit A- 20

 

 

(c) On or after the 7-year anniversary of the Issue Date (the “Final Mandatory
Conversion Period”), the Corporation shall have the right, at its option, to
give notice of its election to cause all Outstanding shares of Preferred Stock
to be automatically converted into that number of whole shares of Common Stock
for each share of Preferred Stock equal to the Conversion Rate in effect on the
Mandatory Conversion Date (subject to the applicable limitations set forth in
Section 12), with cash in lieu of any fractional share pursuant to Section 10.
The Corporation may exercise its right to cause a mandatory conversion pursuant
to this Section 9(c) only if the Weighted Average Price of the Common Stock
equals or exceeds the Conversion Price for at least 10 consecutive Trading Days,
ending on, and including, the Trading Day immediately preceding the Business Day
on which the Corporation issues a press release announcing the mandatory
conversion as described in Section 9(d).

 

(d) To exercise any mandatory conversion right described in Sections 9(a)
through 9(c), the Corporation must issue a press release for publication on the
Dow Jones News Service or Bloomberg Business News (or if either such service is
not available, another broadly disseminated news or press release service
selected by the Corporation) prior to the open of business on the first Trading
Day following any date on which the condition described in any of Sections 9(a)
through 9(c) is met, announcing such a mandatory conversion. The Corporation
shall also give notice by mail or by publication (with subsequent prompt notice
by mail) to the Holders of the Preferred Stock (not later than 3 Business Days
after the date of the press release) of the mandatory conversion announcing the
Corporation’s intention to convert the Preferred Stock. The conversion date
shall be a date selected by the Corporation (the “Mandatory Conversion Date”)
and shall be no fewer than 15 Trading Days, nor more than 20 Trading Days, after
the date on which the Corporation issues the press release described in this
Section 9(d). Upon conversion of any Preferred Stock pursuant to this Section 9,
the Corporation shall deliver to the applicable Holder the applicable number of
shares of Common Stock, together with any applicable cash payment in lieu of any
fractional share of Common Stock, on the 3rd Business Day immediately following
the relevant Mandatory Conversion Date.

 

(e) In addition to any information required by applicable law or regulation, the
press release and notice of a mandatory conversion described in Section 9 shall
state, as appropriate: (i) the Mandatory Conversion Date; (ii) the number of
shares of Common Stock to be issued upon conversion of each share of Preferred
Stock; and (iii) that dividends on the Preferred Stock to be converted will
cease to accrue on the Mandatory Conversion Date.

 

(f) On and after the Mandatory Conversion Date, dividends shall cease to accrue
on the Preferred Stock called for a mandatory conversion pursuant to Section 9
and all rights of Holders of such Preferred Stock shall terminate except for the
right to receive the whole shares of Common Stock issuable upon conversion
thereof with a cash payment in lieu of any fractional share of Common Stock in
accordance with Section 10. The full amount of any dividend payment with respect
to the Preferred Stock called for a mandatory conversion pursuant to Section 9
on a date during the period beginning at the close of business on any Dividend
Record Date and ending on the close of business on the corresponding Dividend
Payment Date shall be payable on such Dividend Payment Date to the record holder
of such share at the close of business on such Dividend Record Date if such
share has been converted after such Dividend Record Date and prior to such
Dividend Payment Date. Except as provided in the immediately preceding sentence
with respect to a mandatory conversion pursuant to Section 9, no payment or
adjustment shall be made upon conversion of Preferred Stock for dividends with
respect to the Common Stock issued upon such conversion thereof.

 

(g) Notwithstanding anything to the contrary in this Section 9, prior to the
receipt of Shareholder Approval, shares of Preferred Stock shall not be
convertible pursuant to Sections 9(a), 9(b) or 9(c) in the aggregate into more
than the Conversion Cap.

 

10) No Fractional Shares. No fractional shares of Common Stock or securities
representing fractional shares of Common Stock shall be delivered upon
conversion, whether voluntary or mandatory, of the Preferred Stock. Instead, the
Corporation will make a cash payment to each Holder that would otherwise be
entitled to a fractional share based on the Closing Sale Price of the Common
Stock on the relevant Conversion Date; provided, however, that the Corporation
may round such fractional share up to the next highest whole number of shares in
lieu of making such cash payment.

 



Exhibit A- 21

 

 

11) Preemptive Rights.

 

(a) From the Issue Date until the earlier of (x) such time as the as the Holders
cease to beneficially own in the aggregate at least [●]3 shares of Preferred
Stock and (y) the issuance or sale after the date hereof of $50.0 million in the
aggregate of Parity Stock, if the Corporation, from time to time, makes any
public or non-public offering of any Parity Stock, each Holder (each, a
“Preemptive Rights Holder”) and such Preemptive Rights Holder’s affiliates and
funds and/or accounts that are managed, advised or sub-advised by a Preemptive
Rights Holder (with respect to a Preemptive Rights Holder, the “Preemptive
Rights Holder Parties”)) shall be afforded the opportunity, whether in one or
multiple offerings, to acquire from the Corporation such Preemptive Rights
Holder Party’s Preemptive Rights Portion of such Parity Stock; provided, that
any Preemptive Rights Holder Party shall not be entitled to acquire any Parity
Stock pursuant to this Section 11 to the extent the issuance of such Parity
Stock to such Preemptive Rights Holder Party would require approval of the
stockholders of the Corporation under applicable law or pursuant to the rules
and listing standards of the NYSE American until such time as the Corporation
receives such stockholder approval; provided, further, that the exercise of the
preemptive rights contained in this Section 11 shall be subject to the
applicable limitations set forth in Section 12.

 

(b) Subject to the foregoing proviso in Section 11(a), the amount of Parity
Stock that each Preemptive Rights Holder Party shall be entitled to purchase in
the aggregate shall be determined by multiplying (1) the total number of such
offered shares of Parity Stock by (2) a fraction, the numerator of which is the
number of shares of Preferred Stock held by such Preemptive Rights Holder Party,
as of such date, and the denominator of which is the number of shares of
Preferred Stock then Outstanding, as of such date (the “Preemptive Rights
Portion”).

 

(c) If the Corporation proposes to offer Parity Stock, it shall give each
Preemptive Rights Holder written notice (an “Offering Notice”) of its intention,
describing the anticipated price (or range of anticipated prices), anticipated
amount of Parity Stock and other material terms and timing upon which the
Corporation proposes to offer the same at least thirty (30) calendar days prior
to such issuance (or, in the case of a registered public offering, at least
thirty (30) calendar days prior to the commencement of such registered public
offering) (provided that, to the extent the terms of such offering cannot
reasonably be provided thirty (30) calendar days prior to such issuance, notice
of such terms may be given as promptly as reasonably practicable but in no event
less than ten (10) business days prior to such issuance). The Corporation may
provide such Offering Notice to the Preemptive Rights Holders on a confidential
basis prior to public disclosure of such offering. Other than in the case of a
registered public offering, a Preemptive Rights Holder may notify the
Corporation in writing at any time on or prior to the fifth business day
immediately preceding the date of such issuance (the “Unregistered Exercise
Period”) whether any of such Preemptive Rights Holder Parties will exercise such
preemptive rights and as to the amount of Parity Stock such Preemptive Rights
Holder Parties desires to purchase, up to the maximum amount calculated pursuant
to Section 11(b). In the case of a registered public offering, a Preemptive
Rights Holder Party shall notify the Corporation in writing at any time prior to
the fifth business day immediately preceding the date of commencement of such
registered public offering (the “Registered Exercise Period”) whether any of the
Preemptive Rights Holder Parties will exercise such preemptive rights and as to
the amount of Parity Stock each Preemptive Rights Holder Party desires to
purchase, up to the maximum amount calculated pursuant to Section 11(b). Such
notice to the Corporation shall constitute a binding commitment by such
Preemptive Rights Holder Parties to purchase the amount of Parity Stock so
specified at the price and other terms set forth in the Corporation’s notice to
it. No later than two (2) business days following the expiration of the
Unregistered Exercise Period or the Registered Exercise Period, as applicable,
the Corporation shall give each Preemptive Rights Holder written notice (an
“Allotment Notice”) of the amount of Parity Stock that each Preemptive Rights
Holder has agreed to purchase with respect to the offering described in the
applicable Offering Notice (including, for the avoidance of doubt, where such
number is zero). Each Preemptive Rights Holder purchasing its full Preemptive
Rights Portion of Parity Stock (each, an “Exercising Preemptive Rights Holder”)
in such offering shall have a right of overallotment such that if any other
Preemptive Rights Holder fails to exercise its rights under this Section 11 to
purchase its Preemptive Rights Portion (each, a “Non-Exercising Preemptive
Rights Holder”), such Exercising Preemptive Rights Holder may purchase its pro
rata portion of such Non-Exercising Preemptive Rights Holder’s Preemptive Rights
Portion by giving written notice to the Corporation within ten (10) calendar
days of receipt of the Allotment Notice. The failure of a Preemptive Rights
Holder to respond prior to the time a response is required pursuant to
this Section 11(c) shall be deemed to be a waiver of such Preemptive Rights
Holder Parties’ purchase rights under this Section 11 only with respect to the
offering described in the applicable Offering Notice. 

 

 





3 Note to Draft: Calculated as 1/3 of the shares of Preferred Stock issued at
Closing.



 

Exhibit A- 22

 





 

(d) Each Preemptive Rights Holder Party shall purchase the Parity Stock that it
has elected to purchase under this Section 11 concurrently (or as otherwise
contemplated within the time period specified in Section 11(c) in the event an
Exercising Preemptive Rights Holder exercises its overallotment right) with the
related issuance of such Parity Stock by the Corporation (subject to the receipt
of any required approvals from any governmental authority to consummate such
purchase by such Preemptive Rights Holder Party). If the proposed issuance by
the Corporation of securities which gave rise to the exercise by the Preemptive
Rights Holder Parties of its preemptive rights pursuant to this Section 11 shall
be terminated or abandoned by the Corporation without the issuance of any
securities, then the purchase rights of the Preemptive Rights Holder Parties
pursuant to this Section 11 shall also terminate as to such proposed issuance by
the Corporation (but not any subsequent or future issuance), and any funds in
respect thereof paid to the Corporation by the Preemptive Rights Holder Parties
in respect thereof shall be refunded in full.

 

(e) In the case of the offering of securities for consideration in whole or in
part other than cash, including securities acquired in exchange therefor (other
than securities by their terms so exchangeable), the consideration other than
cash shall be deemed to be the fair value thereof as reasonably determined by
the Board.

 

(f) The election by any Preemptive Rights Holder Party to not exercise its
rights under this Section 11 in any one instance shall not affect its right as
to any subsequent proposed issuance.

 

12) Beneficial Ownership Limitation; Permitted Percentage Limitation; Certain
Other Transfer Restrictions.

 

(a) Notwithstanding anything herein to the contrary, the Corporation shall not
effect any conversion of the Preferred Stock or issue shares of Preferred Stock
pursuant to the exercise of a Holder’s preemptive rights in Section 11, and a
Holder shall not have the right to convert any portion of the Preferred Stock or
exercise its preemptive rights pursuant to Section 11, in each case to the
extent that, after giving effect to such conversion or exercise, such Holder
would beneficially own in excess of the Beneficial Ownership Limitation;
provided, that in the case of a conversion pursuant to Section 5(b), Section 8
or Section 9 or an exercise pursuant to Section 11, the Corporation shall
promptly (and without any additional consideration), upon the request of any
Holder, waive the Beneficial Ownership limitation set forth in this Section
12(a) with respect to all or a portion (at such requesting Holder’s option) of
such requesting Holder’s shares of Preferred Stock that are to be (or proposed
to be) converted or purchased. For purposes of this Section 12(a), beneficial
ownership of a Holder shall be calculated in accordance with Section 16(a) and
16(b) of the Exchange Act and the rules and regulations promulgated thereunder
for purposes of determining whether such Holder is subject to the reporting and
liability provisions of Section 16(a) and 16(b) of the Exchange Act. For
purposes of complying with this Section 12(a), the Corporation shall be entitled
to conclusively rely on the information set forth in any Holder’s Notice of
Conversion or Exercise Notice, and each Holder delivering a Notice of Conversion
or Exercise Notice shall be deemed to represent to the Corporation that such
Notice of Conversion or Exercise Notice does not violate the restrictions set
forth in this paragraph, and the Corporation shall have no obligation to verify
or confirm the accuracy of such representation. Upon the written or oral request
of a Holder, the Corporation shall, within 2 Trading Days, confirm orally and in
writing to such Holder the number of shares of Common Stock then outstanding. By
written notice to the Corporation, a Holder may from time to time increase or
decrease the Beneficial Ownership Limitation applicable solely to such Holder to
any other percentage; provided that any such increase or decrease will not be
effective until the 65th day after such notice is delivered to the Corporation.
The express purpose of this Section 12(a) is to preclude any Holder’s ownership
of any shares of Preferred Stock, unless waived as set forth above, from causing
such Holder to become subject to the reporting and liability provisions of
Section 16(a) and 16(b) of the Exchange Act, including pursuant to Rule 16a-2
promulgated by the Commission, and this Section 12(a) shall be interpreted
according to such express purpose. Solely for purposes of this Section 12(a) the
term “Holder” shall include all persons whose beneficial ownership of the Common
Stock is aggregated pursuant to Section 13(d)(3) of the Exchange Act or
Rule 13d-5 thereunder.

 



Exhibit A- 23

 

 

(b) Notwithstanding anything herein to the contrary, (i) the Corporation shall
not effect any conversion of the Preferred Stock or issue shares of Preferred
Stock pursuant to the exercise of a Holder’s preemptive rights in Section 11,
and a Holder shall not have the right to convert any portion of the Preferred
Stock or exercise its preemptive rights pursuant to Section 11, in each case to
the extent that, after giving effect to such conversion or exercise, the number
of shares of Common Stock (or any other class or series of the Corporation’s
capital stock) beneficially owned by Non-U.S. Citizens (as defined in the
Certificate of Incorporation) in the aggregate would exceed the Permitted
Percentage Limitation, and (ii) the Preferred Stock shall be subject to the
limitations on Non-U.S. Citizen (as defined in the Certificate of Incorporation)
ownership set forth in the U.S. Maritime Laws (as defined in the Certificate of
Incorporation), and Article V (Compliance with U.S. Maritime Laws) of the
Certificate of Incorporation shall be incorporated by reference herein, mutatis
mutandis, and shall apply as if fully set forth herein, mutatis mutandis, to the
ownership and transfer of Preferred Stock.

 

(c) Notwithstanding anything herein to the contrary, no Preferred Stock may be
owned by or transferred to any Holder or beneficial owner that is not a “United
States person” within the meaning of Section 7701(a) (30) of the Internal
Revenue Code of 1986, as amended, and the rules and regulations promulgated
thereunder, and any transfer made or effected in violation of this Section 12(c)
shall be void ab initio.

 

(d) Notwithstanding anything contained herein to the contrary, prior to receipt
of Shareholder Approval conversion of the Preferred Stock shall at all times be
limited by the Conversion Cap.

 

13) Transfer Agent and Registrar. The duly appointed transfer agent (the
“Transfer Agent”) and Registrar (the “Registrar”) for the Preferred Stock shall
be Continental Stock Transfer & Trust Company. The Corporation may, in its sole
discretion, remove the Transfer Agent in accordance with the agreement between
the Corporation and the Transfer Agent; provided that the Corporation shall
appoint a successor transfer agent who shall accept such appointment prior to
the effectiveness of such removal. For the avoidance of doubt, the Corporation
shall notify the Registrar in writing upon the Corporation’s or any of its
Affiliates’ purchases or sales of Preferred Stock.

 

14) Certificates; Restrictions on Transfer.

 

(a) If physical certificates are issued, then the Corporation shall, upon
written request of a Holder, issue certificates in definitive form representing
the shares of Preferred Stock held by such Holder. Every share of Preferred
Stock that bears or is required under this Section 14(a) to bear the legend set
forth in Section 14(b) (together with any Common Stock issued upon conversion of
the Preferred Stock that is required to bear the legend set forth in
Section 14(b), collectively “Restricted Securities”) shall be subject to the
restrictions on transfer set forth in Sections 12(b) and 12(c) and this
Section 14(a) (including the legend set forth below), unless such restrictions
on transfer shall be eliminated or otherwise waived by written consent of the
Corporation, and the Holder of each such Restricted Security, by such Holder’s
acceptance thereof, agrees to be bound by all such restrictions on transfer. As
used in this Section 14(a) and in Section 14(b) the term “transfer” encompasses
any sale, pledge, transfer or other disposition whatsoever of any Restricted
Security.

 

Until the later of (i) the date on which such shares of Preferred Stock may be
transferred pursuant to a registration statement that has become or been
declared effective under the Securities Act and that continues to be effective
at the time of such transfer, or sold pursuant to the exemption from
registration provided by Rule 144 or any similar provision then in force under
the Securities Act, or unless otherwise agreed by the Corporation in writing
with written notice thereof to the Transfer Agent), and (ii) such later date, if
any, as may be required by applicable law (the “Resale Restriction Termination
Date”), any certificate evidencing such Preferred Stock (and all securities
issued in exchange therefor or substitution thereof, other than Common Stock, if
any, issued upon conversion thereof, which shall bear the legend set forth in
Section 14(b) if applicable) shall bear a legend in substantially the following
form:

 

THIS SHARE OF PREFERRED STOCK AND THE COMMON STOCK ISSUABLE UPON CONVERSION OF
THIS SHARE OF PREFERRED STOCK HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS.
NEITHER THIS SHARE OF PREFERRED STOCK NOR THE COMMON STOCK ISSUABLE UPON
CONVERSION OF THIS SHARE OF PREFERRED STOCK NOR ANY INTEREST OR PARTICIPATION
HEREIN OR THEREIN MAY BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED EXCEPT
IN ACCORDANCE WITH THE FOLLOWING:

 



Exhibit A- 24

 

 

BY ITS ACQUISITION HEREOF OR OF A BENEFICIAL INTEREST HEREIN, THE ACQUIRER:

 



1.REPRESENTS THAT IT AND ANY ACCOUNT FOR WHICH IT IS ACTING IS A “QUALIFIED
INSTITUTIONAL BUYER” (WITHIN THE MEANING OF RULE 144A UNDER THE SECURITIES ACT)
AND THAT IT EXERCISES SOLE INVESTMENT DISCRETION WITH RESPECT TO EACH SUCH
ACCOUNT, AND

 

2.AGREES FOR THE BENEFIT OF NRC GROUP HOLDINGS CORP. (FORMERLY KNOWN AS HENNESSY
CAPITAL ACQUISITION CORP. III) (THE “COMPANY”) THAT IT WILL NOT OFFER, SELL,
PLEDGE OR OTHERWISE TRANSFER THIS SECURITY OR ANY BENEFICIAL INTEREST HEREIN
PRIOR TO THE DATE THAT IS THE LATER OF (X) ONE (1) YEAR OR SUCH OTHER PERIOD OF
TIME AS PERMITTED BY RULE 144 UNDER THE SECURITIES ACT OR ANY SUCCESSOR
PROVISION THERETO AFTER THE LAST DATE OF INITIAL ISSUANCE HEREOF, AND (Y) SUCH
LATER DATE, IF ANY, AS MAY BE REQUIRED BY APPLICABLE LAW, EXCEPT:

 

(A)TO THE COMPANY OR ANY OF ITS SUBSIDIARIES, OR

 

(B)PURSUANT TO A REGISTRATION STATEMENT THAT HAS BEEN DECLARED EFFECTIVE UNDER
THE SECURITIES ACT, OR

 

(C)TO A QUALIFIED INSTITUTIONAL BUYER IN COMPLIANCE WITH RULE 144A UNDER THE
SECURITIES ACT, OR

 

(D)PURSUANT TO AN EXEMPTION FROM REGISTRATION PROVIDED BY RULE 144 UNDER THE
SECURITIES ACT OR ANY OTHER AVAILABLE EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT.

 

PRIOR TO THE REGISTRATION OF ANY TRANSFER IN ACCORDANCE WITH CLAUSE (2) (D)
ABOVE, THE COMPANY AND THE TRANSFER AGENT RESERVE THE RIGHT TO REQUIRE THE
DELIVERY OF SUCH LEGAL OPINIONS, CERTIFICATIONS OR OTHER EVIDENCE AS MAY
REASONABLY BE REQUIRED IN ORDER TO DETERMINE THAT THE PROPOSED TRANSFER IS BEING
MADE IN COMPLIANCE WITH THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS.
NO REPRESENTATION IS MADE AS TO THE AVAILABILITY OF ANY EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT.

 

3.ACKNOWLEDGES THAT NO PREFERRED STOCK MAY BE OWNED BY OR TRANSFERRED TO ANY
HOLDER OR BENEFICIAL OWNER THAT IS NOT A “UNITED STATES PERSON” WITHIN THE
MEANING OF SECTION 7701(A)(30) OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED,
AND THE RULES AND REGULATIONS PROMULGATED THEREUNDER, AND ANY TRANSFER MADE OR
EFFECTED IN VIOLATION OF THIS REQUIREMENT SHALL BE VOID AB INITIO.



 

No transfer of any Preferred Stock prior to the Resale Restriction Termination
Date will be registered by the Registrar (and shall not be effective) unless the
applicable box on the Form of Assignment and Transfer attached hereto as
Exhibit B has been checked (it being understood that the checking of such box
shall not substitute for satisfaction of any other applicable transfer
restrictions).

 



Exhibit A- 25

 

 

Any share of Preferred Stock (or security issued in exchange or substitution
therefor) as to which such restrictions on transfer shall have expired in
accordance with their terms may, upon surrender of such Preferred Stock for
exchange to the Registrar, be exchanged for a new share or shares of Preferred
Stock, of like aggregate number of shares of Preferred Stock, which shall not
bear the restrictive legend required by this Section 14(a) and shall not be
assigned a restricted CUSIP number.

 

(b) Until the Resale Restriction Termination Date, any stock certificate
representing Common Stock issued upon conversion of Preferred Stock shall bear a
legend in substantially the following form (unless such Common Stock has been
transferred pursuant to a registration statement that has become or been
declared effective under the Securities Act and that continues to be effective
at the time of such transfer, or pursuant to the exemption from registration
provided by Rule 144 or any similar provision then in force under the Securities
Act, or such Common Stock has been issued upon conversion of shares of Preferred
Stock that have been transferred pursuant to a registration statement that has
become or been declared effective under the Securities Act and that continues to
be effective at the time of such transfer, or pursuant to the exemption from
registration provided by Rule 144 or any similar provision then in force under
the Securities Act, or unless otherwise agreed by the Corporation with written
notice thereof to the Transfer Agent):

 



THIS SHARE OF COMMON STOCK HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS. NEITHER
THIS SHARE OF COMMON STOCK NOR ANY INTEREST OR PARTICIPATION HEREIN MAY BE
OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED EXCEPT IN ACCORDANCE WITH THE
FOLLOWING:

 

BY ITS ACQUISITION HEREOF OR OF A BENEFICIAL INTEREST HEREIN, THE ACQUIRER:

 

1.REPRESENTS THAT IT AND ANY ACCOUNT FOR WHICH IT IS ACTING IS A “QUALIFIED
INSTITUTIONAL BUYER” (WITHIN THE MEANING OF RULE 144A UNDER THE SECURITIES ACT)
AND THAT IT EXERCISES SOLE INVESTMENT DISCRETION WITH RESPECT TO EACH SUCH
ACCOUNT, AND

 

2.AGREES FOR THE BENEFIT OF NRC GROUP HOLDINGS CORP. (FORMERLY KNOWN AS HENNESSY
CAPITAL ACQUISITION CORP. III) (THE “COMPANY”) THAT IT WILL NOT OFFER, SELL,
PLEDGE OR OTHERWISE TRANSFER THIS SECURITY OR ANY BENEFICIAL INTEREST HEREIN
PRIOR TO THE DATE THAT IS THE LATER OF (X) ONE YEAR OR SUCH OTHER PERIOD OF TIME
AS PERMITTED BY RULE 144 UNDER THE SECURITIES ACT OR ANY SUCCESSOR PROVISION
THERETO AFTER THE LAST DATE OF INITIAL ISSUANCE OF THE PREFERRED STOCK FROM
WHICH THIS SHARE OF COMMON STOCK WAS CONVERTED, AND (Y) SUCH LATER DATE, IF ANY,
AS MAY BE REQUIRED BY APPLICABLE LAW, EXCEPT:

 

(A)TO THE COMPANY OR ANY OF ITS SUBSIDIARIES, OR

 

(B)PURSUANT TO A REGISTRATION STATEMENT THAT HAS BEEN DECLARED EFFECTIVE UNDER
THE SECURITIES ACT, OR

 

(C)TO A QUALIFIED INSTITUTIONAL BUYER IN COMPLIANCE WITH RULE 144A UNDER THE
SECURITIES ACT, OR

 

(D)PURSUANT TO AN EXEMPTION FROM REGISTRATION PROVIDED BY RULE 144 UNDER THE
SECURITIES ACT OR ANY OTHER AVAILABLE EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT

  

PRIOR TO THE REGISTRATION OF ANY TRANSFER IN ACCORDANCE WITH CLAUSE (2)(D)
ABOVE, THE COMPANY AND THE TRANSFER AGENT RESERVE THE RIGHT TO REQUIRE THE
DELIVERY OF SUCH LEGAL OPINIONS, CERTIFICATIONS OR OTHER EVIDENCE AS MAY
REASONABLY BE REQUIRED IN ORDER TO DETERMINE THAT THE PROPOSED TRANSFER IS BEING
MADE IN COMPLIANCE WITH THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS.
NO REPRESENTATION IS MADE AS TO THE AVAILABILITY OF ANY EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT.

 



Exhibit A- 26

 

 

Any such Common Stock as to which such restrictions on transfer shall have
expired in accordance with their terms may, upon surrender of the certificates
representing such shares of Common Stock for exchange in accordance with the
procedures of the Transfer Agent, be exchanged for a new certificate or
certificates for a like aggregate number of shares of Common Stock, which shall
not bear the restrictive legend required by this Section 14(b). Until the Resale
Restriction Termination Date, no transfer of any Common Stock issued upon
conversion of Preferred Stock will be registered by the Registrar (and shall not
be effective) unless the applicable box on the Form of Assignment and Transfer
attached hereto as Exhibit B has been checked (it being understood that the
checking of such box shall not substitute for satisfaction of any other
applicable transfer restrictions).

 

(c) The Preferred Stock shall initially be issued with a restricted CUSIP
number.

 

15) Paying Agent and Conversion Agent.

 

(a) The Corporation shall maintain in the United States (i) an office or agency
where Preferred Stock may be presented for payment (the “Paying Agent”) and
(ii) an office or agency where, in accordance with the terms hereof, Preferred
Stock may be presented for conversion (the “Conversion Agent”). The Transfer
Agent may act as Paying Agent and Conversion Agent, unless another Paying Agent
or Conversion Agent is appointed by the Corporation. The Corporation may appoint
the Registrar, the Paying Agent and the Conversion Agent and may appoint one or
more additional paying agents and one or more additional conversion agents in
such other locations as it shall determine. The term “Paying Agent” includes any
additional paying agent and the term “Conversion Agent” includes any additional
conversion agent. The Corporation may change any Paying Agent or Conversion
Agent without prior notice to any Holder. The Corporation shall notify the
Registrar of the name and address of any Paying Agent or Conversion Agent
appointed by the Corporation. If the Corporation fails to appoint or maintain
another entity as Paying Agent or Conversion Agent, the Registrar shall act as
such or the Corporation or any of its Affiliates shall act as Paying Agent,
Registrar or Conversion Agent.

 

(b) Payments due on the Preferred Stock shall be payable at the office or agency
of the Corporation maintained for such purpose in The City of New York and at
any other office or agency maintained by the Corporation for such purpose.
Payments of cash shall be payable by United States dollar check drawn on, or
wire transfer (provided, that appropriate wire instructions have been received
by the Registrar at least 15 days prior to the applicable date of payment) to a
U.S. dollar account maintained by the Holder with, a bank located in New York
City; provided that at the option of the Corporation, payment of cash dividends
may be made by check mailed to the address of the Person entitled thereto as
such address shall appear in the Preferred Stock register.

 

16) Form.

 

(a) The Preferred Stock shall be issued in the form of one or more permanent
global shares of Preferred Stock in definitive, fully registered form eligible
for book-entry settlement with the global legend (the “Global Shares Legend”) as
set forth on the form of Preferred Stock certificate attached hereto as
Exhibit C (each, a “Global Preferred Share”), which is hereby incorporated in
and expressly made part of this Certificate of Designations. The Global
Preferred Shares may have notations, legends or endorsements required by law,
stock exchange rules, agreements to which the Corporation is subject, if any, or
usage (provided, that any such notation, legend or endorsement is in a form
acceptable to the Corporation). The Global Preferred Shares shall be deposited
on behalf of the Holders represented thereby with the Registrar, at its New York
office as custodian for DTC (the “Depositary”), and registered in the name of
the Depositary or a nominee of the Depositary, duly executed by the Corporation
and countersigned and registered by the Registrar as hereinafter provided. The
aggregate number of shares represented by each Global Preferred Share may from
time to time be increased or decreased by adjustments made on the records of the
Registrar and the Depositary or its nominee as hereinafter provided.

 



Exhibit A- 27

 

 

This Section 16(a) shall apply only to a Global Preferred Share deposited with
or on behalf of the Depositary. The Corporation shall execute and the Registrar
shall, in accordance with this Section 16(a) countersign and deliver any Global
Preferred Shares that (i) shall be registered in the name of Cede & Co. or other
nominee of the Depositary and (ii) shall be delivered by the Registrar to Cede &
Co. or pursuant to instructions received from Cede & Co. or held by the
Registrar as custodian for the Depositary pursuant to an agreement between the
Depositary and the Registrar. Members of, or participants in, the Depositary
(“Agent Members”) shall have no rights under this Certificate of Designations
with respect to any Global Preferred Share held on their behalf by the
Depositary or by the Registrar as the custodian of the Depositary, or under such
Global Preferred Share, and the Depositary may be treated by the Corporation,
the Registrar and any agent of the Corporation or the Registrar as the absolute
owner of such Global Preferred Share for all purposes whatsoever.
Notwithstanding the foregoing, nothing herein shall prevent the Corporation, the
Registrar or any agent of the Corporation or the Registrar from giving effect to
any written certification, proxy or other authorization furnished by the
Depositary or impair, as between the Depositary and its Agent Members, the
operation of customary practices of the Depositary governing the exercise of the
rights of a holder of a beneficial interest in any Global Preferred Share. The
Holder of the Global Preferred Shares may grant proxies or otherwise authorize
any Person to take any action that a Holder is entitled to take pursuant to the
Global Preferred Shares, this Certificate of Designations or the Certificate of
Incorporation.

 

Owners of beneficial interests in Global Preferred Shares shall not be entitled
to receive physical delivery of certificated shares of Preferred Stock, unless
(x) the Depositary notifies the Corporation that it is unwilling or unable to
continue as Depositary for the Global Preferred Shares and the Corporation does
not appoint a qualified replacement for the Depositary within 90 days or (y) the
Depositary ceases to be a “clearing agency” registered under the Exchange Act
and the Corporation does not appoint a qualified replacement for the Depositary
within 90 days. In any such case, the Global Preferred Shares shall be exchanged
in whole for definitive stock certificates that are not issued in global form,
with the same terms and of an equal aggregate Liquidation Preference, and such
definitive stock certificates shall be registered in the name or names of the
Person or Persons specified by the Depositary in a written instrument to the
Registrar.

 

(b) Signature. Two Officers permitted by applicable law shall sign each Global
Preferred Share for the Corporation, in accordance with the Corporation’s Bylaws
and applicable law, by manual or facsimile signature. If an Officer whose
signature is on a Global Preferred Share no longer holds that office at the time
the Registrar countersigned such Global Preferred Share, such Global Preferred
Share shall be valid nevertheless. A Global Preferred Share shall not be valid
until an authorized signatory of the Registrar manually countersigns such Global
Preferred Share. Each Global Preferred Share shall be dated the date of its
countersignature. The foregoing paragraph shall likewise apply to any
certificate representing shares of Preferred Stock.

 

17) Other Provisions.

 

(a) With respect to any notice to a Holder of shares of Preferred Stock required
to be provided hereunder, neither failure to mail such notice, nor any defect
therein or in the mailing thereof, to any particular Holder shall affect the
sufficiency of the notice or the validity of the proceedings referred to in such
notice with respect to the other Holders or affect the legality or validity of
any distribution, rights, warrant, reclassification, consolidation, merger,
conveyance, transfer, dissolution, liquidation or winding-up, or the vote upon
any such action. Any notice which was mailed in the manner herein provided shall
be conclusively presumed to have been duly given whether or not the Holder
receives the notice.

 

(b) Shares of Preferred Stock that have been issued and reacquired in any
manner, including shares of Preferred Stock that are purchased or exchanged or
converted, shall (upon compliance with any applicable provisions of the laws of
Delaware) have the status of authorized but unissued shares of preferred stock
of the Corporation undesignated as to series and may be designated or
redesignated and issued or reissued, as the case may be, as part of any series
of preferred stock of the Corporation; provided that any issuance of such shares
as Preferred Stock must be in compliance with the terms hereof.

 

(c) The shares of Preferred Stock shall be issuable only in whole shares.

 

(d) If any applicable law requires the deduction or withholding of any tax from
any payment or deemed dividend to a Holder on its Preferred Stock, the
Corporation or an applicable withholding agent may withhold such tax on cash
dividends, shares of Preferred Stock, Common Stock or sale proceeds paid,
subsequently paid or credited with respect to such Holder or his successors and
assigns.

 



Exhibit A- 28

 

 

(e) All notice periods referred to herein shall commence on the date of the
mailing of the applicable notice that initiates such notice period. Notice to
any Holder shall be given to the registered address set forth in the
Corporation’s records for such Holder.

 

(f) To the extent lawful to do so, the Corporation shall provide the Holders
prior written notice of any cash dividend or distribution to be made to the
holders of Common Stock, with such notice to be made no later than the notice
thereof provided to all holders of Common Stock of the Corporation.

 

(g) Any payment required to be made hereunder on any day that is not a Business
Day shall be made on the next succeeding Business Day and no interest or
dividends on such payment will accrue or accumulate, as the case may be, in
respect of such delay.

 

(h) Holders of Preferred Stock shall not be entitled to any preemptive rights to
acquire additional capital stock of the Corporation.

 

[Signature page follows]

 



Exhibit A- 29

 

 

IN WITNESS WHEREOF, the undersigned has executed this Certificate of
Designations as of [●], 2018.

 

  NRC GROUP HOLDINGS CORP.       By:                                          
Name: [●]   Title: [●]

 

 

 

 

EXHIBIT A

 

[FORM OF NOTICE OF CONVERSION]

 

 

 

 

EXHIBIT B

 

[FORM OF ASSIGNMENT AND TRANSFER]

  

 

 

 

EXHIBIT C

 

[FORM OF PREFERRED STOCK CERTIFICATE]

 

 

 

 

SCHEDULE A

 

SCHEDULE OF EXCHANGES FOR GLOBAL SECURITY

 

 

 

 

ANNEX A

 

FUNDAMENTAL CHANGE ADDITIONAL SHARES

 

 

 

 

Exhibit B

 



FORM OF

SECOND AMENDED AND RESTATED

CERTIFICATE OF INCORPORATION

OF

HENNESSY CAPITAL ACQUISITION CORP. III

 

[●], 2018

 

Hennessy Capital Acquisition Corp. III, a corporation organized and existing
under the laws of the State of Delaware (the “Corporation”), DOES HEREBY CERTIFY
AS FOLLOWS:

 

1. The original certificate of incorporation of the Corporation was filed with
the Secretary of State of the State of Delaware on January 3, 2017 (the
“Original Certificate”).

 

2. The Amended and Restated Certificate of Incorporation (the “First Amended and
Restated Certificate”), which amended and restated in its entirety the Original
Certificate, was duly adopted by the Board of Directors of the Corporation (the
“Board”) and the stockholders of the Corporation in accordance with Sections
228, 242 and 245 of the General Corporation Law of the State of Delaware (as
amended from time to time, the “DGCL”) and was filed with the Secretary of State
of the State of Delaware on June 22, 2017.

 

3. This Second Amended and Restated Certificate of Incorporation (this “Second
Amended and Restated Certificate”), which both restates and amends the
provisions of the First Amended and Restated Certificate, was duly adopted by
the Board and the stockholders of the Corporation in accordance with Sections
242 and 245 of the DGCL.

 

4. This Second Amended and Restated Certificate shall become effective on the
date of filing with Secretary of State of Delaware.

 

5. The text of the First Amended and Restated Certificate is hereby amended and
restated in its entirety to read as follows:

 

ARTICLE I NAME

 

The name of the corporation is NRC Group Holdings Corp.

 

ARTICLE II PURPOSE

 

The purpose of the Corporation is to engage in any lawful act or activity for
which corporations may be organized under the DGCL.

 



 EX B-1 

 

 

ARTICLE III

REGISTERED AGENT

 

The address of the Corporation’s registered office in the State of Delaware is
Corporation Trust Center, 1209 Orange Street, in the City of Wilmington, County
of New Castle, State of Delaware, 19801, and the name of the Corporation’s
registered agent at such address is The Corporation Trust Company.

 

ARTICLE IV

CAPITALIZATION

 

Section 4.1. Authorized Capital Stock. The total number of shares of all classes
of capital stock which the Corporation is authorized to issue is 205,000,000
shares, consisting of (a) 200,000,000 shares of common stock, par value $0.0001
per share (the “Common Stock”) and (b) 5,000,000 shares of preferred stock, par
value $0.0001 per share (the “Preferred Stock”).

 

Section 4.2. Preferred Stock. The Board of Directors of the Corporation (the
“Board”) is hereby expressly authorized to provide out of the unissued shares of
the Preferred Stock for one or more series of Preferred Stock and to establish
from time to time the number of shares to be included in each such series and to
fix the voting rights, if any, designations, powers, preferences and relative,
participating, optional, special and other rights, if any, of each such series
and any qualifications, limitations and restrictions thereof, as shall be stated
in the resolution or resolutions adopted by the Board providing for the issuance
of such series and included in a certificate of designation (a “Preferred Stock
Designation”) filed pursuant to the DGCL, and the Board is hereby expressly
vested with the authority to the full extent provided by law, now or hereafter,
to adopt any such resolution or resolutions.

 

Section 4.3. Common Stock.

 

(a) Voting.

 

(i) Except as otherwise required by law or this Second Amended and Restated
Certificate (including any Preferred Stock Designation), the holders of the
shares of Common Stock shall exclusively possess all voting power with respect
to the Corporation.

 

(ii) Except as otherwise required by law or this Second Amended and Restated
Certificate (including any Preferred Stock Designation), the holders of shares
of Common Stock shall be entitled to one vote for each such share on each matter
properly submitted to the stockholders of the Corporation on which the holders
of the shares of Common Stock are entitled to vote.

 

(iii) Except as otherwise required by law or this Second Amended and Restated
Certificate (including any Preferred Stock Designation), at any annual or
special meeting of the stockholders of the Corporation, the holders of the
shares of Common Stock shall have the exclusive right to vote for the election
of directors and on all other matters properly submitted to a vote of the
stockholders of the Corporation. Notwithstanding the foregoing, except as
otherwise required by law or this Second Amended and Restated Certificate
(including any Preferred Stock Designation), the holders of the shares of Common
Stock shall not be entitled to vote on any amendment to this Second Amended and
Restated Certificate (including any amendment to any Preferred Stock
Designation) that relates solely to the terms of one or more outstanding series
of Preferred Stock if the holders of such affected series of Preferred Stock are
entitled, either separately or together with the holders of one or more other
such series, to vote thereon pursuant to this Second Amended and Restated
Certificate (including any Preferred Stock Designation) or the DGCL.

 



 EX B-2 

 

 

(b) Dividends. Subject to applicable law and the rights, if any, of the holders
of any outstanding series of the Preferred Stock, the holders of the shares of
Common Stock shall be entitled to receive such dividends and other distributions
(payable in cash, property or capital stock of the Corporation) when, as and if
declared thereon by the Board from time to time out of any assets or funds of
the Corporation legally available therefor and shall share equally on a per
share basis in such dividends and distributions.

 

(c) Liquidation, Dissolution or Winding Up of the Corporation. Subject to
applicable law and the rights, if any, of the holders of any outstanding series
of the Preferred Stock, in the event of any voluntary or involuntary
liquidation, dissolution or winding up of the Corporation, after payment or
provision for payment of the debts and other liabilities of the Corporation, the
holders of the shares of Common Stock shall be entitled to receive all the
remaining assets of the Corporation available for distribution to its
stockholders, ratably in proportion to the number of shares of Common Stock held
by them.

 

Section 4.4. Rights and Options. The Corporation has the authority to create and
issue rights, warrants and options entitling the holders thereof to acquire from
the Corporation any shares of its capital stock of any class or classes, with
such rights, warrants and options to be evidenced by or in instrument(s)
approved by the Board. The Board is empowered to set the exercise price,
duration, times for exercise and other terms and conditions of such rights,
warrants or options; provided, however, that the consideration to be received
for any shares of capital stock issuable upon exercise thereof may not be less
than the par value thereof.

 

ARTICLE V

COMPLIANCE WITH U.S. MARITIME LAWS

 

Section 5.1. Certain Definitions. For purposes of this Article V, the following
terms shall have the meanings specified below.

 

(a) A Person shall be deemed to be the “beneficial owner” of, or to
“beneficially own”, or to have “beneficial ownership” of, shares of the capital
stock of the Corporation to the extent such Person (i) would be deemed to be the
“beneficial owner” thereof pursuant to Rule 13d-3 promulgated by the Securities
and Exchange Commission under the Exchange Act, as such rule may be amended or
supplemented from time to time, and any successor to such rule, and such terms
shall apply to and include the holder of record of shares in the Corporation, or
(ii) otherwise has the ability to exercise or to control, directly or
indirectly, any interest or rights thereof, including any voting power of the
shares of the capital stock of the Corporation, under any contract,
understanding or other means; provided, however, that a Person shall not be
deemed to be the “beneficial owner” of, or to “beneficially own” or to have
“beneficial ownership” of, shares of the capital stock of the Corporation if the
Corporation determines in accordance with this Article V that such Person is not
the beneficial owner of such shares for purposes of the U.S. Maritime Laws.
Notwithstanding the foregoing, no Person will be deemed to beneficially own
shares of capital stock issuable on exercise or conversion of the Redemption
Warrants except to the extent such shares are issued on exercise or conversion.

 



 EX B-3 

 

 

(b) “Board of Directors”, as used in this Article V unless otherwise expressly
provided includes any duly authorized committee thereof, and any officer of the
Corporation who shall have been duly authorized by the Board of Directors or any
such committee thereof.

 

(c) “Citizenship Statement” means any citizenship certifications required under
Section 5.4(b), the written statements and affidavits required under Section 5.8
given by the beneficial owners or their transferees or proposed or purported
transferees, in each case whether such certifications, written statements or
affidavits have been given on their own behalf or on behalf of others.

 

(d) “Corporation”, as used in this Article V, includes the subsidiaries of the
Corporation that own vessels that are subject to the U.S. Maritime Laws to the
extent the U.S. Maritime Laws require the Corporation to qualify as a U.S.
Citizen in order for such subsidiaries to so qualify.

 

(e) “Excess Share Date” shall have the meaning ascribed to such term in Section
5.5.

 

(f) “Excess Shares” shall have the meaning ascribed to such term in Section 5.5

 

(g) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended or
supplemented from time to time.

 

(h) “Fair Market Value” of one share of a particular class or series of the
capital stock of the Corporation shall mean the arithmetic average of the daily
VWAP of one share of such capital stock for the 20 consecutive Trading Days
immediately preceding the date of measurement, or, if such capital stock is not
listed or admitted for unlisted trading privileges on a National Securities
Exchange, the average of the reported closing bid and asked prices of such class
or series of capital stock on such dates in the over-the-counter market or a
comparable system as shown by a system of automated dissemination of quotations
of securities prices then in common use comparable to the National Association
of Securities Dealers, Inc. Automated Quotations System (and, for the avoidance
of doubt, not including the gray market); provided, however, that if at such
date of measurement there is otherwise no established trading market for such
capital stock, or the number of consecutive Trading Days since the effective
date of this Second Amended and Restated Certificate is less than 20, the “Fair
Market Value” of a share of such capital stock shall be determined in good faith
by the Board of Directors.

 

(i) “National Securities Exchange” shall mean an exchange registered with the
Securities and Exchange Commission under Section 6(a) of the Exchange Act, as
such section may be amended or supplemented from time to time, and any successor
to such statute.

 

(j) “Non-U.S. Citizen” shall mean any Person other than a U.S. Citizen.

 



 EX B-4 

 

 

(k) “Permitted Percentage” shall mean, with respect to any class or series of
capital stock of the Corporation, with respect to all Non-U.S. Citizens in the
aggregate, 24% of the shares of such class or series of capital stock of the
Corporation from time to time issued and outstanding.

 

(l) “Person” means any individual, corporation, limited liability company,
partnership, firm, joint venture, association, joint-stock company, limited
liability partnership, trust, unincorporated organization, or government or any
agency or political subdivision thereof, or other entity.

 

(m) “Redemption Date” shall have the meaning ascribed to such term in Section
5.6(c)(iv).

 

(n) “Redemption Notes” shall mean interest-bearing promissory notes of the
Corporation with a maturity of not more than 10 years from the date of issue and
bearing interest at a fixed rate equal to the yield on the U.S. Treasury Note
having a maturity comparable to the term of such Redemption Notes as published
in The Wall Street Journal or comparable publication at the time of the issuance
of the Redemption Notes. Such notes shall be governed by the terms of an
indenture to be entered into by and between the Corporation and a trustee, as
may be amended from time to time. Redemption Notes shall be redeemable at par
plus accrued but unpaid interest.

 

(o) “Redemption Notice” shall have the meaning ascribed to such term in Section
5.6(c)(iii).

 

(p) “Redemption Price” shall have the meaning ascribed to such term in Section
5.6(c)(i).

 

(q) “Redemption Warrants” shall mean the warrants issued pursuant to the Warrant
Agreement, dated [●], 2018, between the Corporation and [●], as warrant agent,
with respect to the warrants entitling the holders thereof to purchase shares of
Common Stock with an exercise price per warrant equal to $[0.01] per share of
Common Stock. A holder of Redemption Warrants (or its proposed or purported
transferee) who cannot establish to the satisfaction of the Corporation that it
is a U.S. Citizen shall not be permitted to exercise its Redemption Warrants if
the shares issuable upon exercise would constitute Excess Shares if they were
issued. Redemption Warrants shall not entitle the holder to have any rights or
privileges of stockholders of the Corporation solely by virtue of such
Redemption Warrants, including, without limitation, any rights to vote, to
receive dividends or distributions, to exercise any preemptive rights, or to
receive notices, in each case, as stockholders of the Corporation, until they
exercise their Redemption Warrants and receive shares of Common Stock.

 

(r) “Trading Day” shall mean a day on which the principal National Securities
Exchange on which shares of any class or series of the capital stock of the
Corporation are listed is open for the transaction of business or, if such
capital stock is not listed or admitted for unlisted trading privileges on any
National Securities Exchange, a day on which banking institutions in New York
City generally are open.

 



 EX B-5 

 

 

(s) “transfer” shall mean any transfer of beneficial ownership of shares of the
capital stock of the Corporation, including (i) original issuance of shares,
(ii) issuance of shares upon the exercise, conversion or exchange of any
securities of the Corporation, including Redemption Warrants, and (iii) transfer
by merger, transfer by testamentary disposition, transfer pursuant to a court
order or arbitration award, or other transfer by operation of law.

 

(t) “transferee” shall mean any Person receiving beneficial ownership of shares
of the capital stock of the Corporation, including any recipient of shares
resulting from (i) the original issuance of shares, (ii) the issuance of shares
upon the exercise, conversion or exchange of any securities of the Corporation,
including Redemption Warrants, or (iii) transfer by merger, transfer by
testamentary disposition, transfer pursuant to a court order or arbitration
award, or other transfer by operation of law; all references to “transferees”
shall also include, and the provisions of this Article V (including, without
limitation, requirements to provide Citizenship Statements) shall apply to, any
beneficial owner on whose behalf a transferee is acting as custodian, nominee,
fiduciary, purchaser representative or in any other capacity.

 

(u) “U.S. Citizen” shall mean a citizen of the United States within the meaning
of the U.S. Maritime Laws, eligible and qualified to own and operate U.S.-flag
vessels in the U.S. Coastwise Trade.

 

(v) “U.S. Coastwise Trade” shall mean the carriage or transport of merchandise
and/or other materials and/or passengers in the coastwise trade of the United
States of America within the meaning of 46 U.S.C. Chapter 551 and any successor
statutes thereto, as amended or supplemented from time to time.

 

(w) “U.S. Maritime Laws” shall mean, collectively, the U.S. citizenship and
cabotage laws principally contained in 46 U.S.C. § 50501 and 46 U.S.C. Chapters
121 and 551 and any successor statutes thereto, together with the rules and
regulations promulgated thereunder by the U.S. Coast Guard and, to the extent
applicable to the Corporation, the U.S. Maritime Administration and their
respective practices enforcing, administering and interpreting such laws,
statutes, rules and regulations, in each case as amended or supplemented from
time to time, relating to the ownership and operation of U.S.-flag vessels in
the U.S. Coastwise Trade.

 

(x) “VWAP” means for any Trading Day and any security (including Common Stock
and Preferred Stock), the price for such security determined by the daily volume
weighted average price per unit of such security for such Trading Day on the New
York Stock Exchange or The Nasdaq Stock Market, as the case may be, in each
case, for the regular trading session (including any extensions thereof, without
regard to pre-open or after hours trading outside of such regular trading
session), or if such security is not listed or quoted on the New York Stock
Exchange or The Nasdaq Stock Market, as reported by the principal National
Securities Exchange on which such security is then listed or quoted, whichever
is applicable, as published by Bloomberg at 4:15 p.m., New York City time (or 15
minutes following the end of any extension of the regular trading session), on
such Trading Day.

 



 EX B-6 

 

 

Section 5.2. Restrictions on Ownership of Shares by Non-U.S. Citizens. Non-U.S.
Citizens shall not be permitted to beneficially own in the aggregate, more than
the Permitted Percentage of each class or series of the capital stock of the
Corporation. To help ensure that at no time Non-U.S. Citizens, in the aggregate,
become the beneficial owners of more than the Permitted Percentage of the issued
and outstanding shares of any class or series of capital stock of the
Corporation, and to enable the Corporation to comply with any requirement that
it be, and submit any proof that it is, a U.S. Citizen under any applicable law
or under any contract with the United States government (or any agency thereof),
the Corporation shall have the power to take the actions prescribed in Section
5.3 through Section 5.8. The provisions of this Article V are intended to ensure
that the Corporation continues to qualify as a U.S. Citizen under the U.S.
Maritime Laws so that the Corporation does not cease to be qualified: (a) under
the U.S. Maritime Laws to own and operate vessels in the U.S. Coastwise Trade;
(b) to operate vessels under an agreement with the United States government (or
any agency thereof) that requires the Corporation to qualify as a U.S. Citizen;
or (c) to participate in or receive the benefits of any statutory program that
requires the Corporation to qualify as a U.S. Citizen. The Board of Directors is
specifically authorized to make all determinations and to adopt and effect all
policies and measures necessary or desirable, in accordance with applicable law
and this Second Amended and Restated Certificate, to fulfill the purposes or
implement the provisions of this Article V; provided, however, that
determinations with respect to redemptions of any Excess Shares shall be made
only by the Board of Directors.

 

Section 5.3. Dual Share System.

 

(a) To implement the requirements set forth in Section 5.2, the Corporation may,
but is not required to, institute a dual share system such that: (i) each
certificate and/or book entry (in the case of uncertificated shares)
representing shares of each class or series of capital stock of the Corporation
that are beneficially owned by a U.S. Citizen shall be marked “U.S. Citizen” and
each certificate and/or book entry (in the case of uncertificated shares)
representing shares of each class or series of capital stock of the Corporation
that are beneficially owned by a Non-U.S. Citizen shall be marked “Non-U.S.
Citizen”, but with all such certificates and/or book entries (in the case of
uncertificated shares) to be identical in all other respects and to comply with
all provisions of the laws of the State of Delaware; (ii) an application to
transfer shares shall be set forth on the back of each certificate or made
available by the Corporation (in the case of book entry shares) in which a
proposed transferee of title to shares shall apply to the Corporation to
transfer the number of shares indicated therein and shall certify as to the
citizenship of such proposed transferee; (iii) a certification shall be
submitted by such proposed transferee (which may include as part thereof a form
of affidavit), upon which the Corporation and its transfer agent (if any) shall
be entitled (but not obligated) to rely conclusively, stating whether such
proposed transferee is a U.S. Citizen; and (iv) the stock transfer records of
the Corporation may be maintained in such manner as to enable the percentages of
the shares of each class or series of the Corporation’s capital stock that are
beneficially owned by U.S. Citizens and by Non-U.S. Citizens to be confirmed.
The Board of Directors is authorized to take such other ministerial actions or
make such interpretations of this Second Amended and Restated Certificate as it
may deem necessary or advisable in order to implement a dual share system
consistent with the requirements set forth in Section 5.2 and to ensure
compliance with such system and such requirements.

 

(b) A conspicuous statement shall be set forth on the face or back of each
certificate and/or on each book entry (in the case of uncertificated shares)
representing shares of each class or series of capital stock of the Corporation
to the effect that: (i) such shares and the beneficial ownership thereof are
subject to restrictions on transfer set forth in this Second Amended and
Restated Certificate; and (ii) the Corporation will furnish, without charge, to
each stockholder of the Corporation who so requests a copy of this Second
Amended and Restated Certificate.

 



 EX B-7 

 

 

Section 5.4. Restrictions on Transfers.

 

(a) No shares of any class or series of the capital stock of the Corporation may
be transferred to a Non-U.S. Citizen or to a holder of record that will hold
such shares for or on behalf of a Non-U.S. Citizen if, upon completion of such
transfer, the number of shares of such class or series beneficially owned by
Non-U.S. Citizens in the aggregate would exceed the Permitted Percentage for
such class or series. Any transfer or purported transfer of beneficial ownership
of any shares of any class or series of capital stock of the Corporation, the
effect of which would be to cause Non-U.S. Citizens in the aggregate to
beneficially own shares of any class or series of capital stock of the
Corporation in excess of the Permitted Percentage for such class or series,
shall, to the fullest extent permitted by law, be void ab initio and
ineffective, and, to the extent that the Corporation or its transfer agent (if
any) knows that such transfer or purported transfer would, if completed, be in
violation of the restrictions on transfers to Non-U.S. Citizens set forth in
this Article V, neither the Corporation nor its transfer agent (if any) shall
register such transfer or purported transfer on the stock transfer records of
the Corporation and neither the Corporation nor its transfer agent (if any)
shall recognize the transferee or purported transferee thereof as a stockholder
of the Corporation with respect to such shares for any purpose whatsoever
(including for purposes of voting, dividends and other distributions) except to
the extent necessary to effect any remedy available to the Corporation under
this Article V. In no event shall any such registration or recognition make such
transfer or purported transfer effective unless the Board of Directors shall
have expressly and specifically authorized the same.

 

(b) In connection with any proposed or purported transfer of shares of any class
or series of the capital stock of the Corporation, any transferee or proposed or
purported transferee of shares may be required by the Corporation or its
transfer agent (if any) to deliver (i) a certification by such transferee or
proposed or purported transferee (which may include as part thereof an
affidavit) upon which the Corporation and its transfer agent (if any) shall be
entitled (but not obligated) to rely conclusively, stating whether such
transferee or proposed or purported transferee is a U.S. Citizen, and (ii) such
other documentation and information concerning the citizenship of such
transferee or proposed or purported transferee (as applicable) under Section 5.8
as the Corporation may request in its sole discretion. Registration and
recognition of any transfer of shares may be denied by the Corporation upon
refusal or failure to furnish any of the foregoing Citizenship Statements. Each
proposed or purported transferor of such shares shall reasonably cooperate with
any requests from the Corporation to facilitate the transmission of requests for
such Citizenship Statements to the proposed or purported transferee and such
proposed or purported transferee’s responses thereto.

 

(c) Notwithstanding any of the provisions of this Article V, the Corporation
shall be entitled (but not obligated) to rely, without limitation, on the stock
transfer and other stockholder records of the Corporation (and its transfer
agent, if any) for the purposes of preparing lists of stockholders entitled to
vote at meetings, determining the validity and authority of proxies, and
otherwise conducting votes of stockholders.

 



 EX B-8 

 

 

Section 5.5. Excess Shares. If on any date, including, without limitation, any
record date (each, an “Excess Share Date”), the number of shares of any class or
series of capital stock of the Corporation beneficially owned by Non-U.S.
Citizens in the aggregate exceeds the Permitted Percentage with respect to such
class or series of capital stock, irrespective of the date on which such event
becomes known to the Corporation (such shares in excess of the Permitted
Percentage, the “Excess Shares”), then the shares of such class or series of
capital stock of the Corporation that constitute Excess Shares for purposes of
this Article V shall be (x) those shares that have been acquired by or become
beneficially owned by Non-U.S. Citizens, starting with the most recent
acquisition of beneficial ownership of such shares by a Non-U.S. Citizen and
including, in reverse chronological order of acquisition, all other acquisitions
of beneficial ownership of such shares by Non-U.S. Citizens from and after the
acquisition of beneficial ownership of such shares by a Non-U.S. Citizen that
first caused such Permitted Percentage to be exceeded, or (y) those shares
beneficially owned by Non-U.S. Citizens that exceed the Permitted Percentage as
the result of any repurchase or redemption by the Corporation of shares of its
capital stock, starting with the most recent acquisition of beneficial ownership
of such shares by a Non-U.S. Citizen and going in reverse chronological order of
acquisition; provided, however, that: (a) the Corporation shall have the sole
power to determine, in the exercise of its reasonable judgment, those shares of
such class or series that constitute Excess Shares in accordance with the
provisions of this Article V; (b) the Corporation may in its reasonable
discretion rely on any reasonable documentation provided by Non-U.S. Citizens
with respect to the date and time of their acquisition of beneficial ownership
of Excess Shares; (c) if the acquisition of beneficial ownership of more than
one Excess Share occurs on the same date and the time of acquisition is not
definitively established, then the order in which such acquisitions shall be
deemed to have occurred on such date shall be determined by lot or by such other
method as the Corporation may, in its reasonable discretion, deem appropriate;
(d) Excess Shares that result from a determination that a beneficial owner has
ceased to be a U.S. Citizen shall be deemed to have been acquired, for purposes
of this Article V, as of the date that such beneficial owner ceased to be a U.S.
Citizen; and (e) the Corporation may adjust upward to the nearest whole share
the number of shares of such class or series deemed to be Excess Shares. Any
determination made by the Corporation pursuant to this Section 5.5 as to which
any shares of any class or series of the Corporation’s capital stock constitute
Excess Shares of such class or series shall be conclusive and shall be deemed
effective as of the applicable Excess Share Date for such class or series.

 

Section 5.6. Redemption.

 

(a) In the event that (i) the provisions of Section 5.4(a) would not be
effective for any reason to prevent the transfer of beneficial ownership of any
Excess Share of any class or series of the capital stock of the Corporation to a
Non-U.S. Citizen (including by reason of the applicability of Section 5.10),
(ii) a change in the status of a Person from a U.S. Citizen to a Non-U.S.
Citizen causes a share of any class or series of capital stock of the
Corporation of which such Person is the beneficial owner to constitute an Excess
Share, (iii) any repurchase or redemption by the Corporation of shares of its
capital stock causes any share of any class or series of capital stock of the
Corporation beneficially owned by Non-U.S. Citizens in the aggregate to exceed
the Permitted Percentage and thereby constitute an Excess Share, or (iv) a
beneficial owner of a share of any class or series of capital stock of the
Corporation has been determined to be or to be treated as a Non-U.S. Citizen
pursuant to Section 5.7 or Section 5.8, respectively, and the beneficial
ownership of such share by such Non-U.S. Citizen results in such share
constituting an Excess Share, then, the Corporation, by action of the Board of
Directors (or any duly authorized committee thereof), in its sole discretion,
pursuant to applicable provisions of the DGCL is authorized to redeem such
Excess Share in accordance with this Section 5.6, unless the Corporation does
not have sufficient lawfully available funds to permit such redemption or such
redemption is not otherwise permitted under the DGCL or other provisions of
applicable law; provided, however, that the Corporation shall not have any
obligation under this Section 5.6 to redeem any one or more Excess Shares.

 



 EX B-9 

 

 

(b) Until such time as any Excess Shares subject to redemption by the
Corporation pursuant to this Section 5.6 are so redeemed by the Corporation at
its option and beginning on the first Excess Share Date for the classes or
series of the Corporation’s capital stock of which such Excess Shares are a
part, to the fullest extent permitted by applicable law:

 

(i) the holders of such Excess Shares subject to redemption shall (so long as
such shares constitute Excess Shares) not be entitled to any voting rights with
respect to such Excess Shares; and

 

(ii) the Corporation shall (so long as such shares constitute Excess Shares) pay
into a segregated account dividends and any other distributions (upon
liquidation or otherwise) in respect of such Excess Shares.

 

Full voting rights shall be restored to any shares of a class or series of
capital stock of the Corporation that were previously deemed to be Excess
Shares, and any dividends or distributions with respect thereto that have been
previously paid into a segregated account shall be due and paid solely to the
holders of record of such shares, promptly after such time as, and to the extent
that, such shares have ceased to be Excess Shares (including as a result of the
sale of such shares to a U.S. Citizen prior to the issuance of a Redemption
Notice pursuant to Section 5.6(c)(iii); provided, however, that such shares have
not been already redeemed by the Corporation at its option pursuant to this
Section 5.6.

 

(c) The terms and conditions of redemptions by the Corporation of Excess Shares
of any class or series of the Corporation’s capital stock under this Section 5.6
shall be as follows:

 

(i) the per share redemption price (the “Redemption Price”) for each Excess
Share shall be paid by the issuance of one Redemption Warrant (or such higher
number of Redemption Warrants or a fraction of a Redemption Warrant, as the case
may be, then exercisable for one share of Common Stock) for each Excess Share;
provided, however, that if the Corporation determines that a Redemption Warrant
would be treated as capital stock under the U.S. Maritime Laws or that the
Corporation may not issue Redemption Warrants for any reason, then the
Redemption Price shall be paid, as determined by the Board of Directors (or any
duly authorized committee thereof) in its sole discretion, (A) in cash (by wire
transfer or bank or cashier’s check), (B) by the issuance of Redemption Notes,
(C) by any combination of cash and Redemption Notes (it being understood that
all Excess Shares being redeemed in the same transaction or any series of
related transactions shall be redeemed for the same amount and form of
consideration), or (D) by any other means authorized or permitted under the
DGCL;

 



 EX B-10 

 

 

(ii) with respect to the portion of the Redemption Price being paid in whole or
in part by cash and/or by the issuance of Redemption Notes, such portion of the
Redemption Price shall be an amount equal to, in the case of cash, or a
principal amount equal to, in the case of Redemption Notes, the sum of (A) the
Fair Market Value of such Excess Share as of the date of redemption of such
Excess Share plus (B) an amount equal to the amount of any dividend or any other
distribution (upon liquidation or otherwise) declared in respect of record of
such Excess Share prior to the date on which such Excess Share is called for
redemption and which amount has been paid into a segregated account by the
Corporation pursuant to Section 5.6(b) (which shall be in full satisfaction of
any right of the holder to any amount(s) in such segregated account to the
extent relating to such Excess Share);

 

(iii) written notice of the redemption of the Excess Shares containing the
information set forth in Section 5.6(c)(v), together with a letter of
transmittal to accompany certificates, if any, representing the Excess Shares
that have been called for redemption, shall be given either by hand delivery or
by overnight courier service or by first-class mail, postage prepaid, to each
holder of record of the Excess Shares to be redeemed, at such holder’s last
known address as the same appears on the stock register of the Corporation (the
“Redemption Notice”), unless such notice is waived in writing by any such
holder(s);

 

(iv) the date on which the Excess Shares shall be redeemed (the “Redemption
Date”) shall be the later of (A) the date specified in the Redemption Notice
sent to the record holder of the Excess Shares (which shall not be earlier than
the date of such notice), and (B) the date on which the Corporation has
irrevocably deposited in trust with a paying agent or set aside for the benefit
of such record holder consideration sufficient to pay the Redemption Price to
such record holders of such Excess Shares in Redemption Warrants, cash and/or
Redemption Notes;

 

(v) each Redemption Notice to each holder of record of the Excess Shares to be
redeemed shall specify (A) the Redemption Date (as determined pursuant to
Section 5.6(c)(iv); (B) the number and the class or series of shares of capital
stock to be redeemed from such holder as Excess Shares (and to the extent such
Excess Shares are certificated, the certificate number(s) representing such
Excess Shares), (C) the Redemption Price and the manner of payment thereof, (D)
the place where certificates for such Excess Shares (if such Excess Shares are
certificated) are to be surrendered for cancellation, (E) any instructions as to
the endorsement or assignment for transfer of such certificates (if any) and the
completion of the accompanying letter of transmittal, and (F) the fact that all
right, title and interest in respect of the Excess Shares to be redeemed
(including, without limitation, voting, dividend and distribution rights) shall
permanently cease and terminate on the Redemption Date, except for the right to
receive the Redemption Price, without interest;

 



 EX B-11 

 

 

(vi) on and after the Redemption Date, all right, title and interest in respect
of the Excess Shares selected for redemption (including, without limitation,
voting and dividend and distribution rights) shall forthwith permanently cease
and terminate, such Excess Shares shall no longer be deemed to be outstanding
shares for any purpose, including, without limitation, for purposes of voting or
determining the total number of shares entitled to vote on any matter properly
brought before the stockholders for a vote thereon or receiving any dividends or
distributions (and may be either cancelled or held by the Corporation as
treasury stock), and the holders of record of such Excess Shares shall
thereafter be entitled only to receive the Redemption Price, without interest;
and

 

(vii) upon surrender of the certificates (if any) for any Excess Shares so
redeemed in accordance with the requirements of the Redemption Notice and the
accompanying letter of transmittal (and otherwise in proper form for transfer as
specified in the Redemption Notice), the holder of record of such Excess Shares
shall be entitled to payment of the Redemption Price. In case fewer than all the
shares represented by any such certificate are redeemed, a new certificate (or
certificates), to the extent such shares were certificated, shall be issued
representing the shares not redeemed, without cost to the holder of record. On
the Redemption Date, to the extent that dividends or other distributions (upon
liquidation or otherwise) with respect to the Excess Shares selected for
redemption were paid into a segregated account in accordance with Section
5.6(b)(ii), then to the fullest extent permitted by applicable law, such amounts
shall be released to the Corporation upon the completion of such redemption.

 

(d) Nothing in this Section 5.6 shall prevent the recipient of a Redemption
Notice from transferring its shares before the Redemption Date if such transfer
is otherwise permitted under this Second Amended and Restated Certificate and
applicable law and prior to the Redemption Date the recipient provides notice of
such proposed or purported transfer to the Corporation along with the
documentation and information required under Section 5.4(b) and Section 5.8
establishing that the proposed or purported transferee is a U.S. Citizen to the
satisfaction of the Corporation in its reasonable discretion. If such conditions
are met, the Board of Directors (or any duly authorized committee thereof) shall
withdraw the Redemption Notice related to such shares, but otherwise the
redemption thereof shall proceed on the Redemption Date in accordance with this
Section and the Redemption Notice.

 

Section 5.7. Citizenship Determinations. The Corporation shall have the power to
determine, in the exercise of its reasonable judgment and with the advice of
counsel, the citizenship of the beneficial owners and the transferees or
proposed or purported transferees of any class or series of the Corporation’s
capital stock for the purposes of this Article V. In making such determinations,
the Corporation may rely (a) on the stock transfer records of the Corporation
and Citizenship Statements and (b) on any reasonable or accepted ownership
presumption or fair inference rule, to establish the citizenship of such
beneficial owners, transferees or proposed or purported transferees. The
determination of the citizenship of such beneficial owners, transferees or
proposed or purported transferees may also be established in such other manner
as the Corporation may deem reasonable pursuant to Section 5.8(b). The
determination of the Corporation at any time as to the citizenship of such
beneficial owners, transferees or proposed or purported transferees in
accordance with the provisions of Article V shall be conclusive.

 



 EX B-12 

 

 

Section 5.8. Requirement to Provide Citizenship Information.

 

(a) In furtherance of the requirements of Section 5.2, and without limiting any
other provision of this Article V, the Corporation may require the beneficial
owners of shares of any class or series of the Corporation’s capital stock to
confirm their citizenship status from time to time in accordance with the
provisions of this Section 5.8, and, as a condition to acquiring and having
beneficial ownership of shares of any class or series of capital stock of the
Corporation, every beneficial owner of any such shares must comply with the
following provisions:

 

(i) promptly upon a beneficial owner’s acquisition of beneficial ownership of
five percent or more of the outstanding shares of any class or series of capital
stock of the Corporation, and at such other times as the Corporation may
determine by written notice to such beneficial owner, such beneficial owner must
provide to the Corporation a written statement or an affidavit, as specified by
the Corporation, duly signed, stating the name and address of such beneficial
owner, the number of shares of each class or series of capital stock of the
Corporation beneficially owned by such beneficial owner as of a recent date, the
legal structure of such beneficial owner, a statement as to whether such
beneficial owner is a U.S. Citizen, and such other information and documents
required by the U.S. Coast Guard or the U.S. Maritime Administration under the
U.S. Maritime Laws, including 46 C.F.R. Parts 67 and 355;

 

(ii) promptly upon request by the Corporation, each beneficial owner must
provide to the Corporation a written statement or an affidavit, as specified by
the Corporation, duly signed, stating the name and address of such beneficial
owner, the number of shares of each class or series of capital stock of the
Corporation beneficially owned by such beneficial owner as of a recent date, the
legal structure of such beneficial owner, a statement as to whether such
beneficial owner is a U.S. Citizen, and such other information and documents
required by the U.S. Coast Guard or the U.S. Maritime Administration under the
U.S. Maritime Laws, including 46 C.F.R. Parts 67 and 355;

 

(iii) promptly upon request by the Corporation, any beneficial owner must
provide to the Corporation a written statement or an affidavit, as specified by
the Corporation, duly signed, stating the name and address of such beneficial
owner, together with reasonable documentation of the date and time of such
beneficial owner’s acquisition of beneficial ownership of the shares of any
class or series of capital stock of the Corporation specified by the Corporation
in its request;

 

(iv) promptly after becoming a beneficial owner, every beneficial owner must
provide, or authorize such beneficial owner’s broker, dealer, custodian,
depositary, nominee or similar agent with respect to the shares of each class or
series of the Corporation’s capital stock beneficially owned by such beneficial
owner to provide, to the Corporation such beneficial owner’s address and other
contact information as may be requested by the Corporation; and

 

(v) every beneficial owner must provide to the Corporation, at any time such
beneficial owner ceases to be a U.S. Citizen, as promptly as practicable but in
no event less than five business days after the date such beneficial owner
becomes aware that it has ceased to be a U.S. Citizen, a written statement, duly
signed, stating the name and address of the beneficial owner, the number of
shares of each class or series of capital stock of the Corporation beneficially
owned by such beneficial owner as of a recent date, the legal structure of such
beneficial owner, and a statement as to such change in status of such beneficial
owner to a Non-U.S. Citizen.

 



 EX B-13 

 

 

(b) The Corporation may at any time require reasonable proof, in addition to the
Citizenship Statements certifications required under Section 5.4(b) and the
written statements and affidavits required under Section 5.8(a), of the
citizenship of the beneficial owner or the transferee or proposed or purported
transferee of shares of any class or series of the Corporation’s capital stock.

 

(c) In the event that (i) the Corporation requests in writing (in which express
reference is made to this Section 5.8) from a beneficial owner of shares of any
class or series of the Corporation’s capital stock a Citizenship Statement, and
(ii) such beneficial owner fails to provide the Corporation with the requested
documentation by the date set forth in such written request, then, to the
fullest extent permitted by applicable law: (A)(x) the voting rights of such
beneficial owner’s shares of the Corporation’s capital stock shall be suspended,
and (y) any dividends or other distributions (upon liquidation or otherwise)
with respect to such shares shall be paid into a segregated account, until such
requested documentation is submitted in form and substance reasonably
satisfactory to the Corporation, subject to the other provisions of this Article
V; provided, however, that the Corporation shall have the power, in its sole
discretion, to extend the date by which such requested documentation must be
provided and/or to waive the application of sub-clauses (x) and/or (y) of this
clause (ii)(A) to any of the shares of such beneficial owner in any particular
instance; and (B) the Corporation, upon approval by the Board of Directors in
its sole discretion, shall have the power to treat such beneficial owner as a
Non-U.S. Citizen unless and until the Corporation receives the requested
documentation confirming that such beneficial owner is a U.S. Citizen.

 

(d) In the event that (i) the Corporation requests in writing (in which express
reference is made to this Section 5.8) from the transferee or proposed or
purported transferee) of, shares of any class or series of the Corporation’s
capital stock a Citizenship Statement, and (ii) such Person fails to submit the
requested documentation in form and substance reasonably satisfactory to the
Corporation, subject to the other provisions of this Article V, by the date set
forth in such written request, the Corporation, acting through its Board of
Directors, shall have the power, in its sole discretion, (i) to refuse to accept
any application to transfer ownership of such shares (if any) or to register
such shares on the stock transfer records of the Corporation and may prohibit
and/or void such transfer, including by placing a stop order with the
Corporation’s transfer agent (if any), until such requested documentation is so
submitted and the Corporation is satisfied that the proposed or purported
transfer of shares will not result in Excess Shares, and (ii) to treat shares
held by such Person as Excess Shares subject to the provisions of this Article V
and the remedies provided for herein.

 

Section 5.09. Severability. Each provision of this Article V is intended to be
severable from every other provision. If any one or more of the provisions
contained in this Article V is held to be invalid, illegal or unenforceable, the
validity, legality or enforceability of any other provision of this Article V
shall not be affected, and this Article V shall be construed as if the
provisions held to be invalid, illegal or unenforceable had never been contained
herein.

 



 EX B-14 

 

 

Section 5.10. NYSE American Transactions. Nothing in this Article V shall
preclude the settlement of any transaction entered into through the facilities
of NYSE American LLC or any other National Securities Exchange or automated
inter-dealer quotation system for so long as any class or series of the capital
stock of the Corporation is listed on the NYSE American or any other National
Securities Exchange. The fact that the settlement of any transaction occurs
shall not negate the effect of any provision of this Article V and any
transferee in such a transaction shall be subject to all of the provisions and
limitations set forth in this Article V (including, without limitation, the
redemption provisions of Section 5.06 applicable to Excess Shares).

 

Section 5.11. Authority of the Board of Directors with Respect to the
Corporation’s Compliance with U.S. Maritime Laws. The Board of Directors may
from time to time establish, adopt, or revise by resolution and publicly
disclose with respect to any class, classes, or series of Capital Stock any (a)
ownership presumption or fair inference rule, (b) rule relating to the
determination of which Persons are Beneficial Owners or the determination of a
Person’s address or status as a U.S. Citizen, or (c) other comparable policy or
procedure that the Board of Directors determines in good faith is necessary or
advisable for the Corporation to adopt in order to satisfy and demonstrate
compliance with the U.S. Maritime Laws and that is in addition or supplemental
to the provisions of this Article V. The Board of Directors shall from time to
time by resolution establish and implement appropriate and timely monitoring,
counting and related procedures and protocols to facilitate compliance with the
U.S. Maritime Laws. The actions and resolutions of the Board of Directors
referred to in this Section 5.11 mean those taken at a meeting of the Board of
Directors duly convened at which a quorum is present as provided in the DGCL and
the Bylaws.

 

Section 5.12. Applicability. The provisions of this Article V shall apply so
long as the operations of the Corporation are subject to the U.S. Maritime Laws.

 

ARTICLE VI

BOARD OF DIRECTORS

 

Section 6.1. Board Powers. The business and affairs of the Corporation shall be
managed by, or under the direction of, the Board. In addition to the powers and
authority expressly conferred upon the Board by statute, this Second Amended and
Restated Certificate or the Bylaws of the Corporation (“Bylaws”), the Board is
hereby empowered to exercise all such powers and do all such acts and things as
may be exercised or done by the Corporation, subject, nevertheless, to the
provisions of the DGCL, this Second Amended and Restated Certificate, and any
Bylaws adopted by the stockholders of the Corporation; provided, however, that
no Bylaws hereafter adopted by the stockholders of the Corporation shall
invalidate any prior act of the Board that would have been valid if such Bylaws
had not been adopted.

 



 EX B-15 

 

 

Section 6.2. Number, Election and Term.

 

(a) Subject to the rights of any holder of any series of Preferred Stock to
elect directors and the rights granted pursuant to the terms of the Investor
Rights Agreement, dated as of [●], 2018 (as the same may be amended,
supplemented, restated or otherwise modified from time to time, the “Investor
Rights Agreement”), by and among the Corporation, JFL-NRC-SES Partners, LLC, a
Delaware limited liability company (“JFL Seller”), and J.F. Lehman & Company,
LLC (“JFLCO,” and, together with JFL Seller and each of its respective
affiliates, subsidiaries and managed funds and its and their successors and
assigns (other than the Corporation and its subsidiaries), collectively, “JFL”),
the number of directors which shall constitute the whole Board shall be the
number from time to time fixed by resolution of the Board and which shall be,
upon initial filing of this Second Amended and Restated Certificate, seven.

 

(b) Subject to Section 6.5, the Board shall be divided into three classes, as
nearly equal in number as possible and designated Class I, Class II, and Class
III. The Board is authorized to assign the members of the Board already in
office to Class I, Class II or Class III. The term of the initial Class I
Directors shall expire at the first annual meeting of the stockholders of the
Corporation following the effectiveness of this Second Amended and Restated
Certificate, the term of the initial Class II Directors shall expire at the
second annual meeting of the stockholders of the Corporation following the
effectiveness of this Second Amended and Restated Certificate, and the term of
the initial Class III Directors shall expire at the third annual meeting of the
stockholders of the Corporation following the effectiveness of this Second
Amended and Restated Certificate. At each succeeding annual meeting of the
stockholders of the Corporation, beginning with the first annual meeting of the
stockholders of the Corporation following the effectiveness of this Second
Amended and Restated Certificate, each of the successors elected to replace the
class of directors whose term expires at that annual meeting shall be elected
for a three- year term. Subject to Section 6.5, if the number of directors that
constitutes the Board is changed, any increase or decrease in directorships
shall be apportioned by the Board among the classes so as to maintain the number
of directors in each class as nearly equal as possible, but in no case shall a
decrease in the number of directors constituting the Board shorten the term of
any incumbent director. Subject to the rights of the holders of one or more
series of Preferred Stock, voting separately by class or series, to elect
directors pursuant to the terms of one or more series of Preferred Stock, the
election of directors shall be determined by a plurality of the votes cast by
the stockholders present in person or represented by proxy at the meeting and
entitled to vote thereon. The Board is hereby expressly authorized, by
resolution or resolutions thereof, to assign members of the Board already in
office to the aforesaid classes at the time this Second Amended and Restated
Certificate (and therefore such classification) becomes effective in accordance
with the DGCL.

 

(c) Subject to Section 6.5, a director shall hold office until the annual
meeting for the year in which his or her term expires and until his or her
successor has been elected and qualified, subject, however, to such director’s
earlier death, resignation, retirement, disqualification or removal.

 

(d) Unless and except to the extent that the Bylaws shall so require, the
election of directors need not be by written ballot. The holders of shares of
Common Stock shall not have cumulative voting rights.

 



 EX B-16 

 

 

Section 6.3. Newly Created Directorships and Vacancies. Subject to Section 6.5,
newly created directorships resulting from an increase in the number of
directors and any vacancies on the Board resulting from death, resignation,
retirement, disqualification, removal or other cause may be filled solely and
exclusively by a majority vote of the remaining directors then in office, even
if less than a quorum, or by a sole remaining director (and not by
stockholders), and any director so chosen shall hold office for the remainder of
the full term of the class of directors to which the new directorship was added
or in which the vacancy occurred and until his or her successor has been elected
and qualified, subject, however, to such director’s earlier death, resignation,
retirement, disqualification or removal; provided that for so long as JFL
maintains beneficial ownership, in the aggregate, of (x) at least 10% in voting
power of the stock of the Corporation entitled to vote generally in the election
of directors, newly created directorships resulting from an increase in the
number of directors and any vacancies on the Board resulting from death,
resignation, retirement, disqualification, removal or other cause may be filled
solely and exclusively in accordance with the Investor Rights Agreement. For the
purposes of this Second Amended and Restated Certificate, beneficial ownership
of shares shall be determined in accordance with Rule 13d-3 promulgated under
the Securities Exchange Act of 1934, as amended.

 

Section 6.4. Removal. Subject to Section 6.5 and the rights granted to JFL under
the Investor Rights Agreement, any or all of the directors may be removed at any
time either with or without cause by the affirmative vote of a majority in
voting power of all outstanding shares of stock of the Corporation entitled to
vote thereon, voting as a single class; provided, however, that at any time when
JFL beneficially owns, in the aggregate, less than 50% in voting power of the
stock of the Corporation entitled to vote generally in the election of
directors, any such director or all such directors may be removed from office
only for cause and only by the affirmative vote of holders of a majority of the
voting power of all then outstanding shares of capital stock of the Corporation
entitled to vote generally in the election of directors, voting together as a
single class.

 

Section 6.5. Preferred Stock - Directors. Notwithstanding any other provision of
this Article VI, and except as otherwise required by law, whenever the holders
of one or more series of the Preferred Stock shall have the right, voting
separately by class or series, to elect one or more directors, the term of
office, the filling of vacancies, the removal from office and other features of
such directorships shall be governed by the terms of such series of the
Preferred Stock as set forth in this Second Amended and Restated Certificate
(including any Preferred Stock Designation) and such directors shall not be
included in any of the classes created pursuant to this Article VI unless
expressly provided by such terms.

 

Section 6.6. U.S. Citizenship Requirement for Directors. So long as the
Corporation is subject to the U.S. Maritime Laws, no more than a minority of the
number of directors necessary to constitute a quorum of the Board of Directors
(or the portion thereof as the Board of Directors may determine to be necessary
under U.S. Maritime Laws in order for the Corporation to continue as a U.S.
Citizen) shall be Non-U.S. Citizens.

 



 EX B-17 

 

 

ARTICLE VII

BYLAWS

 

In furtherance and not in limitation of the powers conferred upon it by law, the
Board shall have the power and is expressly authorized to adopt, amend, alter or
repeal the Bylaws by the affirmative vote of a majority of the total number of
directors present at a regular or special meeting of the Board at which there is
a quorum or by unanimous written consent. The Bylaws also may be adopted,
amended, altered or repealed by the stockholders of the Corporation; provided,
however, that in addition to any vote of the holders of any class or series of
capital stock of the Corporation required by law or by this Second Amended and
Restated Certificate (including any Preferred Stock Designation), (i) the
affirmative vote of the holders of at least 66-2/3% of the voting power of all
then outstanding shares of capital stock of the Corporation entitled to vote
generally in the election of directors, voting together as a single class, shall
be required for the stockholders of the Corporation to adopt, amend, alter or
repeal the Bylaws for so long as JFL beneficially owns, in the aggregate, at
least 10% in voting power of the stock of the Corporation entitled to vote
generally in the election of directors and (ii) the affirmative vote of the
holders of at least a majority of the voting power of all then outstanding
shares of capital stock of the Corporation entitled to vote generally in the
election of directors, voting together as a single class, shall be required for
the stockholders of the Corporation to adopt, amend, alter or repeal the Bylaws
for so long as JFL beneficially owns, in the aggregate, less than 10% in voting
power of the stock of the Corporation entitled to vote generally in the election
of directors; and provided further, however, that no Bylaws hereafter adopted by
the stockholders of the Corporation shall invalidate any prior act of the Board
that would have been valid if such Bylaws had not been adopted.

 

ARTICLE VIII

SPECIAL MEETINGS OF STOCKHOLDERS; ACTION BY WRITTEN CONSENT

 

Section 8.1. Special Meetings. Except as otherwise required by law and subject
to the rights, if any, of the holders of any outstanding series of the Preferred
Stock, and to the requirements of applicable law, special meetings of the
stockholders of the Corporation for any purpose or purposes may be called at any
time only by or at the direction of the Board, the Chief Executive Officer, or
the Chairman of the Board; provided, however, that at any time when JFL
beneficially owns, in the aggregate, at least 50% in voting power of the stock
of the Corporation entitled to vote generally in the election of directors,
special meetings of the stockholders of the Corporation for any purpose or
purposes shall also be promptly called by or at the direction of the Board of
Directors or the Chairman of the Board upon the written request of JFL.

 

Section 8.2. Advance Notice. Advance notice of stockholder nominations for the
election of directors and of business to be brought by stockholders before any
meeting of the stockholders of the Corporation shall be given in the manner
provided in the Bylaws.

 

Section 8.3. Action by Written Consent. Except as may be otherwise provided for
or fixed pursuant to this Second Amended and Restated Certificate (including any
Preferred Stock Designation) relating to the rights of the holders of any
outstanding series of Preferred Stock, any action required or permitted to be
taken by the stockholders of the Corporation must be effected by a duly called
annual or special meeting of such stockholders and may not be effected by
written consent of the stockholders of the Corporation.

 



 EX B-18 

 

 

ARTICLE IX

LIMITED LIABILITY; INDEMNIFICATION

 

Section 9.1. Limitation of Director Liability. A director of the Corporation
shall not be personally liable to the Corporation or its stockholders for
monetary damages for breach of fiduciary duty as a director, except to the
extent such exemption from liability or limitation thereof is not permitted
under the DGCL as the same exists or may hereafter be amended unless a director
violated its duty of loyalty to the Corporation or its stockholders, acted in
bad faith, knowingly or intentionally violated the law, authorized unlawful
payments of dividends, unlawful stock purchases or unlawful redemptions, or
derived improper personal benefit from its actions as a director. Any amendment,
modification or repeal of the foregoing sentence shall not adversely affect any
right or protection of a director of the Corporation hereunder in respect of any
act or omission occurring prior to the time of such amendment, modification or
repeal.

 

Section 9.2. Indemnification and Advancement of Expenses.

 

(a) To the fullest extent permitted by applicable law, as the same exists or may
hereafter be amended, the Corporation shall indemnify and hold harmless each
person who is or was made a party or is threatened to be made a party to or is
otherwise involved in any threatened, pending or completed action, suit or
proceeding, whether civil, criminal, administrative or investigative (a
“proceeding”) by reason of the fact that he or she is or was a director or
officer of the Corporation or, while a director or officer of the Corporation,
is or was serving at the request of the Corporation as a director, officer,
employee or agent of another corporation or of a partnership, joint venture,
trust, other enterprise or nonprofit entity, including service with respect to
an employee benefit plan (an “indemnitee”), whether the basis of such proceeding
is alleged action in an official capacity as a director, officer, employee or
agent, or in any other capacity while serving as a director, officer, employee
or agent, against all liability and loss suffered and expenses (including,
without limitation, attorneys’ fees, judgments, fines, ERISA excise taxes and
penalties and amounts paid in settlement) reasonably incurred by such indemnitee
in connection with such proceeding. The Corporation shall to the fullest extent
not prohibited by applicable law pay the expenses (including attorneys’ fees)
incurred by an indemnitee in defending or otherwise participating in any
proceeding in advance of its final disposition; provided, however, that, to the
extent required by applicable law, such payment of expenses in advance of the
final disposition of the proceeding shall be made only upon receipt of an
undertaking, by or on behalf of the indemnitee, to repay all amounts so advanced
if it shall ultimately be determined that the indemnitee is not entitled to be
indemnified under this Section 9.2 or otherwise. The rights to indemnification
and advancement of expenses conferred by this Section 9.2 shall be contract
rights and such rights shall continue as to an indemnitee who has ceased to be a
director, officer, employee or agent and shall inure to the benefit of his or
her heirs, executors and administrators. Notwithstanding the foregoing
provisions of this Section 9.2(a), except for proceedings to enforce rights to
indemnification and advancement of expenses, the Corporation shall indemnify and
advance expenses to an indemnitee in connection with a proceeding (or part
thereof) initiated by such indemnitee only if such proceeding (or part thereof)
was authorized by the Board.

 

(b) The rights to indemnification and advancement of expenses conferred on any
indemnitee by this Section 9.2 shall not be exclusive of any other rights that
any indemnitee may have or hereafter acquire under law, this Second Amended and
Restated Certificate, the Bylaws, an agreement, vote of stockholders or
disinterested directors, or otherwise.

 



 EX B-19 

 

 

(c) Any repeal or amendment of this Section 9.2 by the stockholders of the
Corporation or by changes in law, or the adoption of any other provision of this
Second Amended and Restated Certificate inconsistent with this Section 9.2,
shall, unless otherwise required by law, be prospective only (except to the
extent such amendment or change in law permits the Corporation to provide
broader indemnification rights on a retroactive basis than permitted prior
thereto), and shall not in any way diminish or adversely affect any right or
protection existing at the time of such repeal or amendment or adoption of such
inconsistent provision in respect of any proceeding (regardless of when such
proceeding is first threatened, commenced or completed) arising out of, or
related to, any act or omission occurring prior to such repeal or amendment or
adoption of such inconsistent provision.

 

(d) This Section 9.2 shall not limit the right of the Corporation, to the extent
and in the manner authorized or permitted by law, to indemnify and to advance
expenses to persons other than indemnitees.

 

ARTICLE X

CORPORATE OPPORTUNITY

 

To the fullest extent of law, the Corporation, on behalf of itself and its
subsidiaries, renounces and waives any interest or expectancy of the Corporation
and its subsidiaries in, or in being offered an opportunity to participate in,
directly or indirectly, any potential transactions, matters or business
opportunities (including, without limitation, any business activities or lines
of business that are the same as or similar to those pursued by, or competitive
with, the Corporation or any of its subsidiaries or any dealings with customers
or clients of the Corporation or any of its subsidiaries) that are from time to
time presented to JFL or any of its officers, directors, employees, agents,
stockholders, members, partners, affiliates or subsidiaries (other than the
Corporation and its subsidiaries), even if the transaction, matter or
opportunity is one that the Corporation or its subsidiaries might reasonably be
deemed to have pursued or had the ability or desire to pursue if granted the
opportunity to do so. None of JFL nor any of its respective officers, directors,
employees, agents, stockholders, members, partners, affiliates or subsidiaries
shall be liable to the Corporation or any of its subsidiaries for breach of any
fiduciary or other duty, as a director or officer or otherwise, by reason of the
fact that such person pursues, acquires or participates in such business
opportunity, directs such business opportunity to another person or fails to
present such business opportunity, or information regarding such business
opportunity, to the Corporation or its subsidiaries, unless, in the case of any
such person who is a director or officer of the Corporation, such business
opportunity is expressly offered to such director or officer in writing solely
in his or her capacity as a director or officer of the Corporation. Without
limiting and in addition to the foregoing, the doctrine of corporate
opportunity, or any other analogous doctrine, shall not apply with respect to
the Corporation or any of its officers or directors in circumstances where the
application of any such doctrine to a corporate opportunity would conflict with
any fiduciary duties or contractual obligations they or it may have as of the
date of this Second Amended and Restated Certificate or in the future. In
addition to and without limiting the foregoing, the doctrine of corporate
opportunity shall not apply to any other corporate opportunity with respect to
any of the officers or directors of the Corporation unless such corporate
opportunity is offered to such person solely in his or her capacity as an
officer or director of the Corporation and such opportunity is one the
Corporation is financially able and legally and contractually permitted to
undertake and would otherwise be reasonable for the Corporation to pursue.

 



 EX B-20 

 

 

This ARTICLE X shall not limit any protections or defenses available to, or
indemnification or advancement rights of, any director or officer of the
Corporation under this Second Amended and Restated Certificate, the Bylaws of
the Corporation, applicable law, any agreement or otherwise.

 

ARTICLE XI

AMENDMENT OF SECOND AMENDED AND RESTATED CERTIFICATE OF INCORPORATION

 

The Corporation reserves the right at any time and from time to time to amend,
alter, change or repeal any provision contained in this Second Amended and
Restated Certificate (including any Preferred Stock Designation), and other
provisions authorized by the laws of the State of Delaware at the time in force
that may be added or inserted, in the manner now or hereafter prescribed by this
Second Amended and Restated Certificate and the DGCL; and, except as set forth
in ARTICLE IX, all rights, preferences and privileges of whatever nature herein
conferred upon stockholders, directors or any other persons by and pursuant to
this Second Amended and Restated Certificate in its present form or as hereafter
amended are granted subject to the right reserved in this ARTICLE XI; provided
that notwithstanding any other provision of this Second Amended and Restated
Certificate or any provision of law which might otherwise permit a lesser vote
or no vote, and in addition to any vote of the holders of any class or series of
the stock of this Corporation required by law or this Second Amended and
Restated Certificate (including any Preferred Stock Designation), (i) the
affirmative vote of the holders of at least 66-2/3% of the voting power of all
of the then outstanding shares of the capital stock of the Corporation entitled
to vote generally in the election of directors, voting together as a single
class, shall be required to amend, alter, change or repeal or adopt any
provision as part of this Second Amended and Restated Certificate inconsistent
with the purpose and intent of this ARTICLE XI, ARTICLE VI, ARTICLE VII, ARTICLE
IX or ARTICLE X for so long as JFL beneficially owns, in the aggregate, at least
10% in voting power of the stock of the Corporation entitled to vote generally
in the election of directors and (ii) the affirmative vote of the holders of at
least a majority of the voting power of all of the then outstanding shares of
the capital stock of the Corporation entitled to vote generally in the election
of directors, voting together as a single class, shall be required to amend,
alter, change or repeal or adopt any provision as part of this Second Amended
and Restated Certificate inconsistent with the purpose and intent of this
ARTICLE XI, ARTICLE VI, ARTICLE VII, ARTICLE IX or ARTICLE X for so long as JFL
beneficially owns, in the aggregate, less than 10% in voting power of the stock
of the Corporation entitled to vote generally in the election of directors.

 



 EX B-21 

 

 

ARTICLE XII

EXCLUSIVE FORUM FOR CERTAIN LAWSUITS

 

Section 12.1. Forum. Unless the Corporation consents in writing to the selection
of an alternative forum, the Court of Chancery of the State of Delaware shall be
the sole and exclusive forum for any stockholder (including a beneficial owner)
to bring (a) any derivative action or proceeding brought on behalf of the
Corporation, (b) any action asserting a claim of breach of a fiduciary duty owed
by any director, officer or other employee of the Corporation to the Corporation
or the Corporation’s stockholders, (c) any action asserting a claim against the
Corporation, its directors, officers or employees arising pursuant to any
provision of the DGCL or this Second Amended and Restated Certificate or the
Bylaws, or (d) any action asserting a claim against the Corporation, its
directors, officers or employees governed by the internal affairs doctrine,
except for, as to each of (a) through (d) above, any claim as to which the Court
of Chancery determines that there is an indispensable party not subject to the
jurisdiction of the Court of Chancery (and the indispensable party does not
consent to the personal jurisdiction of the Court of Chancery within ten days
following such determination), which is vested in the exclusive jurisdiction of
a court or forum other than the Court of Chancery, or for which the Court of
Chancery does not have subject matter jurisdiction.

 

Section 12.2. Consent to Jurisdiction. If any action the subject matter of which
is within the scope of Section 12.1 immediately above is filed in a court other
than a court located within the State of Delaware (a “Foreign Action”) in the
name of any stockholder, such stockholder shall be deemed to have consented to
(a) the personal jurisdiction of the state and federal courts located within the
State of Delaware in connection with any action brought in any such court to
enforce Section 12.1 immediately above (an “FSC Enforcement Action”) and (b)
having service of process made upon such stockholder in any such FSC Enforcement
Action by service upon such stockholder’s counsel in the Foreign Action as agent
for such stockholder.

 

ARTICLE XIII

SEVERABILITY

 

If any provision or provisions (or any part thereof) of this Second Amended and
Restated Certificate shall be held to be invalid, illegal or unenforceable as
applied to any person, entity or circumstance for any reason whatsoever, then,
to the fullest extent permitted by law, (a) the validity, legality and
enforceability of such provisions in any other circumstance and of the remaining
provisions of this Second Amended and Restated Certificate (including, without
limitation, each portion of any paragraph of this Second Amended and Restated
Certificate containing any such provision held to be invalid, illegal or
unenforceable that is not itself held to be invalid, illegal or unenforceable)
and the application of such provision to other persons or entities and
circumstances shall not in any way be affected or impaired thereby, and (b) the
provisions of this Second Amended and Restated Certificate (including, without
limitation, each portion of any paragraph of this Second Amended and Restated
Certificate containing any such provision held to be invalid, illegal or
unenforceable) shall be construed so as to permit the Corporation to protect its
directors, officers, employees and agents from personal liability in respect of
their good faith service or for the benefit of the Corporation to the fullest
extent permitted by law.

 



 EX B-22 

 

 

IN WITNESS WHEREOF, [●] has caused this Second Amended and Restated Certificate
to be duly executed and acknowledged in its name and on its behalf by an
authorized officer as of the date first set forth above.

 

By: Name:Christopher Swinbank Title:Chief Executive Officer

 



 EX B-23 

 



  

Exhibit C

 

FORM OF

AMENDED AND RESTATED BYLAWS
OF

NRC GROUP HOLDINGS CORP. (THE “CORPORATION”)

(Amended and Restated [●], 2018)

 

ARTICLE I

OFFICES

 

Section 1.1. Registered Office. The registered office of the Corporation within
the State of Delaware shall be located at either (a) the principal place of
business of the Corporation in the State of Delaware or (b) the office of the
corporation or individual acting as the Corporation’s registered agent in
Delaware.

 

Section 1.2. Additional Offices. The Corporation may, in addition to its
registered office in the State of Delaware, have such other offices and places
of business, both within and outside the State of Delaware, as the Board of
Directors of the Corporation (the “Board”) may from time to time determine or as
the business and affairs of the Corporation may require.

 

ARTICLE II

STOCKHOLDERS MEETINGS

 

Section 2.1. Annual Meetings. The annual meeting of stockholders shall be held
at such place, either within or without the State of Delaware and time and on
such date as shall be determined by the Board and stated in the notice of the
meeting, provided that the Board may in its sole discretion determine that the
meeting shall not be held at any place, but may instead be held solely by means
of remote communication pursuant to Section 9.5(a). At each annual meeting, the
stockholders entitled to vote on such matters shall elect those directors of the
Corporation to fill any term of a directorship that expires on the date of such
annual meeting and may transact any other business as may properly be brought
before the meeting.

 

Section 2.2. Special Meetings. Except as otherwise required by law and subject
to the rights, if any, of the holders of any outstanding series of the preferred
stock of the Corporation (“Preferred Stock”), and to the requirements of
applicable law, special meetings of the stockholders of the Corporation for any
purpose or purposes may be called at any time only by or at the direction of the
Board, the Chief Executive Officer, or the Chairman of the Board; provided,
however, that at any time when JFL-NRC-SES Partners, LLC, a Delaware limited
liability company (“JFL Seller”), and J.F. Lehman & Company, LLC (“JFLCO”) and
each of its respective affiliates, subsidiaries and managed funds and its and
their successors and assigns (other than the Corporation and its subsidiaries)
(collectively with JFL Seller and JFLCO, “JFL”) beneficially owns, in the
aggregate, at least 50% in voting power of the stock of the Corporation entitled
to vote generally in the election of directors, special meetings of the
stockholders of the Corporation for any purpose or purposes shall also be
promptly called by or at the direction of the Board of Directors or the Chairman
of the Board upon the written request of JFL. For the purposes of these Bylaws,
beneficial ownership of shares shall be determined in accordance with Rule 13d-
3 promulgated under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”). Special meetings of stockholders shall be held at such place,
either within or without the State of Delaware, and at such and time and on such
date as shall be determined by the Board and stated in the Corporation’s notice
of the meeting, provided that the Board may in its sole discretion determine
that the meeting shall not be held at any place, but may instead be held solely
by means of remote communication pursuant to Section 9.5(a).

  

Ex C-1 

 

 

Section 2.3. Notices. Written notice of each stockholders meeting stating the
place, if any, date, and time of the meeting, and the means of remote
communication, if any, by which stockholders and proxy holders may be deemed to
be present in person and vote at such meeting and the record date for
determining the stockholders entitled to vote at the meeting, if such date is
different from the record date for determining stockholders entitled to notice
of the meeting, shall be given in the manner permitted by Section 9.3 to each
stockholder entitled to vote thereat as of the record date for determining the
stockholders entitled to notice of the meeting, by the Corporation not less than
10 nor more than 60 days before the date of the meeting unless otherwise
required by the General Corporation Law of the State of Delaware (the “DGCL”).
If said notice is for a stockholders meeting other than an annual meeting, it
shall in addition state the purpose or purposes for which the meeting is called,
and the business transacted at such meeting shall be limited to the matters so
stated in the Corporation’s notice of meeting (or any supplement thereto). Any
meeting of stockholders as to which notice has been given may be postponed, and
any meeting of stockholders as to which notice has been given may be cancelled,
by the Board upon public announcement (as defined in Section 2.7(c)) given
before the date previously scheduled for such meeting.

 

Section 2.4. Quorum. Except as otherwise provided by applicable law, the
Corporation’s Second Amended and Restated Certificate of Incorporation, as the
same may be amended or restated from time to time (the “Certificate of
Incorporation”) or these Bylaws, the presence, in person or by proxy, at a
stockholders meeting of the holders of shares of outstanding capital stock of
the Corporation representing a majority of the voting power of all outstanding
shares of capital stock of the Corporation entitled to vote at such meeting
shall constitute a quorum for the transaction of business at such meeting,
except that when specified business is to be voted on by a class or series of
stock voting as a class, the holders of shares representing a majority of the
voting power of the outstanding shares of such class or series shall constitute
a quorum of such class or series for the transaction of such business. If a
quorum shall not be present or represented by proxy at any meeting of the
stockholders of the Corporation, the chairman of the meeting may adjourn the
meeting from time to time in the manner provided in Section 2.6 until a quorum
shall attend. The stockholders present at a duly convened meeting may continue
to transact business until adjournment, notwithstanding the withdrawal of enough
stockholders to leave less than a quorum. Shares of its own stock belonging to
the Corporation or to another corporation, if a majority of the voting power of
the shares entitled to vote in the election of directors of such other
corporation is held, directly or indirectly, by the Corporation, shall neither
be entitled to vote nor be counted for quorum purposes; provided, however, that
the foregoing shall not limit the right of the Corporation or any such other
corporation to vote shares held by it in a fiduciary capacity.

  

Ex C-2 

 

 

Section 2.5. Voting of Shares.

 

(a) Voting Lists. The Secretary of the Corporation (the “Secretary”) shall
prepare, or shall cause the officer or agent who has charge of the stock ledger
of the Corporation to prepare and make, at least 10 days before every meeting of
stockholders, a complete list of the stockholders of record entitled to vote at
such meeting; provided, however, that if the record date for determining the
stockholders entitled to vote is less than 10 days before the meeting date, the
list shall reflect the stockholders entitled to vote as of the tenth day before
the meeting date, arranged in alphabetical order and showing the address and the
number and class of shares registered in the name of each stockholder. Nothing
contained in this Section 2.5(a) shall require the Corporation to include
electronic mail addresses or other electronic contact information on such list.
Such list shall be open to the examination of any stockholder, for any purpose
germane to the meeting, during ordinary business hours for a period of at least
10 days prior to the meeting: (i) on a reasonably accessible electronic network,
provided that the information required to gain access to such list is provided
with the notice of the meeting, or (ii) during ordinary business hours, at the
principal place of business of the Corporation. In the event that the
Corporation determines to make the list available on an electronic network, the
Corporation may take reasonable steps to ensure that such information is
available only to stockholders of the Corporation. If the meeting is to be held
at a place, then the list shall be produced and kept at the time and place of
the meeting during the whole time thereof, and may be inspected by any
stockholder who is present. If a meeting of stockholders is to be held solely by
means of remote communication as permitted by Section 9.5(a), the list shall be
open to the examination of any stockholder during the whole time of the meeting
on a reasonably accessible electronic network, and the information required to
access such list shall be provided with the notice of meeting. The stock ledger
shall be the only evidence as to who are the stockholders entitled to examine
the list required by this Section 2.5(a) or to vote in person or by proxy at any
meeting of stockholders.

 

(b) Manner of Voting. At any stockholders meeting, every stockholder entitled to
vote may vote in person or by proxy. If authorized by the Board, the voting by
stockholders or proxy holders at any meeting conducted by remote communication
may be effected by a ballot submitted by electronic transmission (as defined in
Section 9.3), provided that any such electronic transmission must either set
forth or be submitted with information from which the Corporation can determine
that the electronic transmission was authorized by the stockholder or proxy
holder. The Board, in its discretion, or the chairman of the meeting of
stockholders, in such person’s discretion, may require that any votes cast at
such meeting shall be cast by written ballot.

 

(c) Proxies. Each stockholder entitled to vote at a meeting of stockholders or
to express consent or dissent to corporate action in writing without a meeting
may authorize another person or persons to act for such stockholder by proxy,
but no such proxy shall be voted or acted upon after three years from its date,
unless the proxy provides for a longer period. Proxies need not be filed with
the Secretary until the meeting is called to order, but shall be filed with the
Secretary before being voted. Without limiting the manner in which a stockholder
may authorize another person or persons to act for such stockholder as proxy,
either of the following shall constitute a valid means by which a stockholder
may grant such authority. No stockholder shall have cumulative voting rights.

 

(i) A stockholder may execute a writing authorizing another person or persons to
act for such stockholder as proxy. Execution may be accomplished by the
stockholder or such stockholder’s authorized officer, director, employee or
agent signing such writing or causing such person’s signature to be affixed to
such writing by any reasonable means, including, but not limited to, by
facsimile signature.

  

Ex C-3 

 

 

(ii) A stockholder may authorize another person or persons to act for such
stockholder as proxy by transmitting or authorizing the transmission of an
electronic transmission to the person who will be the holder of the proxy or to
a proxy solicitation firm, proxy support service organization or like agent duly
authorized by the person who will be the holder of the proxy to receive such
transmission, provided that any such electronic transmission must either set
forth or be submitted with information from which it can be determined that the
electronic transmission was authorized by the stockholder. Any copy, facsimile
telecommunication or other reliable reproduction of the writing or transmission
authorizing another person or persons to act as proxy for a stockholder may be
substituted or used in lieu of the original writing or transmission for any and
all purposes for which the original writing or transmission could be used;
provided that such copy, facsimile telecommunication or other reproduction shall
be a complete reproduction of the entire original writing or transmission.

 

(d) Required Vote. Subject to the rights of the holders of one or more series of
Preferred Stock, voting separately by class or series, to elect directors
pursuant to the terms of one or more series of Preferred Stock, at all meetings
of stockholders at which a quorum is present, the election of directors shall be
determined by a plurality of the votes cast by the stockholders present in
person or represented by proxy at the meeting and entitled to vote thereon. All
other matters presented to the stockholders at a meeting at which a quorum is
present shall be determined by the vote of a majority of the votes cast by the
stockholders present in person or represented by proxy at the meeting and
entitled to vote thereon, unless the matter is one upon which, by applicable
law, the Certificate of Incorporation, these Bylaws or applicable stock exchange
rules, a different vote is required, in which case such provision shall govern
and control the decision of such matter.

 

(e) Inspectors of Election. The Board may, and shall if required by law, in
advance of any meeting of stockholders, designate one or more persons as
inspectors of election, who may be employees of the Corporation or otherwise
serve the Corporation in other capacities, to act at such meeting of
stockholders or any adjournment thereof and to make a written report thereof.
The Board may appoint one or more persons as alternate inspectors to replace any
inspector who fails to act. If no inspectors of election or alternates are
appointed by the Board, the chairman of the meeting shall appoint one or more
inspectors to act at the meeting. Each inspector, before discharging his or her
duties, shall take and sign an oath faithfully to execute the duties of
inspector with strict impartiality and according to the best of his or her
ability. The inspectors shall ascertain and report the number of outstanding
shares and the voting power of each; determine the number of shares present in
person or represented by proxy at the meeting and the validity of proxies and
ballots; count all votes and ballots and report the results; determine and
retain for a reasonable period a record of the disposition of any challenges
made to any determination by the inspectors; and certify their determination of
the number of shares represented at the meeting and their count of all votes and
ballots. No person who is a candidate for an office at an election may serve as
an inspector at such election. Each report of an inspector shall be in writing
and signed by the inspector or by a majority of them if there is more than one
inspector acting at such meeting. If there is more than one inspector, the
report of a majority shall be the report of the inspectors.

  

Ex C-4 

 

 

Section 2.6. Adjournments. Any meeting of stockholders, annual or special, may
be adjourned by the chairman of the meeting, from time to time, whether or not
there is a quorum, to reconvene at the same or some other place. Notice need not
be given of any such adjourned meeting if the date, time, and place, if any,
thereof, and the means of remote communication, if any, by which stockholders
and proxy holders may be deemed to be present in person and vote at such
adjourned meeting are announced at the meeting at which the adjournment is
taken. At the adjourned meeting the stockholders, or the holders of any class or
series of stock entitled to vote separately as a class, as the case may be, may
transact any business that might have been transacted at the original meeting.
If the adjournment is for more than 30 days, notice of the adjourned meeting
shall be given to each stockholder of record entitled to vote at the meeting. If
after the adjournment a new record date for stockholders entitled to vote is
fixed for the adjourned meeting, the Board shall fix a new record date for
notice of such adjourned meeting in accordance with Section 9.2, and shall give
notice of the adjourned meeting to each stockholder of record entitled to vote
at such adjourned meeting as of the record date fixed for notice of such
adjourned meeting.

 

Section 2.7. Advance Notice for Business.

 

(a) Annual Meetings of Stockholders. No business may be transacted at an annual
meeting of stockholders, other than business that is either (i) specified in the
Corporation’s notice of meeting (or any supplement thereto) given by or at the
direction of the Board, (ii) otherwise properly brought before the annual
meeting by or at the direction of the Board or (iii) otherwise properly brought
before the annual meeting by any stockholder of the Corporation (x) who is a
stockholder of record entitled to vote at such annual meeting on the date of the
giving of the notice provided for in this Section 2.7(a)(a) and on the record
date for the determination of stockholders entitled to vote at such annual
meeting and (y) who complies with the notice procedures set forth in this
Section 2.7(a). Notwithstanding anything in this (a) to the contrary, only
persons nominated for election as a director to fill any term of a directorship
that expires on the date of the annual meeting pursuant to Section 3.2 will be
considered for election at such meeting.

 

(i) In addition to any other applicable requirements, for business (other than
nominations) to be properly brought before an annual meeting by a stockholder,
such stockholder must have given timely notice thereof in proper written form to
the Secretary and such business must otherwise be a proper matter for
stockholder action. Subject to Section 2.7(a)(iii), a stockholder’s notice to
the Secretary with respect to such business, to be timely, must be received by
the Secretary at the principal executive offices of the Corporation not later
than the close of business on the 90th day nor earlier than the opening of
business on the 120th day before the anniversary date of the immediately
preceding annual meeting of stockholders; provided, however, that in the event
that the annual meeting is called for a date that is not within 30 days before
or after such anniversary date, notice by the stockholder to be timely must be
so received no earlier than the opening of business on the 120th day before the
meeting and not later than the later of (x) the close of business on the 90th
day before the meeting or (y) the close of business on the 10th day following
the day on which public announcement of the date of the annual meeting is first
made by the Corporation. The public announcement of an adjournment of an annual
meeting shall not commence a new time period for the giving of a stockholder’s
notice as described in this (a).

  

Ex C-5 

 

 

(ii) To be in proper written form, a stockholder’s notice to the Secretary with
respect to any business (other than nominations) must set forth as to each such
matter such stockholder proposes to bring before the annual meeting (A) a brief
description of the business desired to be brought before the annual meeting, the
text of the proposal or business (including the text of any resolutions proposed
for consideration and in the event such business includes a proposal to amend
these Bylaws, the language of the proposed amendment) and the reasons for
conducting such business at the annual meeting, (B) the name and record address
of such stockholder and the name and address of the beneficial owner, if any, on
whose behalf the proposal is made, (C) the class or series and number of shares
of capital stock of the Corporation that are owned beneficially and of record by
such stockholder and by the beneficial owner, if any, on whose behalf the
proposal is made, (D) a description of all arrangements or understandings
between such stockholder and the beneficial owner, if any, on whose behalf the
proposal is made and any other person or persons (including their names) in
connection with the proposal of such business by such stockholder, (E) any
material interest of such stockholder and the beneficial owner, if any, on whose
behalf the proposal is made in such business and (F) a representation that such
stockholder (or a qualified representative of such stockholder) intends to
appear in person or by proxy at the annual meeting to bring such business before
the meeting.

 

(iii) The foregoing notice requirements of this (a) shall be deemed satisfied by
a stockholder as to any proposal (other than nominations) if the stockholder has
notified the Corporation of such stockholder’s intention to present such
proposal at an annual meeting in compliance with Rule 14a-8 (or any successor
thereof) of the Exchange Act, and such stockholder has complied with the
requirements of such rule for inclusion of such proposal in a proxy statement
prepared by the Corporation to solicit proxies for such annual meeting. No
business shall be conducted at the annual meeting of stockholders except
business brought before the annual meeting in accordance with the procedures set
forth in this (a), provided, however, that once business has been properly
brought before the annual meeting in accordance with such procedures, nothing in
this Section 2.7(a) (a)shall be deemed to preclude discussion by any stockholder
of any such business. If the Board or the chairman of the annual meeting
determines that any stockholder proposal was not made in accordance with the
provisions of this Section 2.7(a) (a)or that the information provided in a
stockholder’s notice does not satisfy the information requirements of this
Section 2.7(a)(a), such proposal shall not be presented for action at the annual
meeting. Notwithstanding the foregoing provisions of this Section 2.7(a), if the
stockholder (or a qualified representative of the stockholder) does not appear
at the annual meeting of stockholders of the Corporation to present the proposed
business, such proposed business shall not be transacted, notwithstanding that
proxies in respect of such matter may have been received by the Corporation.

 

(iv) In addition to the provisions of this Section 2.7(a)(a), a stockholder
shall also comply with all applicable requirements of the Exchange Act and the
rules and regulations thereunder with respect to the matters set forth herein.
Nothing in this Section 2.7(a) (a)shall be deemed to affect any rights of
stockholders to request inclusion of proposals in the Corporation’s proxy
statement pursuant to Rule 14a-8 under the Exchange Act.

 

(b) Special Meetings of Stockholders. Only such business shall be conducted at a
special meeting of stockholders as shall have been brought before the meeting
pursuant to the Corporation’s notice of meeting. Nominations of persons for
election to the Board may be made at a special meeting of stockholders at which
directors are to be elected pursuant to the Corporation’s notice of meeting only
pursuant to Section 3.2.

  

Ex C-6 

 

 

(c) Public Announcement. For purposes of these Bylaws, “public announcement”
shall mean disclosure in a press release reported by the Dow Jones News Service,
Associated Press or comparable national news service or in a document publicly
filed by the Corporation with the Securities and Exchange Commission pursuant to
Sections 13, 14 or 15(d) of the Exchange Act (or any successor thereto).

 

(d) Notwithstanding anything to the contrary contained in this Section 2.7, for
as long as the Investor Rights Agreement remains in effect, JFL shall not be
subject to the notice and other requirements set forth in this Section 2.7 with
respect to any annual or special meeting of stockholders.

 

Section 2.8. Conduct of Meetings. The chairman of each annual and special
meeting of stockholders shall be the Chairman of the Board or, in the absence
(or inability or refusal to act) of the Chairman of the Board, the Chief
Executive Officer (if he or she shall be a director) or, in the absence (or
inability or refusal to act of the Chief Executive Officer or if the Chief
Executive Officer is not a director, the President (if he or she shall be a
director) or, in the absence (or inability or refusal to act) of the President
or if the President is not a director, such other person as shall be appointed
by the Board. The date and time of the opening and the closing of the polls for
each matter upon which the stockholders will vote at a meeting shall be
announced at the meeting by the chairman of the meeting. The Board may adopt
such rules and regulations for the conduct of the meeting of stockholders as it
shall deem appropriate. Except to the extent inconsistent with these Bylaws or
such rules and regulations as adopted by the Board, the chairman of any meeting
of stockholders shall have the right and authority to convene and to adjourn the
meeting, to prescribe such rules, regulations and procedures and to do all such
acts as, in the judgment of such chairman, are appropriate for the proper
conduct of the meeting. Such rules, regulations or procedures, whether adopted
by the Board or prescribed by the chairman of the meeting, may include, without
limitation, the following: (a) the establishment of an agenda or order of
business for the meeting; (b) rules and procedures for maintaining order at the
meeting and the safety of those present; (c) limitations on attendance at or
participation in the meeting to stockholders of record of the Corporation, their
duly authorized and constituted proxies or such other persons as the chairman of
the meeting shall determine; (d) restrictions on entry to the meeting after the
time fixed for the commencement thereof; and (e) limitations on the time
allotted to questions or comments by participants. Unless and to the extent
determined by the Board or the chairman of the meeting, meetings of stockholders
shall not be required to be held in accordance with the rules of parliamentary
procedure. The secretary of each annual and special meeting of stockholders
shall be the Secretary or, in the absence (or inability or refusal to act) of
the Secretary, an Assistant Secretary so appointed to act by the chairman of the
meeting. In the absence (or inability or refusal to act) of the Secretary and
all Assistant Secretaries, the chairman of the meeting may appoint any person to
act as secretary of the meeting.

 

Section 2.9. Consents in Lieu of Meeting. Except as may be otherwise provided
for or fixed pursuant to the Certificate of Incorporation relating to the rights
of the holders of any outstanding series of Preferred Stock, any action required
or permitted to be taken by the stockholders of the Corporation must be effected
by a duly called annual or special meeting of such stockholders and may not be
effected by written consent of the stockholders of the Corporation.

  

Ex C-7 

 

 

ARTICLE III

DIRECTORS

 

Section 3.1. Powers. The business and affairs of the Corporation shall be
managed by or under the direction of the Board, which may exercise all such
powers of the Corporation and do all such lawful acts and things as are not by
statute or by the Certificate of Incorporation or by these Bylaws required to be
exercised or done by the stockholders. Directors need not be stockholders or
residents of the State of Delaware.

 

Section 3.2. Advance Notice for Nomination of Directors.

 

(a) Only persons who are nominated in accordance with the following procedures
shall be eligible for election as directors of the Corporation, except as may be
otherwise provided by the terms of one or more series of Preferred Stock with
respect to the rights of holders of one or more series of Preferred Stock to
elect directors or as contemplated by and pursuant to the terms of the Investor
Rights Agreement, dated as of [●], 2018 (as the same may be amended,
supplemented, restated or otherwise modified from time to time, the “Investor
Rights Agreement”), by and among the Corporation, JFL Seller and JFLCO.
Nominations of persons for election to the Board at any annual meeting of
stockholders, or at any special meeting of stockholders called for the purpose
of electing directors as set forth in the Corporation’s notice of such special
meeting, may be made (i) by or at the direction of the Board or (ii) by any
stockholder of the Corporation (x) who is a stockholder of record entitled to
vote in the election of directors on the date of the giving of the notice
provided for in this Section 3.2 and on the record date for the determination of
stockholders entitled to vote at such meeting and (y) who complies with the
notice procedures set forth in this Section 3.2.

 

(b) In addition to any other applicable requirements, for a nomination to be
made by a stockholder, such stockholder must have given timely notice thereof in
proper written form to the Secretary. To be timely, a stockholder’s notice to
the Secretary must be received by the Secretary at the principal executive
offices of the Corporation (i) in the case of an annual meeting, not later than
the close of business on the 90th day nor earlier than the opening of business
on the 120th day before the anniversary date of the immediately preceding annual
meeting of stockholders; provided, however, that in the event that the annual
meeting is called for a date that is not within 30 days before or after such
anniversary date, notice by the stockholder to be timely must be so received no
earlier than the opening of business on the 120th day before the meeting and not
later than the later of (x) the close of business on the 90th day before the
meeting or (y) the close of business on the 10th day following the day on which
public announcement of the date of the annual meeting was first made by the
Corporation; and (ii) in the case of a special meeting of stockholders called
for the purpose of electing directors, not later than the close of business on
the 10th day following the day on which public announcement of the date of the
special meeting is first made by the Corporation. In no event shall the public
announcement of an adjournment or postponement of an annual meeting or special
meeting commence a new time period (or extend any time period) for the giving of
a stockholder’s notice as described in this Section 3.2.

  

Ex C-8 

 

 

(c) Notwithstanding anything in Section 3.2(b) to the contrary, in the event
that the number of directors to be elected to the Board at an annual meeting is
greater than the number of directors whose terms expire on the date of the
annual meeting and there is no public announcement by the Corporation naming all
of the nominees for the additional directors to be elected or specifying the
size of the increased Board before the close of business on the 90th day prior
to the anniversary date of the immediately preceding annual meeting of
stockholders, a stockholder’s notice required by this Section 3.2 shall also be
considered timely, but only with respect to nominees for the additional
directorships created by such increase that are to be filled by election at such
annual meeting, if it shall be received by the Secretary at the principal
executive offices of the Corporation not later than the close of business on the
10th day following the date on which such public announcement was first made by
the Corporation.

 

(d) To be in proper written form, a stockholder’s notice to the Secretary must
set forth (i) as to each person whom the stockholder proposes to nominate for
election as a director (A) the name, age, business address and residence address
of the person, (B) the principal occupation or employment of the person, (C) the
class or series and number of shares of capital stock of the Corporation that
are owned beneficially or of record by the person and (D) any other information
relating to the person that would be required to be disclosed in a proxy
statement or other filings required to be made in connection with solicitations
of proxies for election of directors pursuant to Section 14 of the Exchange Act
and the rules and regulations promulgated thereunder; and (ii) as to the
stockholder giving the notice (A) the name and record address of such
stockholder as they appear on the Corporation’s books and the name and address
of the beneficial owner, if any, on whose behalf the nomination is made, (B) the
class or series and number of shares of capital stock of the Corporation that
are owned beneficially and of record by such stockholder and the beneficial
owner, if any, on whose behalf the nomination is made, (C) a description of all
arrangements or understandings relating to the nomination to be made by such
stockholder among such stockholder, the beneficial owner, if any, on whose
behalf the nomination is made, each proposed nominee and any other person or
persons (including their names), (D) a representation that such stockholder (or
a qualified representative of such stockholder) intends to appear in person or
by proxy at the meeting to nominate the persons named in its notice and (E) any
other information relating to such stockholder and the beneficial owner, if any,
on whose behalf the nomination is made that would be required to be disclosed in
a proxy statement or other filings required to be made in connection with
solicitations of proxies for election of directors pursuant to Section 14 of the
Exchange Act and the rules and regulations promulgated thereunder. Such notice
must be accompanied by a written consent of each proposed nominee to being named
as a nominee and to serve as a director if elected.

 

(e) If the Board or the chairman of the meeting of stockholders determines that
any nomination was not made in accordance with the provisions of this Section
3.2, or that the information provided in a stockholder’s notice does not satisfy
the information requirements of this Section 3.2, then such nomination shall not
be considered at the meeting in question. Notwithstanding the foregoing
provisions of this Section 3.2, if the stockholder (or a qualified
representative of the stockholder) does not appear at the meeting of
stockholders of the Corporation to present the nomination, such nomination shall
be disregarded, notwithstanding that proxies in respect of such nomination may
have been received by the Corporation.

 

(f) In addition to the provisions of this Section 3.2, a stockholder shall also
comply with all of the applicable requirements of the Exchange Act and the rules
and regulations thereunder with respect to the matters set forth herein. Nothing
in this Section 3.2 shall be deemed to affect any rights of the holders of
Preferred Stock to elect directors pursuant to the Certificate of Incorporation.

  

Ex C-9 

 

 

(g) Notwithstanding anything to the contrary contained in this Section 3.2, for
as long as the Investor Rights Agreement remains in effect, none of JFL nor any
JFL Director (as defined in the Investor Rights Agreement) shall be subject to
the notice and other requirements and procedures set forth in this Section 3.2
with respect to any annual or special meeting of stockholders.

 

Section 3.3. Compensation. Unless otherwise restricted by the Certificate of
Incorporation or these Bylaws, the Board shall have the authority to fix the
compensation of directors. The directors may be reimbursed their expenses, if
any, of attendance at each meeting of the Board, including for service on a
committee of the Board, and may be paid either a fixed sum for attendance at
each meeting of the Board or other compensation as director. No such payment
shall preclude any director from serving the Corporation in any other capacity
and receiving compensation therefor. Members of committees of the Board may be
allowed like compensation and reimbursement of expenses for service on the
committee.

 

Section 3.4. U.S. Citizenship Requirement for Directors. So long as the
Corporation is subject to the U.S. Maritime Laws, no more than a minority of the
number of directors necessary to constitute a quorum of the Board of Directors
(or the portion thereof as the Board of Directors may determine to be necessary
under U.S. Maritime Laws in order for the Corporation to continue as a U.S.
Citizen) shall be Non-U.S. Citizens.

 

ARTICLE IV

BOARD MEETINGS

 

Section 4.1. Annual Meetings. The Board shall meet as soon as practicable after
the adjournment of each annual stockholders meeting at the place of the annual
stockholders meeting unless the Board shall fix another time and place and give
notice thereof in the manner required herein for special meetings of the Board.
No notice to the directors shall be necessary to legally convene this meeting,
except as provided in this Section 4.1.

 

Section 4.2. Regular Meetings. Regularly scheduled, periodic meetings of the
Board may be held without notice at such times, dates and places (within or
without the State of Delaware) as shall from time to time be determined by the
Board.

 

Section 4.3. Special Meetings. Special meetings of the Board (a) may be called
by the Chairman of the Board or President and (b) shall be called by the
Chairman of the Board, President or Secretary on the written request of at least
a majority of directors then in office, or the sole director, as the case may
be, and shall be held at such time, date and place (within or without the State
of Delaware) as may be determined by the person calling the meeting or, if
called upon the request of directors or the sole director, as specified in such
written request. Notice of each special meeting of the Board shall be given, as
provided in Section 9.3, to each director (i) at least 24 hours before the
meeting if such notice is oral notice given personally or by telephone or
written notice given by hand delivery or by means of a form of electronic
transmission and delivery; (ii) at least two days before the meeting if such
notice is sent by a nationally recognized overnight delivery service; and (iii)
at least five days before the meeting if such notice is sent through the United
States mail. If the Secretary shall fail or refuse to give such notice, then the
notice may be given by the officer who called the meeting or the directors who
requested the meeting. Any and all business that may be transacted at a regular
meeting of the Board may be transacted at a special meeting. Except as may be
otherwise expressly provided by applicable law, the Certificate of
Incorporation, or these Bylaws, neither the business to be transacted at, nor
the purpose of, any special meeting need be specified in the notice or waiver of
notice of such meeting. A special meeting may be held at any time without notice
if all the directors are present or if those not present waive notice of the
meeting in accordance with Section 9.4.

  

Ex C-10 

 

 

Section 4.4. Quorum; Required Vote. A majority of the Board shall constitute a
quorum for the transaction of business at any meeting of the Board, and the act
of a majority of the directors present at any meeting at which there is a quorum
shall be the act of the Board, except as may be otherwise specifically provided
by applicable law, the Certificate of Incorporation or these Bylaws. If a quorum
shall not be present at any meeting, a majority of the directors present may
adjourn the meeting from time to time, without notice other than announcement at
the meeting, until a quorum is present.

 

Section 4.5. Consent In Lieu of Meeting. Unless otherwise restricted by the
Certificate of Incorporation or these Bylaws, any action required or permitted
to be taken at any meeting of the Board or any committee thereof may be taken
without a meeting if all members of the Board or committee, as the case may be,
consent thereto in writing or by electronic transmission, and the writing or
writings or electronic transmission or transmissions (or paper reproductions
thereof) are filed with the minutes of proceedings of the Board or committee.
Such filing shall be in paper form if the minutes are maintained in paper form
and shall be in electronic form if the minutes are maintained in electronic
form.

 

Section 4.6. Organization. The chairman of each meeting of the Board shall be
the Chairman of the Board or, in the absence (or inability or refusal to act) of
the Chairman of the Board, the Chief Executive Officer (if he or she shall be a
director) or, in the absence (or inability or refusal to act) of the Chief
Executive Officer or if the Chief Executive Officer is not a director, the
President (if he or she shall be a director) or in the absence (or inability or
refusal to act) of the President or if the President is not a director, a
chairman elected from the directors present. The Secretary shall act as
secretary of all meetings of the Board. The Chairman of the Board (if one has
been appointed) and any person acting in the absence or disability of the
Chairman of the Board shall be a U.S. Citizen. In the absence (or inability or
refusal to act) of the Secretary, an Assistant Secretary shall perform the
duties of the Secretary at such meeting. In the absence (or inability or refusal
to act) of the Secretary and all Assistant Secretaries, the chairman of the
meeting may appoint any person to act as secretary of the meeting.

  

Ex C-11 

 

 

ARTICLE V

COMMITTEES OF DIRECTORS

 

Section 5.1. Establishment. The Board may by resolution passed by a majority of
the Board designate one or more committees, each committee to consist of one or
more of the directors of the Corporation. Each committee shall keep regular
minutes of its meetings and report the same to the Board when required. The
Board shall have the power at any time to fill vacancies in, to change the
membership of, or to dissolve any such committee.

 

Section 5.2. U.S. Citizenship of Executive Committee Members. No more than a
minority of the number of directors necessary to constitute a quorum of any
committee of the Board of Directors (or such other portion thereof as the Board
of Directors may determine to be necessary under U.S. Maritime Laws in order for
the Corporation to continue as a U.S. Citizen) with executive power and
authority, which for the sake of clarity excludes the Audit Committee,
Compensation Committee, and Nominating and Corporate Governance Committee (such
committee or other portion of the Board of Directors being an “Executive
Committee”), shall be Non-U.S. Citizens. The chairman of any Executive Committee
of the Board of Directors and any other person who chairs a meeting of any
Executive Committee of the Board of Directors shall be a U.S. Citizen.

 

Section 5.3. Available Powers. Any committee established pursuant to Section
5.1, to the extent permitted by applicable law and by resolution of the Board,
shall have and may exercise all of the powers and authority of the Board in the
management of the business and affairs of the Corporation, and may authorize the
seal of the Corporation to be affixed to all papers that may require it.

 

Section 5.4. Alternate Members. The Board may designate one or more directors as
alternate members of any committee, who may replace any absent or disqualified
member at any meeting of such committee. In the absence or disqualification of a
member of the committee, the member or members thereof present at any meeting
and not disqualified from voting, whether or not he, she or they constitute a
quorum, may unanimously appoint another member of the Board to act at the
meeting in place of any such absent or disqualified member.

 

Section 5.5. Procedures. Unless the Board otherwise provides, the time, date,
place, if any, and notice of meetings of a committee shall be determined by such
committee. At meetings of a committee, a majority of the number of members of
the committee (but not including any alternate member, unless such alternate
member has replaced any absent or disqualified member at the time of, or in
connection with, such meeting) shall constitute a quorum for the transaction of
business. The act of a majority of the members present at any meeting at which a
quorum is present shall be the act of the committee, except as otherwise
specifically provided by applicable law, the Certificate of Incorporation, these
Bylaws or the Board. If a quorum is not present at a meeting of a committee, the
members present may adjourn the meeting from time to time, without notice other
than an announcement at the meeting, until a quorum is present. Unless the Board
otherwise provides and except as provided in these Bylaws, each committee
designated by the Board may make, alter, amend and repeal rules for the conduct
of its business. In the absence of such rules each committee shall conduct its
business in the same manner as the Board is authorized to conduct its business
pursuant to Article III and Article IV of these Bylaws.

  

Ex C-12 

 

 

ARTICLE VI

OFFICERS

 

Section 6.1. Officers. The officers of the Corporation elected by the Board
shall be a Chief Executive Officer, a Chief Financial Officer, a Secretary and
such other officers (including without limitation, an executive Chairman of the
Board, President, Vice Presidents, Assistant Secretaries, Treasurer and
Assistant Treasurers) as the Board from time to time may determine. Officers
elected by the Board shall each have such powers and duties as generally pertain
to their respective offices, subject to the specific provisions of this Article
VI or such other authority as may be specifically conferred by the Board upon
such election. Such officers shall also have such other powers and duties as
from time to time may be conferred by the Board. The Chief Executive Officer or
President may also appoint such other officers (including without limitation one
or more Vice Presidents and Controllers) as may be necessary or desirable for
the conduct of the business of the Corporation. Such other officers shall have
such powers and duties and shall hold their offices for such terms as may be
provided in these Bylaws or as may be prescribed by the Board or, if such
officer has been appointed by the Chief Executive Officer or President, as may
be prescribed by the appointing officer.

 

(a) Chairman of the Board. The Board of Directors may appoint a Chairman of the
Board. If the Board of Directors appoints a Chairman of the Board, he or she
shall perform such duties and possess such powers as are assigned to him by the
Board of Directors, including as an officer of the Corporation if so designated.
Unless otherwise provided by the Board of Directors, he or she shall preside at
all meetings of the Board of Directors. The Chairman of the Board must be a
director of the Corporation. The powers and duties of the Chairman of the Board
shall not include supervision or control of the preparation of the financial
statements of the Corporation (other than through participation as a member of
the Board). The position of Chairman of the Board and Chief Executive Officer
may be held by the same person. The Chairman of the Board shall be a U.S.
Citizen.

 

(b) Chief Executive Officer. The Chief Executive Officer shall be the chief
executive officer of the Corporation, shall have general supervision of the
affairs of the Corporation and general control of all of its business subject to
the ultimate authority of the Board, and shall be responsible for the execution
of the policies of the Board with respect to such matters, except to the extent
any such powers and duties have been prescribed to the Chairman of the Board
pursuant to Section 6.1(a) above. In the absence (or inability or refusal to
act) of the Chairman of the Board, the Chief Executive Officer (if he or she
shall be a director) shall preside when present at all meetings of the
stockholders and the Board. The position of Chief Executive Officer and
President may be held by the same person. The Chief Executive Officer (by
whatever title) shall be a U.S. Citizen.

 

(c) President. The President shall make recommendations to the Chief Executive
Officer on all operational matters that would normally be reserved for the final
executive responsibility of the Chief Executive Officer. In the absence (or
inability or refusal to act) of the Chairman of the Board and Chief Executive
Officer, the President (if he or she shall be a director) shall preside when
present at all meetings of the stockholders and the Board. The President shall
also perform such duties and have such powers as shall be designated by the
Board. The position of President and Chief Executive Officer may be held by the
same person. If no Chief Executive Officer has been appointed, the President
shall be the Chief Executive Officer and shall be a U.S. Citizen.

  

Ex C-13 

 

 

(d) Vice Presidents. In the absence (or inability or refusal to act) of the
President, the Vice President (or in the event there be more than one Vice
President, the Vice Presidents in the order designated by the Board) shall
perform the duties and have the powers of the President provided, however, that
no Vice President who is a Non-U.S. Citizen shall have any authority or power,
or be authorized to perform the duties, of the Chief Executive Officer in the
absence (or inability or refusal to act) of the Chief Executive Officer. Any one
or more of the Vice Presidents may be given an additional designation of rank or
function.

 

(e) Secretary.

 

(i) The Secretary shall attend all meetings of the stockholders, the Board and
(as required) committees of the Board and shall record the proceedings of such
meetings in books to be kept for that purpose. The Secretary shall give, or
cause to be given, notice of all meetings of the stockholders and special
meetings of the Board and shall perform such other duties as may be prescribed
by the Board, the Chairman of the Board, Chief Executive Officer or President.
The Secretary shall have custody of the corporate seal of the Corporation and
the Secretary, or any Assistant Secretary, shall have authority to affix the
same to any instrument requiring it, and when so affixed, it may be attested by
his or her signature or by the signature of such Assistant Secretary. The Board
may give general authority to any other officer to affix the seal of the
Corporation and to attest the affixing thereof by his or her signature.

 

(ii) The Secretary shall keep, or cause to be kept, at the principal executive
office of the Corporation or at the office of the Corporation’s transfer agent
or registrar, if one has been appointed, a stock ledger, or duplicate stock
ledger, showing the names of the stockholders and their addresses, the number
and classes of shares held by each and, with respect to certificated shares, the
number and date of certificates issued for the same and the number and date of
certificates cancelled.

 

(f) Assistant Secretaries. The Assistant Secretary or, if there be more than
one, the Assistant Secretaries in the order determined by the Board shall, in
the absence (or inability or refusal to act) of the Secretary, perform the
duties and have the powers of the Secretary.

 

(g) Chief Financial Officer. The Chief Financial Officer shall perform all
duties commonly incident to that office (including, without limitation, the care
and custody of the funds and securities of the Corporation, which from time to
time may come into the Chief Financial Officer’s hands and the deposit of the
funds of the Corporation in such banks or trust companies as the Board, the
Chief Executive Officer or the President may authorize).

 

(h) Treasurer. The Treasurer shall, in the absence (or inability or refusal to
act) of the Chief Financial Officer, perform the duties and exercise the powers
of the Chief Financial Officer.

 

Section 6.2. Term of Office; Removal; Vacancies. The elected officers of the
Corporation shall be appointed by the Board and shall hold office until their
successors are duly elected and qualified by the Board or until their earlier
death, resignation, retirement, disqualification, or removal from office. Any
officer may be removed, with or without cause, at any time by the Board. Any
officer appointed by the Chief Executive Officer or President may also be
removed, with or without cause, by the Chief Executive Officer or President, as
the case may be, unless the Board otherwise provides. Any vacancy occurring in
any elected office of the Corporation may be filled by the Board. Any vacancy
occurring in any office appointed by the Chief Executive Officer or President
may be filled by the Chief Executive Officer, or President, as the case may be,
unless the Board then determines that such office shall thereupon be elected by
the Board, in which case the Board shall elect such officer.

  

Ex C-14 

 

 

Section 6.3. Other Officers. The Board may delegate the power to appoint such
other officers and agents, and may also remove such officers and agents or
delegate the power to remove same, as it shall from time to time deem necessary
or desirable.

 

Section 6.4. Multiple Officeholders; Stockholder and Director Officers. Any
number of offices may be held by the same person unless the Certificate of
Incorporation or these Bylaws otherwise provide. Officers need not be
stockholders or residents of the State of Delaware.

 

Section 6.5. Citizenship Restriction on Delegation of Authority, Power and
Duties. No person who is a Non-U.S. Citizen may exercise or be delegated any
authority, power or duties of the Chairman of the Board or the Chief Executive
Officer (by whatever title).

 

ARTICLE VII

SHARES

 

Section 7.1. Certificated and Uncertificated Shares. The shares of the
Corporation may be certificated or uncertificated, subject to the sole
discretion of the Board and the requirements of the DGCL.

 

Section 7.2. Multiple Classes of Stock. If the Corporation shall be authorized
to issue more than one class of stock or more than one series of any class, the
Corporation shall (a) cause the powers, designations, preferences and relative,
participating, optional or other special rights of each class of stock or series
thereof and the qualifications, limitations or restrictions of such preferences
and/or rights to be set forth in full or summarized on the face or back of any
certificate that the Corporation issues to represent shares of such class or
series of stock or (b) in the case of uncertificated shares, within a reasonable
time after the issuance or transfer of such shares, send to the registered owner
thereof a written notice containing the information required to be set forth on
certificates as specified in clause (a) above; provided, however, that, except
as otherwise provided by applicable law, in lieu of the foregoing requirements,
there may be set forth on the face or back of such certificate or, in the case
of uncertificated shares, on such written notice a statement that the
Corporation will furnish without charge to each stockholder who so requests the
powers, designations, preferences and relative, participating, optional or other
special rights of each class of stock or series thereof and the qualifications,
limitations or restrictions of such preferences or rights.

 

Section 7.3. Signatures. Each certificate representing capital stock of the
Corporation shall be signed by or in the name of the Corporation by (a) the
Chairman of the Board, Chief Executive Officer, the President or a Vice
President and (b) the Treasurer, an Assistant Treasurer, the Secretary or an
Assistant Secretary of the Corporation. Any or all the signatures on the
certificate may be a facsimile. In case any officer, transfer agent or registrar
who has signed or whose facsimile signature has been placed upon a certificate
shall have ceased to be such officer, transfer agent or registrar before such
certificate is issued, such certificate may be issued by the Corporation with
the same effect as if such person were such officer, transfer agent or registrar
on the date of issue.

  

Ex C-15 

 

 

Section 7.4. Consideration and Payment for Shares.

 

(a) Subject to applicable law and the Certificate of Incorporation, shares of
stock may be issued for such consideration, having in the case of shares with
par value a value not less than the par value thereof, and to such persons, as
determined from time to time by the Board. The consideration may consist of any
tangible or intangible property or any benefit to the Corporation including
cash, promissory notes, services performed, contracts for services to be
performed or other securities, or any combination thereof.

 

(b) Subject to applicable law and the Certificate of Incorporation, shares may
not be issued until the full amount of the consideration has been paid, unless
upon the face or back of each certificate issued to represent any partly paid
shares of capital stock or upon the books and records of the Corporation in the
case of partly paid uncertificated shares, there shall have been set forth the
total amount of the consideration to be paid therefor and the amount paid
thereon up to and including the time said certificate representing certificated
shares or said uncertificated shares are issued.

 

Section 7.5. Lost, Destroyed or Wrongfully Taken Certificates.

 

(a) If an owner of a certificate representing shares claims that such
certificate has been lost, destroyed or wrongfully taken, the Corporation shall
issue a new certificate representing such shares or such shares in
uncertificated form if the owner: (i) requests such a new certificate before the
Corporation has notice that the certificate representing such shares has been
acquired by a protected purchaser; (ii) if requested by the Corporation,
delivers to the Corporation a bond sufficient to indemnify the Corporation
against any claim that may be made against the Corporation on account of the
alleged loss, wrongful taking or destruction of such certificate or the issuance
of such new certificate or uncertificated shares; and (iii) satisfies other
reasonable requirements imposed by the Corporation.

 

(b) If a certificate representing shares has been lost, apparently destroyed or
wrongfully taken, and the owner fails to notify the Corporation of that fact
within a reasonable time after the owner has notice of such loss, apparent
destruction or wrongful taking and the Corporation registers a transfer of such
shares before receiving notification, the owner shall be precluded from
asserting against the Corporation any claim for registering such transfer or a
claim to a new certificate representing such shares or such shares in
uncertificated form.

 

Section 7.6. Dual Share System.

 

(a) If the Board of Directors has determined pursuant to the Article V
(Compliance with U.S. Maritime Laws) of the Certificate of Incorporation to use
a dual share system, the Company shall instruct its transfer agent to maintain
two separate stock records for each class or series of its capital stock: (i) a
record of shares owned by U.S. Citizens; and (ii) a record of shares owned by
Non-U.S. Citizens.

  

Ex C-16 

 

 

(b) Certificates and/or book entries (in the case of uncertificated shares)
representing shares of each class or series of the capital stock of the Company
shall be marked either “U.S. Citizen” or “Non-U.S. Citizen”, but shall be
identical in all other respects. Shares owned by U.S. Citizens shall be
represented by U.S. Citizen certificates and/or book entries, and shares owned
by Non-U.S. Citizens shall be represented by Non-U.S. Citizen certificates
and/or book entries. Whether shares are owned by U.S. Citizens or by Non-U.S.
Citizens shall be determined in accordance with the Certificate of
Incorporation.

 

Section 7.7. Transfer of Stock.

 

(a) If a certificate representing shares of the Corporation is presented to the
Corporation with an endorsement requesting the registration of transfer of such
shares or an instruction is presented to the Corporation requesting the
registration of transfer of uncertificated shares, the Corporation shall
register the transfer as requested if:

 

(i) in the case of certificated shares, the certificate representing such shares
has been surrendered;

 

(ii) (A) with respect to certificated shares, the endorsement is made by the
person specified by the certificate as entitled to such shares; (B) with respect
to uncertificated shares, an instruction is made by the registered owner of such
uncertificated shares; or (C) with respect to certificated shares or
uncertificated shares, the endorsement or instruction is made by any other
appropriate person or by an agent who has actual authority to act on behalf of
the appropriate person;

 

(iii) the Corporation has received a guarantee of signature of the person
signing such endorsement or instruction or such other reasonable assurance that
the endorsement or instruction is genuine and authorized as the Corporation may
request;

 

(iv) the transfer does not violate (A) any provision of Article V (Compliance
with U.S. Maritime Laws) of the Certificate of Incorporation or (B) any other
restriction on transfer imposed by the Corporation that is enforceable in
accordance with Section 7.9(a); and

 

(v) such other conditions for such transfer as shall be provided for under
applicable law have been satisfied.

 

(b) Whenever any transfer of shares shall be made for collateral security and
not absolutely, the Corporation shall so record such fact in the entry of
transfer if, when the certificate for such shares is presented to the
Corporation for transfer or, if such shares are uncertificated, when the
instruction for registration of transfer thereof is presented to the
Corporation, both the transferor and transferee request the Corporation to do
so.

 

(c) Without limiting the applicable provisions of the Certificate of
Incorporation, shares of any class or series of capital stock represented by a
U.S. Citizen certificate and/or book entry, or represented by a Non-U.S. Citizen
certificate and/or book entry determined by the Company to be held by or on
behalf of a U.S. Citizen, may not be transferred, and shares of any class or
series of the capital stock of the Company may not be issued (upon original
issuance), to a Non-U.S. Citizen or a holder of record that will hold such
shares for or on behalf of a Non-U.S. Citizen if, upon completion of such
transfer or issuance, Non-U.S. Citizens, individually or in the aggregate, will
own shares of such class or series of the capital stock represented by Non-U.S.
Citizen certificates and/or book entries and represented by U.S. Citizen
certificates and/or book entries determined by the Company to be held by or on
behalf of Non-U.S. Citizens in excess of the applicable Permitted Percentage for
such class or series.

  

Ex C-17 

 

 

Section 7.8. Registered Stockholders. Before due presentment for registration of
transfer of a certificate representing shares of the Corporation or of an
instruction requesting registration of transfer of uncertificated shares, the
Corporation may treat the registered owner as the person exclusively entitled to
inspect for any proper purpose the stock ledger and the other books and records
of the Corporation, vote such shares, receive dividends or notifications with
respect to such shares and otherwise exercise all the rights and powers of the
owner of such shares, except that a person who is the beneficial owner of such
shares (if held in a voting trust or by a nominee on behalf of such person) may,
upon providing documentary evidence of beneficial ownership of such shares and
satisfying such other conditions as are provided under applicable law, may also
so inspect the books and records of the Corporation.

 

Section 7.9. Effect of the Corporation’s Restriction on Transfer.

 

(a) Subject to Section 7.9(c), a written restriction on the transfer or
registration of transfer of shares of the Corporation or on the amount of shares
of the Corporation that may be owned by any person or group of persons, if
permitted by the DGCL and noted conspicuously on the certificate representing
such shares or, in the case of uncertificated shares, contained in a notice,
offering circular or prospectus sent by the Corporation to the registered owner
of such shares within a reasonable time prior to or after the issuance or
transfer of such shares, may be enforced against the holder of such shares or
any successor or transferee of the holder including an executor, administrator,
trustee, guardian or other fiduciary entrusted with like responsibility for the
person or estate of the holder.

 

(b) Subject to Section 7.9(c), a restriction imposed by the Corporation on the
transfer or the registration of shares of the Corporation or on the amount of
shares of the Corporation that may be owned by any person or group of persons,
even if otherwise lawful, is ineffective against a person without actual
knowledge of such restriction unless: (i) the shares are certificated and such
restriction is noted conspicuously on the certificate; or (ii) the shares are
uncertificated and such restriction was contained in a notice, offering circular
or prospectus sent by the Corporation to the registered owner of such shares
prior to or within a reasonable time after the issuance or transfer of such
shares.

 

(c) The provisions of Sections 7.9(a) and (b) above, shall not apply to any of
the restrictions and limitations on share transfers and ownership by Non-U.S.
Citizens or any other provisions set forth in Article V (Compliance with U.S.
Maritime Laws) of the Certificate of Incorporation.

 

Section 7.10. Regulations. The Board shall have power and authority to make such
additional rules and regulations, subject to any applicable requirement of law,
as the Board may deem necessary and appropriate with respect to the issue,
transfer or registration of transfer of shares of stock or certificates
representing shares. The Board may appoint one or more transfer agents or
registrars and may require for the validity thereof that certificates
representing shares bear the signature of any transfer agent or registrar so
appointed.

  

Ex C-18 

 

 

ARTICLE VIII

INDEMNIFICATION

 

Section 8.1. Right to Indemnification. To the fullest extent permitted by
applicable law, as the same exists or may hereafter be amended, the Corporation
shall indemnify and hold harmless each person who was or is made a party or is
threatened to be made a party to or is otherwise involved in any threatened,
pending or completed action, suit or proceeding, whether civil, criminal,
administrative or investigative (hereinafter a “proceeding”), by reason of the
fact that he or she is or was a director or officer of the Corporation or, while
a director or officer of the Corporation, is or was serving at the request of
the Corporation as a director, officer, employee or agent of another corporation
or of a partnership, joint venture, trust, other enterprise or nonprofit entity,
including service with respect to an employee benefit plan (hereinafter an
“Indemnitee”), whether the basis of such proceeding is alleged action in an
official capacity as a director, officer, employee or agent, or in any other
capacity while serving as a director, officer, employee or agent, against all
liability and loss suffered and expenses (including, without limitation,
attorneys’ fees, judgments, fines, ERISA excise taxes and penalties and amounts
paid in settlement) reasonably incurred by such Indemnitee in connection with
such proceeding; provided, however, that, except as provided in Section 8.3 with
respect to proceedings to enforce rights to indemnification, the Corporation
shall indemnify an Indemnitee in connection with a proceeding (or part thereof)
initiated by such Indemnitee only if such proceeding (or part thereof) was
authorized by the Board.

 

Section 8.2. Right to Advancement of Expenses. In addition to the right to
indemnification conferred in Section 8.1, an Indemnitee shall also have the
right to be paid by the Corporation to the fullest extent not prohibited by
applicable law the expenses (including, without limitation, attorneys’ fees)
incurred in defending or otherwise participating in any such proceeding in
advance of its final disposition (hereinafter an “advancement of expenses”);
provided, however, that, if the DGCL requires, an advancement of expenses
incurred by an Indemnitee in his or her capacity as a director or officer of the
Corporation (and not in any other capacity in which service was or is rendered
by such Indemnitee, including, without limitation, service to an employee
benefit plan) shall be made only upon the Corporation’s receipt of an
undertaking (hereinafter an “undertaking”), by or on behalf of such Indemnitee,
to repay all amounts so advanced if it shall ultimately be determined that such
Indemnitee is not entitled to be indemnified under this Article VIII or
otherwise.

  

Ex C-19 

 

 

Section 8.3. Right of Indemnitee to Bring Suit. If a claim under Section 8.1 or
Section 8.2 is not paid in full by the Corporation within 60 days after a
written claim therefor has been received by the Corporation, except in the case
of a claim for an advancement of expenses, in which case the applicable period
shall be 20 days, the Indemnitee may at any time thereafter bring suit against
the Corporation to recover the unpaid amount of the claim. If successful in
whole or in part in any such suit, or in a suit brought by the Corporation to
recover an advancement of expenses pursuant to the terms of an undertaking, the
Indemnitee shall also be entitled to be paid the expense of prosecuting or
defending such suit. In (a) any suit brought by the Indemnitee to enforce a
right to indemnification hereunder (but not in a suit brought by an Indemnitee
to enforce a right to an advancement of expenses) it shall be a defense that,
and (b) in any suit brought by the 8.2 Corporation to recover an advancement of
expenses pursuant to the terms of an undertaking, the Corporation shall be
entitled to recover such expenses upon a final judicial decision from which
there is no further right to appeal (hereinafter a “final adjudication”) that,
the Indemnitee has not met any applicable standard for indemnification set forth
in the DGCL. Neither the failure of the Corporation (including its directors who
are not parties to such action, a committee of such directors, independent legal
counsel, or its stockholders) to have made a determination prior to the
commencement of such suit that indemnification of the Indemnitee is proper in
the circumstances because the Indemnitee has met the applicable standard of
conduct set forth in the DGCL, nor an actual determination by the Corporation
(including a determination by its directors who are not parties to such action,
a committee of such directors, independent legal counsel, or its stockholders)
that the Indemnitee has not met such applicable standard of conduct, shall
create a presumption that the Indemnitee has not met the applicable standard of
conduct or, in the case of such a suit brought by the Indemnitee, shall be a
defense to such suit. In any suit brought by the Indemnitee to enforce a right
to indemnification or to an advancement of expenses hereunder, or by the
Corporation to recover an advancement of expenses pursuant to the terms of an
undertaking, the burden of proving that the Indemnitee is not entitled to be
indemnified, or to such advancement of expenses, under this Article VIII or
otherwise shall be on the Corporation.

 

Section 8.4. Non-Exclusivity of Rights. The rights provided to any Indemnitee
pursuant to this Article VIII shall not be exclusive of any other right, which
such Indemnitee may have or hereafter acquire under applicable law, the
Certificate of Incorporation, these Bylaws, an agreement, a vote of stockholders
or disinterested directors, or otherwise.

 

Section 8.5. Insurance. The Corporation may maintain insurance, at its expense,
to protect itself and/or any director, officer, employee or agent of the
Corporation or another corporation, partnership, joint venture, trust or other
enterprise against any expense, liability or loss, whether or not the
Corporation would have the power to indemnify such person against such expense,
liability or loss under the DGCL.

 

Section 8.6. Indemnification of Other Persons. This Article VIII shall not limit
the right of the Corporation to the extent and in the manner authorized or
permitted by law to indemnify and to advance expenses to persons other than
Indemnitees. Without limiting the foregoing, the Corporation may, to the extent
authorized from time to time by the Board, grant rights to indemnification and
to the advancement of expenses to any employee or agent of the Corporation and
to any other person who is or was serving at the request of the Corporation as a
director, officer, employee or agent of another corporation or of a partnership,
joint venture, trust or other enterprise, including service with respect to an
employee benefit plan, to the fullest extent of the provisions of this Article
VIII with respect to the indemnification and advancement of expenses of
Indemnitees under this Article VIII.

 

Section 8.7. Amendments. Any repeal or amendment of this Article VIII by the
Board or the stockholders of the Corporation or by changes in applicable law, or
the adoption of any other provision of these Bylaws inconsistent with this
Article VIII, will, to the extent permitted by applicable law, be prospective
only (except to the extent such amendment or change in applicable law permits
the Corporation to provide broader indemnification rights to Indemnitees on a
retroactive basis than permitted prior thereto), and will not in any way
diminish or adversely affect any right or protection existing hereunder in
respect of any act or omission occurring prior to such repeal or amendment or
adoption of such inconsistent provision; provided however, that amendments or
repeals of this Article VIII shall require the affirmative vote of the
stockholders holding at least 66-2/3% of the voting power of all outstanding
shares of capital stock of the Corporation.

  

Ex C-20 

 

 

Section 8.8. Certain Definitions. For purposes of this Article VIII, (a)
references to “other enterprise” shall include any employee benefit plan; (b)
references to “fines” shall include any excise taxes assessed on a person with
respect to an employee benefit plan; (c) references to “serving at the request
of the Corporation” shall include any service that imposes duties on, or
involves services by, a person with respect to any employee benefit plan, its
participants, or beneficiaries; and (d) a person who acted in good faith and in
a manner such person reasonably believed to be in the interest of the
participants and beneficiaries of an employee benefit plan shall be deemed to
have acted in a manner “not opposed to the best interest of the Corporation” for
purposes of Section 145 of the DGCL.

 

Section 8.9. Contract Rights. The rights provided to Indemnitees pursuant to
this Article VIII shall be contract rights and such rights shall continue as to
an Indemnitee who has ceased to be a director, officer, agent or employee and
shall inure to the benefit of the Indemnitee’s heirs, executors and
administrators.

 

Section 8.10. Severability. If any provision or provisions of this Article VIII
shall be held to be invalid, illegal or unenforceable for any reason whatsoever:
(a) the validity, legality and enforceability of the remaining provisions of
this Article VIII shall not in any way be affected or impaired thereby; and (b)
to the fullest extent possible, the provisions of this Article VIII (including,
without limitation, each such portion of this Article VIII containing any such
provision held to be invalid, illegal or unenforceable) shall be construed so as
to give effect to the intent manifested by the provision held invalid, illegal
or unenforceable.

 

ARTICLE IX

MISCELLANEOUS

 

Section 9.1. Place of Meetings. If the place of any meeting of stockholders, the
Board or committee of the Board for which notice is required under these Bylaws
is not designated in the notice of such meeting, such meeting shall be held at
the principal business office of the Corporation; provided, however, if the
Board has, in its sole discretion, determined that a meeting shall not be held
at any place, but instead shall be held by means of remote communication
pursuant to Section 9.5(a), then such meeting shall not be held at any place.

  

Ex C-21 

 

 

Section 9.2. Fixing Record Dates.

 

(a) In order that the Corporation may determine the stockholders entitled to
notice of any meeting of stockholders or any adjournment thereof, the Board may
fix a record date, which shall not precede the date upon which the resolution
fixing the record date is adopted by the Board, and which record date shall not
be more than 60 nor less than 10 days before the date of such meeting. If the
Board so fixes a date, such date shall also be the record date for determining
the stockholders entitled to vote at such meeting unless the Board determines,
at the time it fixes such record date, that a later date on or before the date
of the meeting shall be the date for making such determination. If no record
date is fixed by the Board, the record date for determining stockholders
entitled to notice of and to vote at a meeting of stockholders shall be at the
close of business on the business day next preceding the day on which notice is
given, or, if notice is waived, at the close of business on the business day
next preceding the day on which the meeting is held. A determination of
stockholders of record entitled to notice of or to vote at a meeting of
stockholders shall apply to any adjournment of the meeting; provided, however,
that the Board may fix a new record date for the adjourned meeting, and in such
case shall also fix as the record date for stockholders entitled to notice of
such adjourned meeting the same or an earlier date as that fixed for
determination of stockholders entitled to vote in accordance with the foregoing
provisions of this Section 9.2(a) at the adjourned meeting.

 

(b) In order that the Corporation may determine the stockholders entitled to
receive payment of any dividend or other distribution or allotment of any rights
or the stockholders entitled to exercise any rights in respect of any change,
conversion or exchange of stock, or for the purpose of any other lawful action,
the Board may fix a record date, which record date shall not precede the date
upon which the resolution fixing the record date is adopted, and which record
date shall be not more than 60 days prior to such action. If no record date is
fixed, the record date for determining stockholders for any such purpose shall
be at the close of business on the day on which the Board adopts the resolution
relating thereto.

 

Section 9.3. Means of Giving Notice.

 

(a) Notice to Directors. Whenever under applicable law, the Certificate of
Incorporation or these Bylaws notice is required to be given to any director,
such notice shall be given either (i) in writing and sent by mail, or by a
nationally recognized delivery service, (ii) by means of facsimile
telecommunication or other form of electronic transmission, or (iii) by oral
notice given personally or by telephone. A notice to a director will be deemed
given as follows: (i) if given by hand delivery, orally, or by telephone, when
actually received by the director, (ii) if sent through the United States mail,
when deposited in the United States mail, with postage and fees thereon prepaid,
addressed to the director at the director’s address appearing on the records of
the Corporation, (iii) if sent for next day delivery by a nationally recognized
overnight delivery service, when deposited with such service, with fees thereon
prepaid, addressed to the director at the director’s address appearing on the
records of the Corporation, (iv) if sent by facsimile telecommunication, when
sent to the facsimile transmission number for such director appearing on the
records of the Corporation, (v) if sent by electronic mail, when sent to the
electronic mail address for such director appearing on the records of the
Corporation, or (vi) if sent by any other form of electronic transmission, when
sent to the address, location or number (as applicable) for such director
appearing on the records of the Corporation.

  

Ex C-22 

 

 

(b) Notice to Stockholders. Whenever under applicable law, the Certificate of
Incorporation or these Bylaws notice is required to be given to any stockholder,
such notice may be given (i) in writing and sent either by hand delivery,
through the United States mail, or by a nationally recognized overnight delivery
service for next day delivery, or (ii) by means of a form of electronic
transmission consented to by the stockholder, to the extent permitted by, and
subject to the conditions set forth in Section 232 of the DGCL. A notice to a
stockholder shall be deemed given as follows: (i) if given by hand delivery,
when actually received by the stockholder, (ii) if sent through the United
States mail, when deposited in the United States mail, with postage and fees
thereon prepaid, addressed to the stockholder at the stockholder’s address
appearing on the stock ledger of the Corporation, (iii) if sent for next day
delivery by a nationally recognized overnight delivery service, when deposited
with such service, with fees thereon prepaid, addressed to the stockholder at
the stockholder’s address appearing on the stock ledger of the Corporation, and
(iv) if given by a form of electronic transmission consented to by the
stockholder to whom the notice is given and otherwise meeting the requirements
set forth above, (A) if by facsimile transmission, when directed to a number at
which the stockholder has consented to receive notice, (B) if by electronic
mail, when directed to an electronic mail address at which the stockholder has
consented to receive notice, (C) if by a posting on an electronic network
together with separate notice to the stockholder of such specified posting, upon
the later of (1) such posting and (2) the giving of such separate notice, and
(D) if by any other form of electronic transmission, when directed to the
stockholder. A stockholder may revoke such stockholder’s consent to receiving
notice by means of electronic communication by giving written notice of such
revocation to the Corporation. Any such consent shall be deemed revoked if (1)
the Corporation is unable to deliver by electronic transmission two consecutive
notices given by the Corporation in accordance with such consent and (2) such
inability becomes known to the Secretary or an Assistant Secretary or to the
Corporation’s transfer agent, or other person responsible for the giving of
notice; provided, however, the inadvertent failure to treat such inability as a
revocation shall not invalidate any meeting or other action.

 

(c) Electronic Transmission. “Electronic transmission” means any form of
communication, not directly involving the physical transmission of paper, that
creates a record that may be retained, retrieved and reviewed by a recipient
thereof, and that may be directly reproduced in paper form by such a recipient
through an automated process, including but not limited to transmission by
telex, facsimile telecommunication, electronic mail, telegram and cablegram.

 

(d) Notice to Stockholders Sharing Same Address. Without limiting the manner by
which notice otherwise may be given effectively by the Corporation to
stockholders, any notice to stockholders given by the Corporation under any
provision of the DGCL, the Certificate of Incorporation or these Bylaws shall be
effective if given by a single written notice to stockholders who share an
address if consented to by the stockholders at that address to whom such notice
is given. A stockholder may revoke such stockholder’s consent by delivering
written notice of such revocation to the Corporation. Any stockholder who fails
to object in writing to the Corporation within 60 days of having been given
written notice by the Corporation of its intention to send such a single written
notice shall be deemed to have consented to receiving such single written
notice.

  

(e) Exceptions to Notice Requirements. Whenever notice is required to be given,
under the DGCL, the Certificate of Incorporation or these Bylaws, to any person
with whom communication is unlawful, the giving of such notice to such person
shall not be required and there shall be no duty to apply to any governmental
authority or agency for a license or permit to give such notice to such person.
Any action or meeting that shall be taken or held without notice to any such
person with whom communication is unlawful shall have the same force and effect
as if such notice had been duly given. In the event that the action taken by the
Corporation is such as to require the filing of a certificate with the Secretary
of State of Delaware, the certificate shall state, if such is the fact and if
notice is required, that notice was given to all persons entitled to receive
notice except such persons with whom communication is unlawful.

  

Ex C-23 

 

 

Whenever notice is required to be given by the Corporation, under any provision
of the DGCL, the Certificate of Incorporation or these Bylaws, to any
stockholder to whom (1) notice of two consecutive annual meetings of
stockholders and all notices of stockholder meetings or of the taking of action
by written consent of stockholders without a meeting to such stockholder during
the period between such two consecutive annual meetings, or (2) all, and at
least two payments (if sent by first-class mail) of dividends or interest on
securities during a 12-month period, have been mailed addressed to such
stockholder at such stockholder’s address as shown on the records of the
Corporation and have been returned undeliverable, the giving of such notice to
such stockholder shall not be required. Any action or meeting that shall be
taken or held without notice to such stockholder shall have the same force and
effect as if such notice had been duly given. If any such stockholder shall
deliver to the Corporation a written notice setting forth such stockholder’s
then current address, the requirement that notice be given to such stockholder
shall be reinstated. In the event that the action taken by the Corporation is
such as to require the filing of a certificate with the Secretary of State of
Delaware, the certificate need not state that notice was not given to persons to
whom notice was not required to be given pursuant to Section 230(b) of the DGCL.
The exception in subsection (1) of the first sentence of this paragraph to the
requirement that notice be given shall not be applicable to any notice returned
as undeliverable if the notice was given by electronic transmission.

 

Section 9.4. Waiver of Notice. Whenever any notice is required to be given under
applicable law, the Certificate of Incorporation, or these Bylaws, a written
waiver of such notice, signed before or after the date of such meeting by the
person or persons entitled to said notice, or a waiver by electronic
transmission by the person entitled to said notice, shall be deemed equivalent
to such required notice. All such waivers shall be kept with the books of the
Corporation. Attendance at a meeting shall constitute a waiver of notice of such
meeting, except where a person attends for the express purpose of objecting to
the transaction of any business on the ground that the meeting was not lawfully
called or convened.

 

Section 9.5. Meeting Attendance via Remote Communication Equipment.

 

(a) Stockholder Meetings. If authorized by the Board in its sole discretion, and
subject to such guidelines and procedures as the Board may adopt, stockholders
entitled to vote at such meeting and proxy holders not physically present at a
meeting of stockholders may, by means of remote communication:

 

(i) participate in a meeting of stockholders; and

 

(ii) be deemed present in person and vote at a meeting of stockholders, whether
such meeting is to be held at a designated place or solely by means of remote
communication, provided that (A) the Corporation shall implement reasonable
measures to verify that each person deemed present and permitted to vote at the
meeting by means of remote communication is a stockholder or proxy holder, (B)
the Corporation shall implement reasonable measures to provide such stockholders
and proxy holders a reasonable opportunity to participate in the meeting and, if
entitled to vote, to vote on matters submitted to the applicable stockholders,
including an opportunity to read or hear the proceedings of the meeting
substantially concurrently with such proceedings, and (C) if any stockholder or
proxy holder votes or takes other action at the meeting by means of remote
communication, a record of such votes or other action shall be maintained by the
Corporation.

  

Ex C-24 

 

 

(b) Board Meetings. Unless otherwise restricted by applicable law, the
Certificate of Incorporation or these Bylaws, members of the Board or any
committee thereof may participate in a meeting of the Board or any committee
thereof by means of conference telephone or other communications equipment by
means of which all persons participating in the meeting can hear each other.
Such participation in a meeting shall constitute presence in person at the
meeting, except where a person participates in the meeting for the express
purpose of objecting to the transaction of any business on the ground that the
meeting was not lawfully called or convened.

 

Section 9.6. Dividends. The Board may from time to time declare, and the
Corporation may pay, dividends (payable in cash, property or shares of the
Corporation’s capital stock) on the Corporation’s outstanding shares of capital
stock, subject to applicable law and the Certificate of Incorporation.

 

Section 9.7. Reserves. The Board may set apart out of the funds of the
Corporation available for dividends a reserve or reserves for any proper purpose
and may abolish any such reserve.

 

Section 9.8. Contracts and Negotiable Instruments. Except as otherwise provided
by applicable law, the Certificate of Incorporation or these Bylaws, any
contract, bond, deed, lease, mortgage or other instrument may be executed and
delivered in the name and on behalf of the Corporation by such officer or
officers or other employee or employees of the Corporation as the Board may from
time to time authorize. Such authority may be general or confined to specific
instances as the Board may determine. The Chairman of the Board, the Chief
Executive Officer, the President, the Chief Financial Officer, the Treasurer or
any Vice President may execute and deliver any contract, bond, deed, lease,
mortgage or other instrument in the name and on behalf of the Corporation.
Subject to any restrictions imposed by the Board, the Chairman of the Board
Chief Executive Officer, President, the Chief Financial Officer, the Treasurer
or any Vice President may delegate powers to execute and deliver any contract,
bond, deed, lease, mortgage or other instrument in the name and on behalf of the
Corporation to other officers or employees of the Corporation under such
person’s supervision and authority, it being understood, however, that any such
delegation of power shall not relieve such officer of responsibility with
respect to the exercise of such delegated power.

 

Section 9.9. Fiscal Year. The fiscal year of the Corporation shall be fixed by
the Board.

 

Section 9.10. Seal. The Board may adopt a corporate seal, which shall be in such
form as the Board determines. The seal may be used by causing it or a facsimile
thereof to be impressed, affixed or otherwise reproduced.

 

Section 9.11. Books and Records. The books and records of the Corporation may be
kept within or outside the State of Delaware at such place or places as may from
time to time be designated by the Board.

  

Ex C-25 

 

 

Section 9.12. Resignation. Any director, committee member or officer may resign
by giving notice thereof in writing or by electronic transmission to the
Chairman of the Board, the Chief Executive Officer, the President or the
Secretary. The resignation shall take effect at the time specified therein, or
at the time of receipt of such notice if no time is specified or the specified
time is earlier than the time of such receipt. Unless otherwise specified
therein, the acceptance of such resignation shall not be necessary to make it
effective.

 

Section 9.13. Surety Bonds. Such officers, employees and agents of the
Corporation (if any) as the Chairman of the Board, Chief Executive Officer,
President or the Board may direct, from time to time, shall be bonded for the
faithful performance of their duties and for the restoration to the Corporation,
in case of their death, resignation, retirement, disqualification or removal
from office, of all books, papers, vouchers, money and other property of
whatever kind in their possession or under their control belonging to the
Corporation, in such amounts and by such surety companies as the Chairman of the
Board, Chief Executive Officer, President or the Board may determine. The
premiums on such bonds shall be paid by the Corporation and the bonds so
furnished shall be in the custody of the Secretary.

 

Section 9.14. Securities of Other Corporations. Powers of attorney, proxies,
waivers of notice of meeting, consents in writing and other instruments relating
to securities owned by the Corporation may be executed in the name of and on
behalf of the Corporation by the Chairman of the Board, Chief Executive Officer,
President, any Vice President or any officers authorized by the Board. Any such
officer, may, in the name of and on behalf of the Corporation, take all such
action as any such officer may deem advisable to vote in person or by proxy at
any meeting of security holders of any corporation in which the Corporation may
own securities, or to consent in writing, in the name of the Corporation as such
holder, to any action by such corporation, and at any such meeting or with
respect to any such consent shall possess and may exercise any and all rights
and power incident to the ownership of such securities and which, as the owner
thereof, the Corporation might have exercised and possessed. The Board may from
time to time confer like powers upon any other person or persons.

 

Section 9.15. Definitions of Maritime Law Terms. As used in these Bylaws, the
terms “Permitted Percentage”, “Non-U.S. Citizen,” “U.S. Citizen,” and “U.S.
Maritime Laws” shall have the same meanings as ascribed to those terms in
Article V (Compliance with U.S. Maritime Laws) of the Certificate of
Incorporation.

 

Section 9.16. Amendments. The Board shall have the power to adopt, amend, alter
or repeal the Bylaws. The affirmative vote of a majority of the Board shall be
required to adopt, amend, alter or repeal the Bylaws. The Bylaws also may be
adopted, amended, altered or repealed by the stockholders; provided, however,
that in addition to any vote of the holders of any class or series of capital
stock of the Corporation required by applicable law or the Certificate of
Incorporation, (i) the affirmative vote of the holders of at least 66-2/3% of
the voting power of all outstanding shares of capital stock of the Corporation
entitled to vote generally in the election of directors, voting together as a
single class, shall be required for the stockholders to adopt, amend, alter or
repeal the Bylaws at any time when J.F. Lehman & Company, LLC and its
affiliates, subsidiaries and managed funds and its and their successors and
assigns (other than the Corporation and its subsidiaries), collectively, “JFL”)
beneficially owns, in the aggregate, at least [●]% in voting power of the stock
of the Corporation entitled to vote generally in the election of directors and
(ii) the affirmative vote of the holders of at least a majority of the voting
power of all outstanding shares of capital stock of the Corporation entitled to
vote generally in the election of directors, voting together as a single class,
shall be required for the stockholders to adopt, amend, alter or repeal the
Bylaws at any time when JFL beneficially owns, in the aggregate, less than [●]%
in voting power of the stock of the Corporation entitled to vote generally in
the election of directors.

 

Ex C-26 

 



 

Exhibit D

 

Affidavit of United States Citizenship
Provided to Hennessy Capital Acquisition Corp. III (the “Company”)

 

 



Ex D-1 

